"1':\3‘_$,1.

.. e-‘-`,.,

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Pag`e: 1 Of 57 Page|D #Z 1293

 

 

 

 

 

 

 

w§¥'wm

 

 

    

Page 1 Paqe 3
IN Tl-lE UNITED STATES DISTRICT COURT 1 Christopher L. Heigele, with the law firm of Coronado,
EASTERN I;§STIRVIICS:"IFO%F MISSOURI 2 Katz, I_.LC, 14 West Third Street, Suite 200, Kansas City,
RUSSELL SE€OS;F§AR]DA, ) 3 Missouri 64105. 7 Also present: Ms. Leah Askey and Mr. ::
4 Ne1l Bruntrager, personal counsel for Ms. Askey. §
Plainfiff, ) CHUS€ NO- 4116CV'91175-JAR 5 The Defendant, Lincoln County, Was represented F§
6 by Mr. Joel D. Brett, with the law firm of Barklage, Brett
"S' )) 7 a Hamm, P.c., 21 1 Norch Third strea, st. charles ‘§i;
SERGEANT RYAN J. MCCARRICK, ) 8 Missouri 63301. §§
et al., . ) 9 The Defendant, Merkel, was represented by Mr. J. §§
Defendants ) ) 1 0 C. Pleban, with the law firm ofPleban, Petruska Law, LLC,
' 1 1 2010 S. Big Bend Blvd., St. Louis, Missour163117.
1 2 Also present Mr. Mike Merl<el.
13 §
1 4
vinso DEP0s1T10N OF LEAH L. AsKEY 1 5
VOLUME ONE 1 6
Taken on behalf of the Plaintiff l 7
Monday - October 23, 2017 l 8
19 :
21 §
aepoaed by me Rich, CCR #41 1 2 2
COURT REPORTING ASSOCIATES 2 3
P.o. BOX 440014 2 4 §§
BRENTWOOD, MO 63144 2 5 ".
(314] 961-6306 - 265-4602 (Cell) §
Page 2 Page 4
l IN THE UNITED STATES DISTRICT COURT 1 0-0-0
EASTERN DISTRlCT OF MISSOURI 2 ' LEAH L_ ASKEY §
2 EASTERN DlvlsloN . ’ .
3 RUSSELL SCOTF FARIA, ) 3 of lawful age, havlng been first duly sworn to testlfy to
4 the truth, the whole truth, and nothing but the truth,
4 ' Plaintiff, ) Cause No. 4:16CV-011?5-JAR 5 deposes and says on behalf of the P.laintiff as follows:
J ' 6 DlREC'r EXAMINATION
5 vs. )) 7 QUEsTIONS BY MR. SCHO'CK:
6 sERGEANT RYAN 1. MCCARRch, 1 8 Q MiSS Askey, as you kHOW, my names Bevis 15;
et al., ] 9 Schock.
7 ) 1 0 A . Yes. 7 f
8 Defendams' ) 1 1 Q Would you please state your name?
9 vioEo DEPosrrIoN oF LEAH L. ASKEY, taken on 1 2 A MY name is Leah L@Hay WOMCK ASl<€y-
1 0 behalf of the Piaintiff, on the 23rd day of Oetober, 2017, l 3 MR. SCHOCK: And let‘s do our announcements
1 1 between the hours of eight o‘elook in the forenoon and six 1 4 1 represent the plaintiffs Russe]l paria_
12 o'olock in the evening of that day, in the conference room - _ . .
1 3 of the law offices of Barklage, Brett & Hamill, P.C., 211 l 5 MR` SWANS(_)N' Nathan Swanson for plamuff'
1 4 North Third Street, St. Charles, Missouri, before Jane M. 1 6 MR- RETTER- Jason Rettel` for defendants
15 Rich, Missouri CCR license #411. l 7 McCarrick, [Vlerkel and Harney.
1 6 A P P E A A N C E S 1 8 MR. PLEBAN: J.C. Pleban for Merkel.
l 7 R RKE . '
18 7 The Plaintiff was represented by Ml. W. 13€vis 1 9 MR' ME _L' Mlke Merkelf
= 1 9 . 1 Sohoel<, Attolney at Law, 7777 Bonhomrne, Su§te 1300, 2 0 NIR‘ BRETT' 1961 Bzetl for meo]n Cmmty~ §
20 Clayton, Missouri 63105. Also present Mr. Nathan 2 l MR. HEIGELE: Chrls Heigele for defendant .’r§
2_.`1` " Swanson, co-eounsel. 2 2 Aslcey.
"'22 'lhe Dei'endant, McCarriok, was represented by Mr. 2 3 _ - .
2 3 Jason Rettel, with the law 1`11 m of King, Krehbiel & _M:R' SCH$)_CK' MISS Askey’ l Want to mart by __
2 4 Hellmlch, 2000 Nolth Hanley, St. Louis, Missouii 63144. 2 4 St°ppmg and Waltmg for the lawn mower m go bY-`
The Defendant Askey, was represented by 1\/1r. 2 5 [Whereupon there Was a short pause]

1 (Pages 1 to 4)

CaSe:4216-CV-Oll75-.]AR DOC.#Z 103-2 Filed:

10/30/18 Page: 2 Of 57 Page|D #Z 1294

 

 

 

 

 

25

A Correct.

 

Page 5 Paqe '."
1 Q (By Mr. Schock) Okay. Let's get going again. 1 Q So when you became the elected prosecutor,
2 Kind of a false start there. 2 that was your only jury trial; is that right?
3 Ma'am, l want to ask you a little bit about your 3 A That's correct.
4 training and your life. So you went to college at San 4 Q Now you started prosecutors in two thousand --
5 Diego; right? ' 5 A El€\'€n- _
6 A l did. 6 Q And that was?
7 , Q And then you went to law school at St. Louis 7 A _January lst.
B University? 8 Q January?
9 A Correct. 9 A Uh- huh.
1 0 Q And when did you getting get out of St. Louis 1 0 Q And this murder happened very late m 201 l
1 1 University? 1 1 r1 gh
12 ' A 2006. 12 A Correct.
13 Q And tell me wha -- when you were admitted to 1 3 Q How many jury trials did you try during your
1 4 the bar? 1 4 first year?
1 5 A OCtober of 2006. 1 5 A I don't know.
1 6 Q And did you work in the legal field right 1 6. ` Q Did you try any?
17 away? ' 1 7 A Yes. I think myl first trial was in .l anua1 y of
1 8 A I did. 1 8 201 l.
1 9 Q Who did you work for? 1 9 Q And is that a crime -- l assume they're all
2 0 A Myself. 2 0 criminal cases?
2 1 Q So you started a solo practice? 2 1 A Correct.
2 2 A l did. 2 2 Q 'Okay. And so you really can't tell me how
2 3 Q Where was that? 2 3 many you have done?
2 4 A In Troy. 2 4 A I, l can't, no.
`2 5 Q And how long did you do that? 2 5 Q Do you think you've done as many as one or two
4 d Page 6 Page 8
1 -A Until `[ became the elected prosecutor. d 1 a month? y
2 Q Tell me what kind of cases you handled as 2 A No. Probably -- l mean, l would just be
3 the -- in private practicel 3 guessing, but I would average probably five or six a
4 A A little bit of everything 4 year, I would say.
5 Q rSome criminal? 5 Q I understand When you became the elected
6 A Yes. 6 prosecutor, did you have any Special training, either
7 Q Domestic? 7 before you ran, during the campaign, after your
8 A Yes. 8 election, before your swearing in and beginning office,
- 9 Q Personal injury? 9 in how a prosecutor is supposed to function in the
1 0 A Yes, I think so, yeah a couple of those. 1 0 Missourijustice system?
1 1 Q Did you try any cases to july verdict in 1 1 A Ca,n you rephrase that?
1 2 private practice? 1 2 Q Sure. So we go -- You decided to run at some
l 3 A One. 1 3 point; right?
1 4 Q What kind cf case was that? l 4 A Correct.
1 5 A lt was a civil case. 1 5 Q And you ran a campaign?
1 6 Q Tell me a little bit about it, just very 1 6 A I did. '
1 7 briefly l 7 Q And you won?
1 8 A It was a -- l represented a guy who had a 1 8 A l did. _
1 9 Rrainbow vacuum franchise and he was being sued by, for, 1 9 Q Okay. And during the time up to that
2 0 I think there was like unfair debt collection issues, 20 election, did you take any special training, go to any ,
2 1 and he was being sued by the person who purchased the 2 1 classes given by the Attorney General, or anybody else, _
2 2 Rainbow vacuum, but didn’t pay for it, and so I 2 2 about how one works as a prosecutor in the State of "
2 3 represented him. 2 3 Missouri justice system?
2 4 Q And that went to jury verdict? 2 4 A No

Q How about after your election but before you

2 (Pages 5 to 8

".-“r w

 

 

  
   
  
   
  
   
    

l

 

CaSe: 4216-CV-Oll75-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 3 0157 Page|D #Z 1295

 

 

 

 

 

 

 

Paqe 9 Page 1 1 §

1 assumed office? 1 Q (By Mr. Schock) 'Based on your understanding

2 A No. 2 today ofthejob, based on your knowledge, your

3 Q How about alter you assumed office until -- 3 experience, your life experience, your attorney

4 well, for the whole first year, 2011? 4 training, everything the whole bit. "

5 A Yes. 5 A I think part of the job is to serve my

6 Q Okay`. Tell me about that. 6 community; part of my job is to be a good steward of the it

7 A My first training was on January 131h of2011, 7 tax dollar; part of my job is to see to it thatjustice

8 and it was an elected prosecutor's meeting and training 8 is served and that our witnesses are protected‘, part of j

9 for newly elective, and I went to that in Jefferson 9 it is to provide safety, or ensure safety, and educate §
1 0 ' City. l 0 about safety in our community where we live; part of it >§
1 1 And then thereafter, we always -~ the l l is to serve as liaison between our law enforcement
1 2 Prosecutor‘s Association, Missouri Association of 1 2 agencies within the county that I work; part of it is to L:
1 3 Prosecuting Attomeys, we have two conferences each year 1 3 work with my county conunission to do the best job 1 can
1 4 that specialize injust prosecution, and that type of` 1 4 to be a good steward of the tax dollar and to represent 1
1 5 training, case law updates, changes in the law, anything 1 5 the county in the best way that l know how. '

1 6 like that. 1 6 I think there are just a lot ot`, a lot of things
1 7 Q Did ~- Let‘s take that very first one on _4 1 7 that go into thejob that l do.
1 8 January 13. So you're there with the other rookies; 1 8 Q Would you agree that one of` thejobs is to y
1 9 right? 1 9 scrupulously follow the Missouri Rules of Court?
2 0 A All of the electives that could be there, but 2 0 A Sure.
2 1 there were some of us that were newly elected 2 l Q In all prosecutions; right?
2 2 Q I understand And how many days was that? 2 2 A Sure.
2 3 A I don't remember. 2 3 Q How many attorneys work in your office, other
2 4 Q l mean, was lt two or three days? I mean, was 2 4 than you today?
2 5 it just a morning long, or give me a sense of it? 2 5 A Currently, five.
Page 10 . Page 12

1 A Well, I know I stayed in a hotel at least a 1 Q How many when you first started in 2011? ,

2 couple of days, I think, but I don't remember how many 2 A I don't remember. _

3 days, or how many hours it counted for 3 Q Okay. When you assumed office -- First of

4 Q Various seminars and speakers, that sort of 4 alI, were you in a contested election that first time?

5 thing? 5 A I was in -- I'm rethinking. I actually now

6 A Correct. _ 6 ' have four. We offered a job to another attorney, but he

7- 7 Q Would you say that there's any specific one or 1 isn't currently working there, so l have four attorneys

8 two major take~aways from that? I am curious whether 8 and then myself Five total. Sorry. '

9 there are any, and what they are. 9 § Q And 1 appreciate your correcting yourself 7 .
1 0 A I don't remember specificallyl 1 0 And any time today that you figured out that you've made §
1 1 Q Would you say one of them is, you're supposed 1 l an answer and it needs to be corrected, just stop and '
1 2 ' to do justice? l 2 we'l] correct it; okay? l:§
1 3 A I don't remember specifically that we had a 1 3 A Perf`ect.
1 4 specific class regarding that. 1 4 Q And if you forget something and then you 7
1 5 Q You've held the office of prosecuting attorney 1 5 remember it after the deposition, or you want to correct
1 6 now for six or seven years; right? 1 6 it later, let your attorney know and he'll let me know;
1 7 A Seven, yeah_ l 7 fair enough?
1 8 Q Almost seven? 1 8 A Fair enough 7
1 9 A Yeah. _ 1 9 Q So let's go back to this election Was it a §§
2 0 ' Q Do you believe that it is the prosecutor's 2 0 contested election in 201 l? rf
2 1 first duty 10 dc justice? 2 1 A Yes.
22 A I believe that‘s one of our duties 2 2 Q Primary and general, or both? l§
2 3 ` Q What are some of the other primary duties of 2 3 A Just primary '
24 of a prosecutor? 2 4 Q There' s a contested primary, so there was no

 

25

 

MR HE[GELE: A far as he1 opinion:

 

 

 

25

Democrat that ran?

 

 

  
 

3 (Paqes 9 to 12)

 

,_...1_`

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 4 Of 57 Page|D #Z 1296

 

 

mm m`.…i

.~.!'t‘,ia'»rt

 

 

 

 

Page 1 3 Page 1 5
1 A We were both Democrats. 1 A Yes.
2 Q You were both Democrats. Sorry. 2 Q Is there‘a system you put in place for that?
3 And was the, was the person you ran against the 3 A Correct.
4 sitting prosecuting attorney? 4 Q Was that put in place pretty early alter you
5 A He was. 5 became prosecutor?
6 Q So unseated someone who would had been in that 6 A It's been an evolving system depending on
7 office? 7 who's working there, and depending on our case load.
8 A Correct. 8 ` Q Okay. When you hired in 2011, if I heard you
9 Q And who was that person? 9 right, maybe there was just one new hire and then some
1 0 A G. John Richards. 1 0 retained; is that right?
1 1 Q And did Mr. Richards have some attorneys 1 1 A l believe so.
1 2 working for him in 2010 before you became the 1 2 Q What did you consider to be the qualifications _
1 3 prosecutor? 1 3 for a person to serve as a prosecutor when you made that ‘_'.
1 4 A He did. 1 4 hire?
'1'5 Ql And what happened to those people, as far as l 5 A Well, obviously, they had to have their law
1 6 retention into your administration? l 6 license. The person that I hired had 25 years
1 7 A Sorne of them stayed and worked with me, and 1 7 experience, l think.
l 8 some of them chose not to. 1 8 Q As a lawyer, or as a prosecutor?
1 9 Q How many stayed? 1 9 A As a lawyer, as a prosecutor, as ajudge, all
2 0 A Three. 2 0 of those things.
2 1 Q And how many were -- How many didn't stay? 2 1 Q And who was that?
2 21 A Two. 2 2 A George Gundy.
2 3 Q So that would have been, he had five? 2 3 Q Does he still work for you?
2 4 A Idon‘t know that. I know of two that didn't . 2 4 A No. He retired.
2 5 stay. l don't know if he had more than that. 2 5 Q When you hired those people, did you tell them
Pag€ 14 Page 16
1 ' I_ gave them the opportunity to interview if they l that --
2 wanted the position, and the ones that interviewed, 1 2 A Let me go back.
3 hired. 3 Q Okay.
4 Q And you hired some new people, too? 4 A He, he retired, but he does still do special
5 A Not right away. Actually, three attorneys 5 appointments on different types of cases that may be
6 stayed, I believe. 6 over, overly burdensome for the office to handle, so he
7 Q I'm not too worried about the exact number. 7 still does that on a contract basis with the county.
8 I'm just trying to get a feel f`or this office is all I'm 8 Q Would you agree with the statement then when
9 trying to do right now. 9 you made that hire, you expected that person to do
1 0 A Yeah. I think l hired one attorney, l brought 1 0 j-ustice?
1 1 one attorney in. ' 1 1 A Sure.
l 2 Q And all the people Who Work as attorneys in 1 2 Q In other words, I want to draw a distinction
1 3 your office report to you; is that ri ght? 1 3 between just getting convictions and doing justice
1 4 A What do you mean report to me? 1 4 Do you agree that to do justice means that if
1 5 Q Well, you' re their boss? 1 5 you're in a prosecution and you reach a personal
1 6 A I arn. But what do you mean -- l dont 1 6 conclusion that the defendant is not guilty, that the
1 7 understand report to. _ 1 7 charge should be dismissed?
l 8 Q Well, by just report to, 1 mean that that 1 8 A Ido.
1 9 person has to treat you as the boss, and you set policy 1 9 Q Do you believe that all your people should
2 0 in the office and run the office; right? 2 0 follow that?
2 1 A lam the boss in the office, but to say anyone 2 l A ldo.
2 2 comes in and reports to me on a daily basis would be 2 2 Q Let's go right to this murder. When did you
2 3 inaccurate 2 3 first become aware that there had been a murder on Sumac
2 4 Q Are you responsible for assigning cases, for 2 4 Drive m L_incoin County? "

  

|I\_>
§ U`l

  
 

n example‘?

 

 

171 ranginqu 1. .. . ,z` ;.4\.-.,1:.,.11-.1

 

And let me just give you, the date m1ght help

    
   
  
    
    
   
  

4 (Pages 13 to 16)

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 5 Of 57 Page|D #Z 1297

 

 

 

 

 

 

    
  
  
   
   
  
  
   
    
  
   
   
   
   
   
   
 
 

    
    

 

 

Page 17 Page 19
1 The murder happened on the evening of the 2'7th of 1 A l don't think l had a procedure in place with l
2 Decernber, 201 l. 2 regard to that. l think they probably ~- l would just
3 You agree with that date; right? 3 be speculating. 7
4 A Correct. 4 Q Okay. That's fine. Did -- We've said "they."
5 Q So tell me in reference to that time when you 5 l think you said you don't remember who called?
6 first learned there was something 6 A Correct.
7 A When I tirst_ learned that there was a murder, 7 Q ls it your presumption it might have been
8 or l first learned that there was a death? 8 somebody from the sheriffs office, or dispatch in the
9` Q Very good correctionl Let's go with death. 9 sheriffs office; does that sound right?
1 0 A That evening of the 27th - 1 0 A It would have been somebody that knew of the
1 1 Q And how did you learn about that? ' 1 1 call, so I don't, I don't know if it was the sheriff, or
1 2 A l don't remember exactly Who called me, but l 2 the sheriffs oftice, you know, a deputy, or -- I don't __
1 37 typically when there is a death, someone, either 1 3 know exactly who it was. Or it may have been dispatch
1 4 dispatch, or someone from law enforcement will call and 1 4 for that matter.
15 let me know that they're headed to a scene because there 1 5 [Whereupon, Mr. Nei] Bruntrager entered the
1 6 is a death, and they'll keep me posted if something is 1 6 room] v
1 1 amiss. 1 7 Q What did you do in response to that phone
1 8 Q Oi<ay. Now, when you talk about a death of 1 8 call?
1 9 some very old person, dies m the hospital, that‘s not 1 9 A Nothing.
2 0 what we‘re talking about; right? 2 0 Q So it was late at night probably?
2 1 A Correct. 2 1 A Yes. '
2 2 Q So this is a death that is of any suspicious 2 2 Q Did you just go to bed?
2 3 circumstances? 2 3 A Yes. v
2 4 A l wouldn‘t say any suspicious circumstances, 2 4 Q Kept your phone in a position where you could
2 5 and that, again, has kind of evolved. 2 5 be awakened?
Pa ge 1 8 ‘ Pa g e 2 0
l Q Talking about 201 l right now. _ 1 A Correct. f
2 A And l don't really remember in 201 1 what the 2 Q And what was your next contact regarding the
3 situation was with regard to when they would contact me. 3 situation? §
4 I just remember l got a call that they were 4 A I don't remember specifically That l, l
5 going out to a, to a residence that had been called in as 5 don't remember specifically
_ 6 a suicide, and they let me know if`, in fact, it was. 6 Q Do you think they called you that night?
7 So normally, if there's a suicide, or something 1 A I don't believe so.' _
8 like that, that's when I get a call. Not if someone, you 8 _Q Now you're aware now that the Major Case Squad
9 know, dies in their sleep, or whatever. 9 was called out that night; correct?
1 0 ` Q Right. Of` course. 1 understand 1 0 A Correct.
1 1 They gave you the address? 1 1 Q Did you know that evening that the Maj or Case
1 2 A No. 1 2 Squad was going to be involved‘?
1 3 Q They gave you the name? l 3 § - A No.
1 4 A N°' . - 1 4 Q So you don't remember being called that night,
1 5 Q Just told you they were on their way to a l 5 so is it af`air bet that you got up the next morning and
1 6 situation? 1 6 somehow had hirther involvement in this situation?
1 7 A Yeah. Basically, make sure your phone's on 1 7 A Yeah. As l recall, if memory serves me
l 8 and don't be in a sound sleep, essentially, you know, 1 8 correctly, I got a call that morning when l was getting
1 9 giving me a heads-up, it's late in the evening, and just 1 9 ready. §
2 0 giving me a heads-up tha -- 2 0 Q To go to work?
2 1 Q So why do you think that you personally were 2 1 A Uh-huh. Getting my kids ready, yeah, and ’.
2 2 called?- 2 2 said, you know, when will you be in, essentially "
23 A Because I'm the prosecutor. 2 3 Q To the office? §
Q Was it your procedure in place that they"would 2 4 `A Correct_ t
always call you? ' ' § And Myou said pretty soon'?

 
 

 

19 5 (Paqes 11 to 20)

 

.#-~._

CaSe:_ 4216-CV-Oll75-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 6 Of 57 Page|_D #Z 1298

 

 

 

Page 21 Page 23 §
1 A As soon as l drop the kids off`, right. 1 would happen two or three times a day.
2 Q And you went in? 2 Do you remember when he said that? Were you
3 A Correct. 3 present for his deposition?
4 Q Now what happened in connection, your 4 A I was.
5 involvement in this situation after you got to work that 5 Q And do you remember when he said that?
6 moming? 6 A l do. _
7 A 1 don't remember specificsl Imean, I would 7 Q Is that consistent with your memory?
B have gone next-door to the sheriffs office where the 8 A The Maj or Case Squad commander would have -F;
9 Major Case Squad would have set up shop just to"say I'm ` 9 briefings usually in the morning and in the afternoon j
1 0 here, I'm-around, I'm next-door. 1 0 for whomever had returned from whatever lead they were z
1 1 Q Youjust said you would have. Did you do 1-1 on. §
1 2 that? 12 Q `And did you attend any of those briefings? ’_
1 3 ' A I'm sure I did at some point. Idon't know if 1 3 A I did.
1 4 I did that as soon as I got there, if l went into my 1 4 _¢ Q So it went on for the 28th, 29th, 30th, and
15 office first, I don't remember if there was a docket 1 5 3 lst, according to Mr. McCarrick; does that sound right
1 6 that day. I don't know. 1 6 for you? A`
1 7 Q You had your regular duties? 1 7 A That sounds correct.
1 8 A Correct. 1 8 Q So roughly, two a day of these briefings;
1 9 Q So when you went into the Major Case Squad, do 1 9 right?
2 0 you remember who was there? 2 0 I'm not saying exactly, because he wasn't sure, ;
2 1 A No. 2 1 but that range; does that sound right?
22 Q There was a guy named Schimweg who was head of 2 2 A Yeah. I don't know if they had more or less §
23 the Major Case Squad for this murder; oorrect? 2 3 than that. I wasn‘t there all day. l didn't sit over §
2 4 A Correct. 2 4 there. So1 if I was in the building, or if I knew that 15
2 5 Q Do you.think he was there? Do you know_ him? 2 5 they were going to have a briefing at a specific time §
Page 22 Paqe 24
1 A I know him. 1 and I was availab|e, and not in court, or doing 1§
2 Q Was he there? 2 something else, I would come over to hear, to listen.
3 A Idon't remember if he was there when I got 3 Q Somehow you got word of what time they were
4 there, or not 4 going to be‘? §
5 Q How about, was McCarrick, Mr. McCarrick? 5 A Correct.
6 A Again, I don't remember specifically who was 6 Q So let'sjust talk about this very first _day.
7_ in the room. 7 Did you go to a briefing on the 28th?
8 Q Did you gain knowledge when you went over 8 A Idon't remember if I did, or didn't.
9 there about what was known at that point by law 9 Q When did you find out that this death,
1 0 enforcement? 1 0 apparent]y, was a murder?
1 1 Did you talk to them about the murder‘? 1 1 A Some time on the ZSth.
12 A l don't remember specifically speaking to ,1 2 Q And Mr. McCarrick seemed pretty confident
1 3 anyone specificl 1 3 that -- there was a consensus in law enforcement vel y
14 I know that -- Again, l would be, l would be 1 4 quickly that it was a murder and not a suicide; do you §;
1 5 speculating what typically would happen. 1 5 remember that' m his depo‘?
1 6 l'm sure the sheriff was around, McCarricl< was 1 6' A That' s correct.
1 7 probably around, because l think he was the report writer, 1 7 Q Okay. And is that -- is your_memory of those
1 8 so he would have likely been there. 1 8 early meetings on the 28th with the Major Case Squad f
1 9 l don't remember when Lieutenant Schiinweg 1 9 consistent with that, that it was a murder, not a
2 0 arrived, if he had arrived prior to me getting there, or 2 0 suicide?
2 1 after. I don't, 1 don't know those things. 2 1 A Yes.
2 2 Q Okay. That‘s fine. Do -- Mr. McCarrick said 2 2 Q Now, it turns out that that morning there were
23 that there were meetings each day of the Major Case 2 3 some interviews by Major Case Squad with Pam Hupp, and
2 4 Squad personnel, and l think he said that only the 2 4 with people who had been known later as the alibi
25 s

N
._§ U'\

 

people who were available would come, but these meetings

20

 

 

 

 

   
   
  
   
  
   
   
    
   
 
   
 
 
 
  
  
   
 
   
   
 

witnesses

6 (Pages 21 to 24)

 

CaSe: 4216-CV-Oll75-.]AR DOC. #Z 103-2 Filed: 10130/18 Page: 7 Of 57 Page|D #Z 1299

 

 

 

Page 25 Page 27 §
1 Do you remember learning on the 28th that those 1 morning and -in the atternoon, evening, but l don't know g
2 interviews had taken place? 2 it` they had others during the daytime.
3 A No. 3 Q We've already covered that. l don't mean to
4 Q Did you learn that day that Russ Faria was a 4 be going over the same material again.
5 suspect? 5 I'm trying to get at your role in those §
6 A No. 6 briet`mgs. You said you attended some of them, you don't §
7 Q When do you think you learned that? 7 remember how many; right? §
8 A I don't recall. 8 A Correct. § §
9 Q Now when you said you -- l think the question 9 Q And do you think you ever spoke at any of 4
1 0 was, did you learn Russ Faria was a suspect on the first 1 0 those meetings?
1 1 day, is it that you don't remember, or you're certain 1 1 A Sure. t§i
1 2 you didn't learn of that the first day? l 2 Q Okay. Tell me some of the things you said. '
1 3 A I don't remember what day l learned of it, 1 3 A I don't have any idea.
1 4 Q Do you remember whether, on that first day, il 4 Q Did you, for example, ever say that the law
1 5 you gave any directives to law enforcement about how to l 5 enforcement should be looking at all possible suspects?
1 6 conduct the investigation? 1 6 A No, l don't -- Imean, I don't remember
1 7 A I never gave any directives to law 1 7 anything specifically that-l said. §§
1 8 ' enforcement 1 8 Q Do you -- So l guess we can just leave it like if
1 9 Q Would you say that that applies to all four l 9 that.' Let me just ask the question one more time to be "
2 0 days of the Major Case Squad call out? 2 0 sure. ` __
2 1 _ A -Yes. 2 1 So as you're sitting here today, you don't §§
2 2 ' Q SoI don't have to ask anymore questions about 2 2 remember anything you said at any of those briefings?
2 3 that, you are a hundred ~`- I'm not trying to beat the 2 3 A No. I mean, nothing specific l would have
2 4 horse here, but I just want to make absolute clear, is 2 4 just been communicating l mean, l didn't sit there
2 5 it your position that you gave no directives to anybody 2 5 ` silently.
Pag€ 26 Page 28 '§
l in law enforcement during the Maj'or Case Squad call-out? 1 Q And I, l understand, so I'm trying to get at,
2 A I did not direct any investigation, nor have I 2 do you remember anybody saying anything that you
3 ever. 3 responded to, any sort of remark made by somebody where
4 MR. HEIGELE: Excuse me, excuse me. 4 you spoke up? §
5 Q (By Mr. Schock) Slightly different question 5 A Not specifically' m this investigation, l §
6 than that. 6 don't recall. I mean, I, I could tell you some of the ,
7 Did you give any directives, any, any 7 things that l might say in meetings like that.
8 statements, such as try this, or give that lead to anybody 8 Q Well, I don't think I'd care about what you
9 in law enforcement during those first four days? 9 might have said. I think l care about what you remember §
1 0 A No. 1 0 that you did say.
1 1 Q Would you say that you were an observer during 1 1 7 A I don't remember specifically, you know, s
1 2 those briet'mgs, as opposed to a participant? 1 2 anything I'm sure I asked, you know, questions with
1 3 MR. HEIGELE: To the extent it's vague, I 1 3 regard to locations of different things, or which gas
1 4 object, but if you understand what he's saying 1 4 station, or what bank, cr what, you know, just for my
15 A I don't really understand what you're -- l 5 own personal knowledge, because I grew up around there
1 6 Q (By Mr. Schock) Sure. Well, you said you l 6 and l kind of know geographically where things are, so I
1 7 went to some of these briefings, we don't have a number, 1 7 would have asked questions like that.
1 8 we don't remember the exact number; fair enough? 1 8 Q So you said your questions might relate to
1 9 A . Fair enough l 9 where Russ Faria went that night; would that be a fair
2 0 Q . But you went to some of them? 2 0 statement? 1 ‘
2 1 A Correct. 2 1 A Not necessarily where he went, but l can ~- §
2 2 Q And they‘ re having them roughly two a day; 2 2 and again, I'm completely speculating, but -- §
2 3 right? 2 3 Q Well; I don't want you to completely §

 
 

A I don't know how many they were having, but l
know that they would typically have at least m the

 

24

 
 
 

 

  
   
   
   
  
    
  
   
   
   
  
  
   
  
  
 

speculate.

7 (Pages 25 to

 

 

.1--~_.

CaSe: 4216-CV-Oll75-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 8 Of 57 Page|D #Z 1300

 

 

 

 

 

 

 

Q When you were involved m those brlef`ngs did

Paqe 29 Page7 31
1 Q I thought when you were talking a moment ago 1 A I don't know what led to it, or if l just l;
2 you began to have some recall of some of the things you _2 . said, I want to go out there whenever it's clear that l
3 said, and that's what I'm interested in. 3 can go out there. §
4 A I'm just recalling my role typically in a 4 Q . -So did you ask someone whether you could go?
5 situation, but I don't remember specifically about this 5 A l, I don't, l don't recall specifically, but l
6 Maj or Case call- out. I don't remember specific 6 probably told the commander that. §
7 questions thatl Would have asked. 7 Q That you wanted to go?
8 l just know typically the kinds of questions I 8 A That'S, that's typical, that the prosecutor
9 would ask. 9 would go to the crime scene, so l. let him know that l
1 0 Q Okay. So let me go into some specifics about 1 0 would like to go whenever the crime scene was cleared
1 1 the case and see if that triggers some of your memory. 1 1 Q And Schimweg, is that who you're talking
1 2 There's been some discussion about a paw print 1 2 about, or McCarrick, or who? __
1 3 from the Faria dog on the pos derriere of the victim, 1 3 A I don't remember if I told Schimweg, or l told |;§;
1 4 Betsy Faria. 1 4 McCarrick, or 1 told the sheriff, but l know that it was
1 5 Do you remember anything about the paw print? 1 5 someone in higher rank than me knew that I wanted to go '
1 6 A I remember that someone said there was a paw 1 6 out when the crime scene was cleared-, for me to be able j
1 7 print; 1 7 to walk into it.
1 8 Q Do you know who that someone was? l 8 Q When you say higher rank, what do you mean by iii
1 9 A lt was someone in the briefing 1 9 that? 5
2 0 Q And do you remember whether you made any 2 0 A l mean they were conducting an investigation
2 1 comments, or made any suggestions about such a paw 2 1 and l didn't want to interfere with that, l couldn't go
2 2 print? 2 2 in until that investigation and the crime scene had been §
2 3 A l don't remember making any suggestions, or - 2 3 cleared, so to speak, for me to be able to go in once _§
2 4 commentsh _ 2 4 they were done doing all the things that they do.
2 5 Q Okay. Do you remember anything about any 2 5 Q Now the word clear is, just to resolve any §§
. . Pas€ 30 rage 32~
1 suggestions that the dogs paws be checked for biood? 1 ambiguity, sometimes the word clear means that there's
2 A l remember that that's -- Wait. Can you 2 no more bad guys hiding in the house, and sometimes it
3 rephrase that question? 3 means that they're finished taking measurements, and
4 Q Sure. There's an issue in the case that 4 photos, and that sort ofthing; right'?
5 relates to the question whether the dog's paws would be 5 A Correct. Not clearing a residence for safety
6 checked to see if there was blood on them. 6 purposes, but clearing so that other people can walk
7 And my question is, do you remember you're 7 into it, so it doesn't conta.minate the scene.
8 having any role in regard to that issue? 8 Q Right. Do, do you recall that there were
9 A I don't remember any role that I played, no. ' 9 gloves at the scene on the sofa near where Betsy Faria's
1 0 Q There's -- So when was the first time you 1 0 body was?
1 1 visited the crime scene? 1 1 A Based on my recollection of being at the
12 A I think it would have been the 28th 1 2 soene? 7
1 3 Q So the day after the murder? _ 1 3 Q Any part of your knowledge of the case. _'§
1 4 A_ lt was either the 28th -- l mean, it was some 1 4 Do you know, as you sit here now, that there §§
1 5 time during the Major Case call-out. l can't remember 1 5 were gloves on the sot`a?
1 6 if it was the first day, or the second, or the third, 1 6 A l know that there were photographs -- l 1
1 7 but it was some time shortly after. 1 7 remember a photograph of gloves on the sofa, but I don‘
1 8 Q How did it come about that you went to the 1 8 recall seeing those when I was there.
1 9 crime scene? 1 9 Q Do you recall any discussions during the Major
2 0 A I don't understand the question 2 0 Case Squad call-out regarding the gloves?
2 1 Q Sure. 'So one moment you are in your oftice, 2 1 7 A No. ' _
22 or you're in court, or you're at the Maj or Case Squad 2 2 Q Do you recall any discussions about checking
23 briefing and the next minute you're going to that crime 2 3 the gloves for blood?
2 4 scene, what led to that decision to go to the crime 2 4 A No.

  

8 (2:ges 29 to 32)

(`.aQP' 4'16-CV-01175-.]AR DOC. #Z 103-2 Fi|€d: 10/30/18 Pag€: 9 Of 57 Pag€|D #Z 1301

 

 

 

 

 

 

   

  

 

T at's not speculation, that‘s does she know?

   
  

Page 33 Page l35 §
1 it seem to you that the Major Case Squad had identified 1 Q What's the next thing you learned about Russ n
2 a primary suspect? 2 Faria's involvement in the murder?
3 A I don't recall. 3 A l don't recall.
4 Q When you were involved in those briefings, did 4 Q Do you understand as you sit here now that in
5 it seem to you that the Major Case Squad was considering 5 the afternoon of the 28th, we'll call it roughly two
6 more than one suspect? 6 o'clock, that Mr. Faria went to Lake St. Louis for a
7 A Yes. 7 7 polygraph?
8 Q Okay. Who were they considering as suspects? 8 A I know that he went for a polygraph, but I
9 A They ran down hundreds of leads for -- lmean, 9 didn't know where he went.
1 0 various leads they had people going out on. l 0 Q Did you have any influence in the decision
1 1 Q Yeah, the daughters; right? 1 1 that he would be taken for a polygraph?
12 A I, I recall the daughter and maybe her 1 2 A No_
1 3 boyfriend Th`ere was an ex-husband, I believe. 1 3 Q When did you learn the results of the '
1 4` Q Somebody in Florida; right? A relative, or 1 4 polygraph?
1 5 somebody? Maybe that was the ex. Does that ring a 1 5 A I don't remember.
1 6 bell? 1 6 Q _ Did you learn it during the call-out?
1 7 A l don't remember where he was located. '_ 1 7 A Yes.
1 8 Q McCarrick spoke about somebody out of town; 1 8 _ Q Mr. McCarrick stated that once he had the
1 9 right‘?' 1 9 results of the polygraph that he concluded that Russ
2 0 A l believe so. I know there were several 2 0 Faria was, "his guy," I think was his term. Do you
2 1 different ideas, or avenues they went down. 2 1 remember that in that meeting, in lthose meetings?
2 2 Q Okay. Fair enough. Do you remember whether 2 2 A No. '
2 3 there was any discussion in the Major Case Squad 2 3 Q Have you ever seen the raw data results of
2 4 briefings that perhaps Pam Hupp had committed the murder 2 4 that polygraph?
2 5 of Betsy Faria? 2 5 A No. l
Page 34` - Page 36 ~
1 A l know that they were looking at Pam Hupp as 1 Q Do you know where they are today?
2 wen. 2 A No.
3 Q Let me just try to ask that question more 3 Q Do you know if the polygraph examiner actually §§
4 specifically . 4 obtained raw data?
5 Do you remember whether there was any discussion 5 Now raw data, what l mean is, in a polygraph
6 in any Major Case Squad briefing that Pam Hupp was a 6 they check things like respiration, blood pressure, heart
7 suspect in the murder of Betsy Faria? 7 rate, sweating, things like that; right? 7
8 A I don't remember there being any discussion of 8 Do you understand that? _
9 anyone being a suspect, so to speak. 9 A If you're expiaining that to me, l don't know §
1 0 Q Well, you knew that Russ Faria was in_custody', 1 0 much about polygraphs and how they work. '
1 1 didn't you? The first day. lmean, you knew that; 1 1 Q Okay. Well, I‘ll submit to you that a
12 right? ` 1 2 polygraph checks attributes of the body when the person
1 3 A He was -~ l didn't think he was in custody the 13 is asked questions Does that sound right to you?
1 4 first day. I don't remember when, and I don't know that 1 4 A Yes. ‘ §
15 I know,-or knew when they placed him on a 24~hour hold. 1 5 Q And some of the things that are checked are :‘
1 6 Q Well, okay, let me -- got to be careful of our 1 6 the things that l mentioned. Does that sound right to
1 7 semantics here. 1 7 you?
1 8 When you got to the briefing -- Well, when you 1 8 A I don't know what's checked, but I know that
1 9 got to the Major Case Squad headquarters, did you learn l 9 they register certain things.
2 0 that Russ Faria was at the police station, and/or had 2 0 Q Okay. Do you understand that a polygraph
2 1 been, been in discussions with law enforcement during the 2 1 examiner normally has a formal written record of those
2 2 course of the prior night? 2 2 bodily responses?
2 3 _A l learned that Betsy Faria's husband was a 2 3 § MR. HEIGELE: Calls for speculationl
2 4 cooperating witness ` That's what l learned when l first 2 4 Q (By Mr. Schock) 'I'm asking if she knows it,

 

 

  
  

r-=W~’ '"~"w . .~=w'-

 

,..,~ ._ ~rwv =-',~ _-w.

 

9 (Pages 33 to 36)

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 10 Of 57 Page|D #Z 1302

 

 

 

-l\>
:'t;-l

of or lost after

  

z

the first trial.

 
 
 

   

   

 

 

 

 

Paqe 37 Page 39 :5
1 A I don't know what typically occurs. 1 l don't know that they've -~ lt failed to retain
2 Q Okay. 2 it ii'om the beginning, but they were never requested at
3 MR. HE,IGELE: Hence, my objection 3 the beginning because by agreement, actually, by request ”
4 Q (By Mr. Schock) Have you ever spoken to the 4 of the defense counsel, there was no reference to be made
5 polygraph examiner in the case, the one who examined 5 to the polygraph, and so... ii
6 Russ Faria on the 28th? About this, about this. That 6 Q WelI, polygraphs are inadmissible in court;
7 polygraph? 7 right?
8 A At what period of time? 8 A Correct. §
9 Q Any time since the -- since he took that 9 Q So that would be norma|; right? "
1 0 polygraph, have you ever discussed that polygraph with 1 0 A Correct. So there was no reason to retain it. ;_
1 1 him? § 1 1 Q Well, you understood that -~ Did you
1 2 A l have spoken with him. I have not discussed 1 2 understand during the Major Case call-out, Major Case §
1 3 the polygraph itself. 1 3 Squad call-out that Mr. McCarrick believed that the _ §§
1 4 Q Okay. Tell me about your -- First of all, 1 4 results of the polygraph were dispositive as to who had ”
1 5 when did you have the conversation with the polygraph 1 5 committed the murder? §
1 6 examiner? 1 6 ' A No, I don't remember any conversation about 5
1 7 A After the first trial, before the second. 1 7 what McCarrick thought about the polygraph §
1 8 Q What was the substance of the conversation? 1 8 Q As you sit here right now, do you have any
1 9 A Do you have any other reports? Because l 9 knowledge of any wayte obtain the raw data nom that §
2 0 1 defense attorney is now_ asking for them. 2 0 polygraph? 'i
2 l Q And what did he say? 2 1 A Can you ask that again?
22 A He said something to the effect of, I can't be 2 2 Q Sure. Do you know any way we could get that
2 3 specific, because I don't know exactly what he said, but 2 3 raw data?
2 4 he said he was ~_- l think he was at a different location 2 4 A l don't.
2 5 at that point, adifferent agency, and he would have to 2 5 Q Fair enough. `
Page 38 Page 40
1 check with the agency, or wherever he was before and get 1 MR. HEIGELE: You could do it now. '
2 back to me. 2 lQ (By Mr. Schock) Let's go to the release of ~-
3 Q Di_d he get back to you? 3 Well, first of all, let me back up.
4 A_ He did. 4 You understand that two officers went and
5 Q What did he say? 5 interviewed Pam Hupp early in the morning on the 28th,
6 A He said that those records were -- something 6 roughly 6:00, 6:30 in the morning
7 to do with his computer, or their computer, or 7 7 Do you know that? j
8 somebody's computer, at any rate, had not retained those 8 A I do now. f
9 records, mostly, l guess -- well, I'm speculating as to 9 Q When did you first learn of that interview of
1 0 why they weren't retainedl l don't know why they 1 0 Miss Hupp? ' §
1 1 weren't retained, but nonetheless, he didn't have them. 1 1 A I don't remember. Some time during the Major 7
12 Q Is it your understanding as you sit here today 1 2 Case call-out.
13 that those records do not exist because of some sort of 1 3 Q Okay. Do'you remember that it was an officer
1 4 computer mechanical? § 1 4 named Kaiser, or maybe one named Smith who did that
1 5 I mean, do you believe what he said? 1 5 interview? Does that ring a bell?
1 6 A l have no reason to doubt him. z 1 6 A l remember Stephanie Kaiser.
1 7 Q Well, that's not what l asked. Do you believe 1 7 Q She was one of the people who was there;
1 8 him? 1 8 right? it
1 9 A Sure. _ 1 9 A Correct. '
2 0 Q And do you have any explanation as to why 2 0 Q Do you remember Miss Kaiser making any oral
2 1 those computers, mechanical systems failed to retain 2 1 report about that interview in any briefing that you
22 that data? 2 2 ' were in at the Major Case Squad?
23 A l don't know that they failed to retain the 2 3 A l remember her talking about having gone
2 4 data, or that the data was -- had been either gotten rid 2 4 there.
2 5

 

Q Do you remember anything she said about the '

10 (Pages 37 to 40)

 

,_M_

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 11 Of 57 Page|D #Z 1303

 

 

 

Paqe 41 Page 43 §
1 . specifics of her conversation? 1 Q Okay Might have been prepared later?
2 ' A Just that she was cooperative. 2 A Yeah. I, Iwouldn't have gotten those binders
3 Q Do you remember anything that Miss Kaiser, or 3 for several months probably _
4 I will submit to you the other officer was named Smith; 4 Q And -- But you do remember that they did come
5 does that sound right? 5 and make some kind of an oral report?
6 A lt could be. 6 A I remember Stephanie Kaiser saying that, that
7 Q Well, let's just assume I'm right on that; 77 Pam Hupp was cooperative, that' s the extent of my memory §
8 fair enough? _8 of those -- that oral report anyway. Z'
9 A Okay. 9 Q Fair enough Let's go now to the alibi '
1 0 Q I'm pretty sure I'm right on that. Do you l 0 witnesses Is it your recall that during the first day
1 1 remember any details such as statements by Miss Hupp 1 1 there was a discussion of Russ Faria's whereabouts the
1 2 that Russ Faria had made comments to Betsy'about l 2 night of the murder?
1 3 smothering her with a pillow? 1 3 A I don't know that I recall that, but l‘m sure
1 4 A Do l remember any --'Can you rephrase that? 1 4 ` that mat was the case.
1 5 Q Sure. I think you've said that you recall 1 5 Q Okay. That's good enough. Do you recall that
1 6 that Kaiser and Smith made some sort of report about 1 6 they were looking closely at his whereabouts during the §
1 7 their -- oral report now -- about their interview of 1 7 day, and that he'd been -- it was pretty much
1 8 Miss Hupp; right? 1 8 established that he'd been at his home office at work
1 9 A Correct. l 9 until one o ';clock right?
2 0 Q And you were there and you heard that; ri ght? 2 0 Does that sound r1 ght?
2 1 A I heard a report by them, but l don't remember 2 1 A l know that's what he said. `
22 them talking about a pillow. The only thing I remember 2 2 Q How do you know that's what he said?
2 3 specifically in their report back was that she was 2 3 A Because l remember ~- Well, because I've
2 4 cooperative ' 2 4 watched the interview and know he said that.
2 5 Q Okay. And l want to kind of probe a little 2 5 Q And I_'m not really as interested in -- Well,
Page 4 2 Page 4 4
1 bit, maybe I'il trigger some memories 1 I'm interested m the interview depending on when you
2 Do you remember anything said by -- in their 2 watched it.
3 report that Russ Faria had been abusive to his wife? 3 When did you watch that interview?
4 MR. l-[EIGELE: The oral report? 4 A_ Before trial.
5 Q (By Mr. Schock) Yeah. We‘ re starting with 5 Q Okay Before trial‘s along period of time.
6 the oral report 6 Did you see it in December of 201 i?
7 A l don't remember hearing that in a, in a Maj or 7 A Oh. No, not` m December.
8 Case briefing setting at all. 8 Q The first four days after the murder?
9 Q You know now that that's what she said; right? 9 A No.
1 0 A l don't remember her saying that he was 1 0' Q Did you see it before January 4th, say, after
11 abusive . `1 1 Mr. Faria was in jail?
1 2 Q Well, there's a, there's a transcript of that; 1 2 A l would doubt it. I don't think so. _
1 3 right? Of that meeting with them, with Hupp and with 13 Q All right § 15
1 4 Kaiser and Smith that morning on the 28th; right? 1 4 A I may have. I don't remember.
l 5 A If there is, then lvlr. Schwartz's office put 1 5 Q All right. F air enough Do you remember that
1 6 that together. I've not read it. 1 6 the Maj or Case Squad was interested in Mr. Faria's
1 7 Q Tell me how you have obtained knowledge about 1 7 whereabouts on the 27th of December, 201 l?
1 8 the interview of Miss Hupp by Kaiser and Smith? 1 8 A `Yes.
1 9 A l don't remember specifically Ijust know 1 9 Q That was, that was pretty important to them;
2 0 that over these last several years I've gained knowledge 2 0 wasn't it?
2 1 of it. 2 l A Cori ect _
2 2 Q _ Okay. And do you remember reading a report 2 2 Q And we know now that he was at work that day; §
2 3 that they wrote during the four-day call-out? 2 3 r1 ght? §
2 4 A I wouldn't have read it during the four-day 2 4 Do you question that, or do you agree with that,
2 5 call out. 2 5 untll five o 'ciock?

 

 

.-"‘-1-.-- __ ..~._____=~- .......

(Pagee 41 to 44)

 

 

.Ws-» _. ____

 

 
 
  

 

  
    
 

race A-1a_r\/-01175-JAR DOC. #: 103- 2 Filed: 10/30/18 Page: 12 of 57 PagelD#: 1304

 

 

 

 

   
 

 

 

 

Q Okay. Because it was kind of a known fact

 

Page 45 Page 47 j
1 A I don't know where he was. I know where he 1 that she had gotten home around 7:00, or 72 l 5; right?
2 says he was until five o'clock that day. 2 That was a pretty much known fact? "
3 Q Okay. Well, did you do any checking of his 3 A That was the belief.
4 records with his employer, because he worked on 4 Q Okay. lmean, the evidence pointed to that;
5 computers and phone calls for his employer; right? 5 right?
6 A Correct. 6 A That's what -- That was the belief based on §
7 Q 1 mean, did you check with them to see whether 7 witness statements §
8 he, in fact, had engaged in his job during that period 8 Q Sure. including Pam Hupp; right?
9 of time, until five o'clock? 9 A Correct.
1 0 A l did nnt_ 1 0 ‘ Q And including, there was some kind of phone
1 1 Q Did anybody? 1 1 call between Pam Hupp and her husband, and maybe Betsy
1 2 A I believe so. 12 had gotten on the phone; right? 'About 7:15, does that
:1 3 Q who aid than 1 3 ring a ban §
1 4 A i can't recall. 1 4 A Betsy had left a message for Pam Hupp's
1 5 Q Was that a known fact during the call-out? 1 5 husband, as I recall. §
1 6 A What? 1 6 Q Right. And that was a known fact because
17 Q That he'd worked that day until five o'clock? l 7 they'd looked, because some investigators had looked at
1 8 A I don't, I don't know if it was a known fact 1 8 the husband's phone?
1 9 to anybody. lt may have been, but it wasn't to me. 1 9 A It was a known fact that she left the message,
2 0 Q Okay. How about that he went to various 2 0 but it was not a known fact as to where she was when she §§
2 1 places to get the dog food, and the ci garettes, and the 2 1 left the message
2 2 gas between '5:00 and 6:00 p.m. on the 27th, did you know 22 Q Fair enough. But it was a pretty solid fact
2 3 that during the Maj or Case Squad call-out-? 2 3 that she was alive a little after"'/':OO; right?
2 4 A Yes_ 2 4 A It was a solid fact that she was alive when
2 5 Q How did you learn that during the Major Case 2 5 she left the message, whatever time that was.
Page 46 Page 48
1 Squad call-out? _ 1 Q And was it your understanding that that was a
2 A I think somebody reported it. 2 few minutes after seven? _
3 Q In one of those briefings? 3 A lt was after seven, but I can't tell you what §
4 A I believe so. 4 time. y '
5 Q Did you believe that he had gone to those 5 Q You think it was before eight? §§
6 places? 6 A Correct. 1
7 A l believe so, l don't remember at the time 7 Q So it was some time before 7:30, does that §
8 what I thought l think they provided video footage, or 8 sound right? §
9 ~something, sol would have -- whenever l saw that, I 9 A That sounds correct. §
1 0 would have believed it, sure. 7 1 0 Q So she was alive between 7: 00 and 7: 30 and §
1 1 Q Sure. I mean, there he was -- 1 1 that was a known fact m the mvestigation; r1 ght?
1 2 A Yes. 1 2 A Correct.
1 3 Q -- pmnping gas. 1 3 _ Q So there really wasn't a lot of thought that
1 4 A Right. But ] don't know when l saw those. 1 4 Russ Faria had killed his wife before he len his home
1 5 Q Okay. Fair enough ls it your recall that an 1 5 to go to get the dog food, and the gas, and all that;
1 6 issue in the matter was where he -- was his whereabouts 1 6 right?
1 7 between 6: 00 and 9: 00 that night? 1 7 A Correct.
1 8 A I don't recall 1 8 Q Now, are you aware that Russ F ana asserted
1 9 Q During, during the Major Case Squad cail-out, 1 9 that between 6: 00 and 9: 00, and when l say asserted, l 7
2 0 was an issue going around in the discussions of law 2 0 mean what he had said` ln his interviews 1n the course of :'
2 1 enforcement as they investigated the crime, his § 2 1 the night after the murder, that he'd been at some
22 whereabouts between 6:00 and 9:00? ' 2 2 friends for game night, a regular event that he had with
2 3 A' l recall that the issue was where he was after 2 3 his pais? 7
_ 2 4 his wife got home. 2 4 A Am I awarethat he said that? ` g

 

 

Q Yes.

 

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Pagef 13 Oi 57 Page|D #Z 1305

 

 

 

 

 

 

   

 

27

9. 40; r1ght‘? _

 

Pase 49 rage 513

1 A Yes, I'm aware 1 day about officers having interviewed those alibi l

2 Q And you were aware during the call- out that 2 witnesses; is that true? _

3 that was what he said; correct? 3 A Idon't remember specific discussions l'm

4 A Correct. 4 sure they would have said somebody went and followed §

5 Q Because you went to the briefings; right? At 5 this lead and talked to these people, but I don't

6 least some of them? 6 remember anything specific about that.

7 A At least some of them. 7 Q Now in his deposition, Mr. McCarrick said that

8 Q And that was'a subject of major discussion; 6 he believed that Mr. Faria was, in fact, at the alibi

9 right? 9 witness, Corbin'S house, from 6:00 to 9:00.
1 0 A Not in all of them, but it was, it was 1 0 Do you remember that that was a conclusion of
1 1 certainly discussed at some point. 1 1 the Major Case Squad, a consensus of the people working on '
12 Q Okay. And so it's a fair statement that if 1 2 it? '
1 3 Russell Faria was at game night between 6: 00 and 9: 00 1 3 MR. HEIGELE: That misstates his testimony s
1 4 with his friends, he couldn't be at home at 7: 15; right? 1 4 That's not the consensus of the Major Case Squad. 11
1 5 A Can you ask that again? l 5 was the belief of Detective McCarrick. §
1 6 Q You can't be two places at once; right? 1 6 MR. RE'ITER: I'|l join.
1 7 A I will agree you can't be two places at once, 1 7 MR. SCHOCK: And I think that's correet, andl
1 8 Q So if the alibi witnesses were telling the l 8 want to restate Thank you very much.
1 9 truth, he was with them between, as we said, tougth 1 9 MR. HEIGELE: That's why I'm here.
2 0 7:00 to 7:30; right? 2 0 MR. SCHOCK: J ust to help, right? §
2 1 A ] don't understand the question 2 1 Q (By Mr. Schock) Let's go back. You were §§
22 Q WeII, sure. if Russ Faria said in his 22 present for McCarrick's testimony; right? His, his `
2 3 statements, we've established that, and you knew about 2 3 deposition a few weeks ago?
2 4 it during the call-out, that he'd been with his friends 2 4 A Iwas.
2 5 from 6:00 to 9:00; right? 2 5 Q And he said that it was his opinion that the _

Paq e 5 0 Pa ge 5 2 §

1 A Yes, he said that. 1 alibi witnesses were telling the truth, and that Russ

2 Q And that's, that's an alibi' 1n this case; 2 Faria was at C01 bin' s house from 6 .00 to 9: 00; do you

3 right? 3 remember that? _

4 A Correct. _ 4 A I remember that he said he thought that Faria §

5 Q Okay. And you knew that the office -- some 5 was there. l don't remember that he said that he

6 officers had gone and interviewed the alibi witnesses; ' 6 thought they were telling the truth

7 right? 7 Q All right But he definiter believed that;

8 A l knew that they did at some point, yes. _ 8 right? §_
_ 9 Q Well YOU knew fh@}' did it the momng after 9 A That's what, that's what he stated_
1 0 the murder; right? 1 0 Q Okay. And do you remember any discussion ot" §§
1 1 A I don't know when I learned that they had done 1 1 whether, in fact, Faria was at Corbin' s house m Major
12 that. 1 2 Case Squad discussions during the cail-out? §§
1 3 Q Well, that was a major discussion in the Majcr 1 3 A I don't understand the question.
1 4 Case Squad; wasn't it? 1 4 Q Sure. Let me ask it again. Cail-out went for §§
1 5 MR. PHEIIGELE: Misstates her testimony as to 1 5 four days?
1 6 quote, unquote, "major" that she was a part of. 1 6 A Yes.
1 7 A I don't remember when l learned that they had 1 7 Q Purpose of the Ma_ior Case Squad was to ;
1 8 been there to talk to the people that Russ said he was 1 8 investigate the murder of Betsy Faria; ri ght? §
1 9 with that night 1 9 - A Correct. ` j
2 0 Q (By Mr. Schock) We're talking about Corbin, 2 0 ` Q Russ Faria was a suspect; right?
2 1 Sweeney, Holian, Bach, maybe one otherl can't remember; 2 1 A ` At some point. §§
22 right? 2 2 Q Lady was alive at 7:15; right?
2 3 , A That's all. 2 3 A She was alive some time around 7: 00.
2 4 Q Okay. So you re not, as you sit here now, you 2 4 Q Okay. Close enough. And she was dead by

dent remember discussions on, for example the first

 

 
 
 
 

‘”`" -‘-'- ""‘“ '**~ss».r\ms; .,;»,§,,_AA,J

13 (Pages 49 to 521

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 14 Of 57 Page|D #2'1306

 

 

 

 

complicated about that?

 

 

 

Q And then would there be discussion among the

 

 

 

 

Paqe 53 Paqe BEH§

1 A Correct. 1 A That's true. :`
2 Q The Case Squad's investigation included 2 Q And that's why alibi testimony in a murder
3 whether Russ Faria could have committed the murder', 3 case, where there's a suspect is very important; is that _
4 right? 4 a true statement?
5 A Correct. 5 A That would be true. l
6 Q lmean, you can't charge somebody with a 6 Q Okay. And so McCarrick said that he believed
7 murder unless there is a way that he can have done it, 7 that Russ Faria was with Michael Corbin and the others
8 which is consistent with the known forensic physical 8 at Corbin‘s house hom 6:00 to 9:00; right? F
9 evidence; true? 9 ` A That's what McCarrick said, yes. §

1 0 A You can't charge someone with a murder without 1 0 Q Now you were at some of those meetings Was

1 1 probable cause to do so. 1 1 it your sense that that was just McCarrick's opinion, or

1 2 Q Which means there has to be a way to believe 1 2 it was the opinion of, sort of a concensus of the people

1 3 that the person's whereabouts and ability to do the 1 3 in the briefings on the Majoi Case Squad?

1 4 murder is consistent with the physical evidence; _ 1 4 A I don't remember McCarrick evei offering his

1 5 correct? And the other, and the oral evidence; correct? 1 5 opinion at the briefings. His job was to be the report

1 6 A I think it's a matter of semantics, if a crime 1 6 writer.

17 has been committed, and you have probable cause to 1 7 l don't remember him offering any opinion,

1 8 believe that a person committed a crime, you can charge 1 8 because be didn't follow any leads.

1 9 the crime. 1 9 Q Well, was it -- You‘re familiar with how the i

2 O And a lot of things go into whether or not you 2 0 Major Case Squad works; right?

2 1 have probable cause. The person' s whereabouts ls not the 2 1 A Correct.

22 only thing that would go into it. 2 2 Q Oi`ficers rely on each other; right?

2 3 Q Of course Do you agree with the statement, 2 3 A They do.

2 4 though, that if, let's say, a person is a suspect in a 2 4 Q And the point is, someone might go out and li

2 5 crime, take, take the relative, l think it was Florida, 2 5 investigate a lead and they come back and report on what

Page 5 4 Page 5 6 7

1 let's just say it was Florida, right, and because"the 1 they found; right? '
2 person was a relative, maybe that person was a suspect; 2 A That's correct ;'
3 right? Had to be checked; right? 3 Q And then that information's put in the mix; 3 `
4 MR. 11131GELE: Jusr a chack, 1 think 11 was an 4 right? §
5 epi-husband instead of a relative 5 A That's correct
6 Q (By Mr. Schock) Okay. Correct? 6 Q It's customary, in fact, to rely on what
"1‘ n A He had to be checked as to ~- 7 officers say about what happened when they go out and `
8 Q Whether he was going to be somebody who 8 investigate a lead; right? §
9 committed the murder; right? 9 A Absolutely.

1 0 A Well, yes. 1 0 Q They trust each other; right?

1 1 Q And that guy turned out to have been out of 1 1 A That's ccrrect.

1 2 state? 7 1 2 Q That's the essence of what they’re doing, is §

1 3 A Correct. 1 3 to work together; right? :

1 4 Q So he really wasn't a suspect anymore; right? l 4 A Yes. §

1 5 A Correct._ 1 5 Q Okay. Do you remember whether various

1 6 Q Because he wasn't there; right? l 6 discussions occurred during the Major Case Squad

1 7 A -Correct 1 7 call-out, during these br1et' ngs -- And were the

1 8 Q So do you agree that if someone is not with 1 8 brief ngs someone standing up and saying what they knew,

1 9 the person who was murdered at the time of the murder, 1 9 or were they discussions? What about that?

2 0 then they didn't commit the murder; is that true? 2 0 A The briefings that 1 was present for involved ,

2 l A I believe if a person isn't with the victim at 2 1 the commander asking whomever was at the table what they§ '

2 2 the time of the murder, they didn't personally commit 2 2 learned on the specific leads they went out on, "

2 3 the murder. 2 3 Q Perfect. '

2 4 Q Okay. That's pretty logical; right? Nothing 2 4 A Those people would say.

 
 

 

  

14 (Pages 53 to 55)

CaSe: 4216-CV-Oll75-.]AR DOC. #Z 103-2 Filed: '10/30/18 Page: 15 Of 57 Page|D #Z 1307

 

 

 

Page 57 Paqe 59 ;
1 group about how that tit into the larger context of the 1 thought maybe of Russell Faria's whereabouts from 6:00
2 investigation? 2 to 9:00. _ '
3 A Not typically at that point. They would just 3 And I want to know -- l guess we've established
4 report on what they found, and then that would determine 4 that McCarricl< stated that it was his opinion in the
5 whether or not it led to another lead. 5 briefings that Russ Faria was at Corbin's house from 6:00
6 Q We]I, you had to discuss the meaning of the 6 to 9:00.
'7 lead to do that; right? ` 7 Do you remember that?
8 A l don't understand the question. _ 8 MR. l-lElGELE: lt's misstates the testimony
9 Q Well, you just said that when they finished a 9 You're talking about his deposition
1 0 report on a lead, then that information would be put 1 0 Q (By Mr. Schock) He said at the deposition for
1 1 into the mix to decide whether to continue to pursue a 1 l sure; right?
12 given lead, to go in a different direction, that 1 2 A' At the deposition he said that that was his A_
1 3 involved discussion; ri ght? 1 3 belief, correct.
1 4 A But the discussion wasn't specificaliy about 1 4 Q And let's now go back -~ Thank you, i
l 5 the, the report that they said, as l recall. 1 5 Mr. Heigele -- let's now go back to those briefings.
1 6 Q Well, all -~ Lots of leads were coming in all 1 6 Do you remember any discussions in those
1 7 the time; right? 1 7 briefings about the question as to whether Russe]l Faria
1 8 A Correct. l 8 was or was not at Corbin's house from 6:00 to 9;00?
1 9 Q People were going out and investigatin -= 1 9 A l remember discussion that he said that he was m_
2 0 things; right? ' 2 0 at Corbin's house from 6:00 to 9:00, and l remember §
2 1 A Correct. 2 1 discussion that Corbin and the other three said he was
2 2 Q And these discussions, or the point was to try - 22 there during that evening _ lpg
2 3 to assemble information to find out the truth; correct? 2 3 Q Do you remember whether there was any
2 4 A lt was -- The purpose was to try to manage the 2 4 discussion of the credibility of those statements? 1
2 5 leads with the manpower that was there to handle them. 2 5 A l don't remember discussion regarding the
Paq@ se Paae 60
1 Q But the overriding purpose was determined, was 1 credibility,' no. `
2 to determine who killed Betsy Faria; right? 2 ' Q lmean, do you agree that -- Well, you said
3 A The overriding purpose was to gather as much 3 that the purpose of the Major Case Squad was to gather
4 ` information as possible in a short amount oftime. 4 information?
5 Q Well, there was no purpose to sift through 5 A Correct.
6 that information and determine who the murderer was? 6 Q And I started to ask you, l guess maybe that's :
7 Was it only to gather information, or was it 7 when we stopped,l whether it was also to obtain the truth `
8 also to draw conclusions? 8 as to what happened, as opposed to just gathering
9 A l don't think the -- l don't think it's their 9 information, but actually figure out what occurred?
1 0 goal. l would be speculating as to what their goal is, 1 0 A Well, that would be the ultimate hope, sure.
11 because l don't know. 1 1 Q Right. That's the object ofthe game; right?
12 Q Do you think one of their objectives was to 1 2 A Correct.
1 3 exclude people who surely didn't commit the murder, like 1 3 Q Do you agree with the statement that to do
1 4 the ex-husband in Florida. Was that an objective? 1 4 that, people on the Maj or Case Squad have to discuss
15 A I don't know. 1 5 leads, weigh credibility of witnesses, things like that'?
1 6 MR. SCHOCK: Do you want to take a break? 1 6 MR. HEIGELE: Vague, but go ahead. §
1 7 MR. BRUNTRAGER: l do. 1 71 A They certainly discuss leads and do their best
18 MR. SCHOCK: lt's lO:l l, should we go off the 1 8 to verify what they're told.
1 9 record? 1 9 - Q (By Mr. Schock) Do you remember whether
2 0 MR. HEIGELE: l was going to ask if you were 2 0 McCarrick said in any Maj or Case Squad meetings that he
21 at a breaking spot. 7 2 1 believed that Russ Faria was at Corbin's house that
2 2 MR. SCHOCK: Let's go off the record. 2 2 night? '
23 [Whereupon, there was a short break]. 2 3 A No. _
2 4 Q (By Mr. Schock) Miss Askey, where we were was 2 4 Q So you don't remember either way, or you
2 5 discussing this Maj or Case Squad thought collective 2 5 b didn't say

 

   
    

,_,,;;-'-w<w¢ `_ _ _

 

  

29

..= -w»,w» ;r,.._'~v ,.,»,_w-». W._

 

 

    

 

remem er he that?

  
  

    

         

  
 

  

~-r wm y ..._,x b ,__,'_‘. `_ ..

   

 

15 (Pages 57 to 60)

v ~'. utu.i“.;:'“s\\i:iw.t.t …t.,_ \`. .. `-:.“.-,r‘.

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Pagé: 16 Of 57 Page|D #Z 1308

 

 

 

   
   
  
 

 

 

25

  

 

Q Yes. Through today _

Page 61 Paqe 63 §
1 A I don't remember McCarrick speaking in those l A l think five. §
2 ineetings. 2 Q How many had you done at the time of this
3 Q Okay. Do you remember anybody else stating 3 murder?
4 that it was their belief, based on all the information 4 A That was my second.
5 that had been gathered through the point of the 5 Q Okay. Tell me about the first one. What
6 statement that Russ Faria was, in fact, at Corbin's 6 happened?
7 house? 7 What was the subject of the first one?
8 A No. 8 A lt was a murder.
9 Q So you don't remember anybody really saying 9 Q In Lincoin County‘il
1 0 that in those meetings? 1 0 A Correct.
1 1 A No. 1 1 Q And did that murder end up with -- Did that §§
1 2 Q Do you remember a discussion which was in the 12 investigation reach a conclusion as to who had committed l§
1 3 other direction, oh, gosh, he wasn't there? 1 3 the murder? §
1 4 A No. 1 4 A Yes. '
1 5 Q So you don't remember either way any 1 5 Q Was that person prosecuted by you?
1 6 discussions about Faria's whereabouts between 6: 00 and 1 6 A He was. h
1 7 9: 00 on the 27th of December, 201 l? 1 7 Q What happened in that prosecution?
1 8 A I remember just the discussions that l told 1 8 A The prosecution prevailed.
1 9 you about, that he said he was there, and that they said 1 9 Q Plea, or trial? §
2 0 he was there, but not whether anyone believed that to be 2 0 A Trial. -*
2 1 truthful, or not truthful, for that matter. 2 1 Q Did you try that case yourself'?
2 2 Q Do you remember any discussions about the 2 2 A I did.
2 3 first responders' remarks about the condition of the 2 3 Q Do you believe that the person who was found
2 4 body when they arrived at roughly -- You agree they 2 4 guilty of that murder did, in fact, commit that murder?
2 5 arrived at roughly 9:50 on the 27th, is that about the 2 5 § A l do. v
Page 62 Page 64
1 time they got there? Pretty close? 1 Q So at the time of this Maj or Case Squad
2 A Give or take five or 10 minutes. 2 call-out, it wasn't your first time, you were familiar
3 Q Okay. So do you remember any discussions in 3 with their procedures; right?
4 the Maj or Case Squad, meetings about what the first 4 A Somewhat.
5 responders, fire and ambulance said about the condition 5 Q And you were familiar with the fact that they
6 of the body? 6 relied on each others' thoughts and conclusions; right?
7 A Vaguely. 7 If an officer went out and pursued a lead and
8 Q What do you remember? ' 8 came back and reported on it, the people on the Major Case z>
9 A I remember, l remember that someone was 9 Squad presumed that the officer who went out and pursued
1 0' assigned to talk to them. 1 0 the lead had done it competent|y, and brought back an §
1 1 Q Right. 1 1 accurate report; correct? _
l 2 A Well -- 1 2 A Correct.
1 3 Q There's reports about that? 1 3 Q Now, as you sit here now, we were talking
' 1 4 A Well, I'm not, l not sure that l remember 1 4 about the fire and ambulance first responders, as you
1 5 that. l don't know if they made statements to our, the 1 5 sit here now, do you remember that they reported that §
1 6 deputies that were first on scene and that's how the 1 6 the body's condition indicated that the body had been
17 information trickled back, or if someone was assigned 1 7 dead for an hour or two when they got there? »
1 8 specifically to speak with them 1 8 A No, that's not what_l recalL §
1 9 But somehow, l remember that some of their 1 9 Q What do you recall?
2 0 statements came back to the Maj or Case Squad. 2 0 A Ijust recall that there was conflicting
2 1 Q Okay. How many Major Case Squad 2 1 perspectives as to what mose individuals witnessed, or
22 investigations have you been involved' 1n in your role as 2 2 believed that they witnessed, compared to what the law
2 3 prosecutor? 2 3 enforcement officers that were on the scene witn essed,
2 4 A Now? 2 4 or believed they witnessed, l recall that it was

conflicting

  
  
     
   
 
   
  
  
   
   
   
 
    
 
  
 
 
 
 
    
  
  
  
  

 
 

  

16 (Pages 61 t5 64)

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 17 Of 57 Page|D #Z 1309

 

 

 

 

  

 
 
 

 

 

 

Paqe 65 Page 67 1
1 Q So McCarrick talked about this extensively in 1 A lt does not ring a bell.
2 his depo; ri ght? ` 2 Q Set up, does that word ring a be|l?
3 A l don't remember that, but he may have. 3 A lt does not.
4 Q Well, he said something along the lines that 4 MR. SCHOCK: Looks like l forgot to turn on
5 the blood was -- 5 the camera for the last 15 minutes. Could have paid
6 MR. HEIGELE: Sopping, I believe he said. 6 more to have somebody come and do it.
7 Q (By Mr. Schock) Sopping, is that what the 7 MR. HEIGELE: Could have paid for a nicer
8 word was? We had confusion over the word. But the 8 room, too. No offense, Joel.
9 blood was still wet. Do you remember that? 9 MR. BRUNTRAGER: This is a lovely room.
1 0 A [ remember that he said someone said that, 1 0 MR. SCHOCK: This is lovely office, and you're
1 1 'yes. 1 1 a lover man, Joel.
1 2 Q And you remember that he also said that the § 1 2 MR. BRETT: Hope all this is going on the
l 3 first responders said that the body had rigor mortis? 1 3 record. _
1 4 A l don't recall him saying that. 1 4 MR. SCHOCK: Can we agree by consensus to back
1 5 Q Do you remember anybody saying that? 1 5 up and take off the record to where the giggling and
1 6 . A § No. 1 6 remarks started that had nothing to do with what we're
1 7 Q Do you remember anybody saying that the body 1 7 talking about
1 8 was cold, that it was not the temperature of` a live 7 1 8 MR. HElGELE: That's fine. We can edited it.
1 9 body, but was colder? 1 9 MR, SCHOCK: Jane, redact from the record
2 8 A l don’t remember anyone comparing it._to a live 2 O those remarks, please - _
2 1 body. 2 1 MR. HEIGELE: l-le's a powerful man, by the way,
2 2 Q ` Do you remember any statement that it was cool 2 2 Q (By Mr. Schock) How about recall of
23 to the touch? 2 3 statements from those first rcsponders as to rigor
2 4 A I remember a statement that it was cool to the 2 4 mortis? §
2 5 touch, 2 5 Do you remember those -- What was said in the
v Paqe 66 Page 68
1 Q Okay. And do you, when you talk about that 1 Major Case Squad briefings about rigor mortis?
2 process of relying on each other, do you understand that 2 A l don't remember anything said about rigor
3 the firemen and the ambulance were actually not on the 3 mortis. 7
4 Major Case Squad; correct? 4 Q So we‘ve gone over you don't remember anything
5 A Correct. 5 about temperature of` the body; right? Did we cover
6 Q Do you remember that any inclination either 6 that?
7 way, whether people on the Maj or Case Squad normally ` 7 A Yeah. l said that l remembered someone said 1
8 relied on observations of first responders, such as fire 8 that the body was cool to the touch.
9 and ambulance? 9 Q And when l said rigor mortis, l referred to
1 0 MR. HElGELE: Calls for speculation '1 0 stiffness, is that how you took the word rigor mortis?
1 1 Q (By Mr. Schock) l'm asking if she knows. 1 l A l took the word rigor mortise to be rigor .
1 2 A l don't'know. 1 2 mortis.
. 1 3 Q As to the condition of the blood, do you 1 3 Q Which is stiffness of the body after death;
1 4 remember what was said by different people during the 1 4 right?
1 5 Maj or Case Squad meetings about the condition of the 1 5 A Correct. It's the stages. §
1 6 blood when the first responders arrived, police, fire, 1 6 Q Right. And in fact, after death the body does § §
1 7 . ambulance? 1 7 become stiff; correct?
1 8 A l don't remember what they said with regard to 1 8 A Correct.
1 9 when the first responders arrived. l remember what they 1 9 Q And if a person, for example, moves the arm of
2 0 said as to their own observations of the blood. 2 0 a body that's been dead for an hour or two, the whole
2 1 7 Q Okay. What did they say? 2 1 body will move, instead of just the arm?
2 2 A l don't remember the word ex'actly, but it 2 2 A l don't know that.
2 3 wasn't dry. 2 3 Q Do you remember any/111ng about that being
2 4 Q Was it coagulated? Does that word ring a 24 said, that one of the first responders moved the arm and
2 5 2 5 the whole body mov d?

$.-

"""vr=~m.~...~"w ~w-¢.-

     

 

:,e:z,ve-. _1.

 

17 tPaqes to

65;

me .. m 1 ,.-41,11 1

sasser-ce - '."-'~i<.¢ .:i-.;r:.;~,,t:m

 
   
  
  
 
  
  
  

 

   

 
  
  
      

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 18 Of 57 Page|D #Z 1310

 

 

 

 

 

Page 69 . Page 71 §§

1 A No. 1 A Sure. l don't know. l don't know when it 14
2 MR. HEIGELE: And you're talking about Maj or 2 was. Actually, I don't know when it was.
3 Case Squad briefings? 3 Q Do you recall that you had any discussions §
4 Q (By Mr. Schock) Right. In the briefings. 4 with anyone in law enforcement that might be called a
5 A No, l don't, not in the briefings. 5 presentation to you, or a suggestion to you that you §
6 Q Do you remember anything about how long any 6 file a murder charge against Russ Faria? §
7 first responders stated in any reports, or in meetings 7 A Yes. §
8 with Major Case Squad members that they thought the body 8 Q Tell me about those conversations if
9 had been deceased when they arrived at the house? 9 A l don't recall if they were conversations, or '

1 0 A I don't remember there being a time discussed 1 0 if they actually submitted a probable cause statement to

1 l Q You don't remember anything about an hour or 1 1 me.'

12 two? 1 2 ' Q Do you agree that it was your decision whether

1 3 § A No. ~ 1 3 § to issue a charge at that time?

1 4 Q l want to turn now to the release of Mr. Faria 1 4 A Yes.

1 5 on the 29th. 1 5 Q So you don't remember whether they spoke to

1 6 Do you recall that at roughly three or four 1 6 you when they submitted a probable cause statement, but ,'

1 7 o‘clock on the 29th that Mr. Faria was released from 1 7 it was one of those; is that a fair statement? L

1 8 custody 'of the police? 1 8 A That's -a fair statement v

1 9 A l recall that he was released. Butl don't 1 9 Q And do you know whether that was on the clay of §§

2 0 know what time, or anything like that. 2 0 his release, or the day before, or do you know when that §

2 1 Q Do you -- Well, did you have anything to dc . 2 1 was?

2 2 with his release? Any influence on that decision? 2 2 § A lt would have been towards the end of his

2 3 MR. l-IEIGBLE: To the point it calls for 2 3 24~hour hold. |:

2 4 speculation 2 4 Q Do you remember what evidence they presented

2 5 MR SCHOCK: Well, I'm not asking about her 2 5 to you in support of a theory that Russell Faria was --

Page 70 Page 72

1 speculation l'm asking about her involvementl That's 1 there was probable cause to believe that Russell Faria
2 not speculation 2 had murdered Betsy Faria? '
3 A l was not involved with telling him, l mean 3 A l don't remember specifically
4 telling them to release him, ifthat's what you're 4 Q Now, do you still have -- it's kind of a crazy §
5 asking me. _ 5 question, I'm going to ask it, maybe you‘ll_ object: Do
6 Q (By Mr. Schock) l am asking you if you had 6 you have a copy of any probable cause statement that was
7 any involvement? 7 submitted to you during that time, when you declined to
8 Did you discuss with the `police, did you discuss 8 file a charge? .
9 with the sheriffs department personnel, the Major Case 9 A No. 1 ` §

1 8 Squad, anybody, the fact that Russ Faria was going to be 1 0 Q Do you know where it would be? "1

1 1 released on the 29th? 1 1 A l don't know that one was submitted

1 2 A I don't recall having a conversation 12 Q Right. That's why. You don't remember either :

1 3 ` specifically about his release 1 3 way, It's kind of speculating? §

14 l recall that his 241-hour hold would have l 4 MR. HEIGELE: It's silly questions

1 5 extinguished at some point, and absent the filing of 1 5 MR. SCHOCK: There'll be plenty of silly

1 6 charges, by law he would have been released. 1 6- questionsl

1 7 Q Sure. There's no charges filed. Now you 1 7 Q (By Mr. Schock) Do you remember weighing in

1 8 understand it's a disputed fact when we think the 1 8 _ your mind the question of whether there was probable

1 9 custody, when he was formally` m custody, but let's set 1 9 ' cause based on the information you received, whether it

2 0 that aside, okay, that's not an issue in this 2 0 was oral, or in a probable cause statement?

2 1 deposition 2 1 A l don't remember that specifically, but l'm §

22 A okay _ 22 Sure. that 1 aid.

2 3 Q Before his release, and l will submit to you 2 3 Q So you don't really remember what evidence

2 4 it was on the 29th in the afternoon, does that sound 2 4 they presented to you, but you remember they presented

2 5

 
 

rrght? 7

 

_ ..Mmm--~ .-..

 

  
  
    
  
   
  
  
  
  
 
    
   
  

some evrdence and that you weighed it', right7

(Pages 69 to 72)

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filedi 10/30/18 Page: 19 Ol 57 Page|D #Z 1311

 

 

 

 

 
  

 

 

Page 73 Page 751-la
1 A Correct. 1 objection
2 ' Q That's your only memory of this part cf the 2 Q (By Mr. Schock) Okay Would you tell me -- §
3 process? 3 Would you read that page and tell me when you' re done §
_ 4 A Correct. _ 4 reading it, please §
5 Q And you remembered that you decided there was 5 A Okay. _
6 not enough; is that right? 6 Q lt goes on the next page. .lust read through
7 A Correct. 7 the next page, too. §
8 Q And did you give any advice to law enforcement 8 A Okay. . j
9 that he needed to be released, or anything like that? 9 Q Okay. Now, it says the writer of this
1 0 A No. 1 0 document says that you said that the Maj or Case Squad §§
1 1 Q Do you remember making any statements to the 1 1 was going to woik' 1nto the weekend to try to charge §
1 2 press after his release? 1 2 someone
1 3 A Yes. _ 1 3 Do you recall telling that to the reporter? §
1 4 Q okay And ten me what you said to the press? 1 1 A No.
1 5 A l don't remember specifically what I said. 1 5 MR. HElGELE: Well, I'm saying to the extent §
1 6 But I would have used one of my standard canned answers, 1 6 it misstates the actual words of the document, I object,
1 7 l'm _sure. 1 7 bu -- §
1 8 Q Okay. Well, what were your standard canned 1 8 Q (By Mr. Schock) Do you remember saying words
1 9 answers? 1 9 to that effect to the reporter, what is said there in
2 0 A Something to the effect of, we re hopeful to 2 0 the first paragraph? §§
2 1 gather enough evidence at some point to provide justice 2 1 A Absolutely not. §
22 for the victim m our case. 2 2 Q Did you say any words along those lines to ii
2 3 Q Okay. Hang on one second. I'm going to -~ 2 3 that reporter?
2 4 Okay. I've got a document in front of me, and now we‘re 2 4 A Not that l recall. .
2 5 going to go to our first use of these books behind us. 2 5 Q Go to the second, the right-hand column. §§
Pag€ 74 Page 76 §
1 We've got to get to page 1445 . 1 A Yes. '
2 And that should be in book six, which would be 2 Q And it's the first full paragraph Would you
3 on the top right behind you. 3 read that slowly into the record, please? §
` 4 See if that's -- The numbers are in the lower 4 MR. HEIGELE: Same objections _ §§
5 right corner. 5 A "The Lincoln County Prosecutor hopes it's only
- 6 MR. HEIGELE: What's your page? What‘s your 6 a matter of time before she can_charge him with murder.
7 lead? - . 7 The prosecutor is fast-tracking DNA and fingeiprint
8 MR. SCHOCK: lt's page 1445 of plaintiffs 8 tests, as well as cell phone records."
9 disclosures 9 Q Okay. So you're the Lincoln County
1 0 MR. I-[EIGELE: What's your tab? Which tab? 1 0_ prosecutor; right?
1 1 MR. SCHOCK: What tab? ls that the pages? 1 1 A l am.
1 2- It' ts page five. l did my math wrong. 1 2 Q Did you say words to that effect to the ,
1 3 MR. SWANSON: Thirty-three. 1 3 reporter? :
1 4 MR. BRUNTRAGER: Fourteen forty-five 1s what 1 4 A No. ,
1 5 you' re looking up? 1 5 Q Did you say words to that effect to anybody
1 6 MR. SCHOCK: Yes, sir. Would you open it up 1 6 from the press? l
1 7 to 1445. 1 7 A No
1 8 Q (By Mr. Schock) Okay. Have you seen that 1 8 Q Did you say words to that effect to anybody l:§
1 9 document before, ma'am? 1 9 involved m law enforcement?
2 0 A l don't know if l have, or not. 2 0 A No.
2 1 Q Well, it's a report by KSD.com, and it's dated 2 1 Q Did you say words to that effect to anybody? §
2 2 December 30th at 7:16 p.m.; right? 2 2 A No.
2 3 A Yes. _ 2 3 Q Is it your belief that the reporter is making
2 4 MR. HEIGELE: Just as an over- -reaching 2 4 up that story and completely misquoting you? §
2 5 objecuon I would object as to hearsay and that' s m 2 5 A Yes. Not mis -- It's not my belief that the §

 

 

  

 

 

"'.¢-.- ;;e:.v,z._v_r-.t .,,,,,._'_ _

 

19 (Paqes 73 to 7a)

CaSe: 4216-CV-Oll75-.]AR DOC. #Z 193-2 Filedi 10/30/18 Page: 20 Of 57 Page|D #Z 1312

 

 

 

 

 

25`

 

Q Did you make any statements to the press

 

 

Pag`e 77 Pege 79 ;"
1 reporter's making up the story. It's my belief that the 1 including Mike Rush, about fingerprint tests?
2 reporter is misquoting. 2 A NO _
3 Q What did you say? 3 Q Did you make any such statements, any 51
4 A l don't recall specifically what I said. But 4 statements to such people about cell phone records?
5 l'm sure something like what l said to you a moment_ago. 5 A Not that l recall. They may have asked me a
6 Q So this remark that he says you said, that it 6 question about it, and l may have said those have been
7 was only a matter of time before you can charge him, now 7 sent off, or something to that regard, but l would have
8 “him" is Russell Faria; right? 8 never said anything was getting fast-tracked, because
9 A I don't know who "him" is with regard to what 9 there isn't a possibility to fast-track, that l am aware ;.
10 Mike Rush thought. l have no idea. 1 0 of. *
l 1 Q Well, the, the prior paragraphs indicate that 1 1 Q Okay. Was there a formal press conference or "
1 2 by context the "him" is the husband; right? 1 2 anything that you participated in on that day, or the
1 3 Do you agree with that? 1 3 next day? That day being the 29th
1 4 A lt says investigators arrested a man 1 4 A I don't recall if in this case there was. 7 if
15 Wednesday. lt doesn't say who. 1 5 Ordinarily in a Major Case call- out ther e's a 7
1 6 Q Well, the only one who had been arrested was 1 6 press conference that the Major Case Squad calls, but l -
1 7 Russell Faria; right? 1 7 don't remember specifically if there was one in this case, c
1 8 MR. HEIGELE: I think the thing says what the 1 8 or not. t
1 9 things says. That was the objection made the first time 1 9 Q Do you remember even whether you made any
2 0 you looked at the document. 2 0 statements to the press, as you sit here now? You' ve 1
2 1 A This document doesn't suggest that it's Russ 2 1 talked about a statement you might have made, which 1s
2 2 Faria at all. 2 2 sort of what you always make; right?
2 3 Q (By Mn Schock) Okay. That's your 2 3 A Correct. ;
2 4 interpretation of that, and l accept it. l don't accept 2 4 Q Now slightly different question: Do you t
25 it, but l understand that‘s your position. 2 5 remember whether you did make any statement to the press
Page 78 Paqe 80 §
s 1 So as to this statement attributed to you by 1 on the 291h or 30th of December, 201 1, about Faria, the
2 Mr. Mike Rush of KSDK that you hope it's only a matter of 2 Faria murder?
3 time before she, that would be you, can char ge him with 3 A On the 29th?
4 murder, you deny saying that? ‘ 4 Q Or 30th.
5 A Correct 5 A l obviously spoke with Mike Rush at some f
6 Q And then it says, you' re fast- -tracking DNA and 6 point. If there was a press conference, l would not §
7 fingerprint test as well as cell -- 7 have spoken at that, that would have only been the
9 MR. HEIGELE: l was going to, after you finish 8 commander and possibly the sheriff.
9 your question, I was going to object to it again, that 9 Q Okay. So you do think you spoke to Mike Rush?
1 0 the document is hearsay, does not specifically state _1 9 A l recall speaking to Mike Rush.
1 1 anything about Leah Askey, doesn't state specifically 1 1 Q Do you remember when it was, in terms of-- we x
1 2 anything about Russell Faria, doesn't make any statement 1 2 can put it in context maybe, before or after Russ ?._
.1 3 as to guilt, and that's my objection. 1 3 Faria's release, do you have any knowledge of that?
14 If l could have a continuing objection to this, 1 4 A I recall that it was dark outside. That's ll
1 5 that's tine. 1 5 what l remember. _ -
1 6 MR. SCHOCK: Of course. 1 6 Q lt was wintertime, so it might have been early
1 7 ` MR. HE.IGELE: Okay. 1 7 on the evening of the December 29th, the day of his f
1 8 Q (By Mr. Schock) So let's talk about this 1 9 release. Does that sound right?
1 9 statement in the article The prosecutor is 1 9 A l don't know specifically when it was, but l ;
2 0 fast~tracking DNA. 2 9 remember that it was dark outside L_§
2 1 Did you make any statement to Mike Rush"`or any 2 1 Q Was there anybody else there for the
2 2 member of the press about fast-tracking DNA? 2 2 conversation? 7
_ 2 3 A No. l wish there were a way to do that. So l 2 3 A l don't recall.
2 4 never made that statementl 2 4 Q Do you know, was it, was it, he sort of saw

 

you and said hey, do you have a second to talk, or was

79‘.~1-'.”-..

 

 
   

(Pages 77 to 99)

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 21 Of 57 Page|D #Z 1313

 

 

 

Page 81 Page 333
1 it some kind of a formal event where you said l'll talk 1 Q (By Mr. Schock) Right. Now I'm going to a a
2 to anybody? What's the context? 2 new time frame, after his release, asking whether you §;
3 How did you come about to talk to him? 3 recall any conversations with anybody in the Maj or Case
4 A He was in the parking lot when l walked out to 4 Squad about trying to gather more evidence, and get
5 go to my can 5 enough evidence to charge Russ Faria, or anybody else? §j
6 Q And he said will you speak to me? 6 A No. I, l recall they were still running down §
7 A Yes. ' 7 leads
8 Q And you said? 8 Q Okay. Anybody other than the Major Case Squad _
9 A l said sure. 9 and law enforcement you had such conversations with? %`;
1 0 Q And you talked to him? 1 0 A No. ~ §
1 1 A Yes. 1 l Q Are you aware that there was a probable cause §
12 Q So did you talk to him any other time in those 1 2 statement submitted on January 3rd?
1 3 couple of days? 1 3 A I'm aware that one was Submitted somewhere
1 4 A I don't believe so. _ 1 4 around that time frame.
1 5 Q Do you believe this report, even though you 1 5 Q And pursuant to that, with that probable cause
1 6 disagree with its contexts -- its contents, relates to 1 6 statement you charged Russ Faria with murder; right?
1 7 that conversation? 1 7 A Correct
1 8 A lt doesn't appear to have anything in it that 1 8 Q And he was arrested; right? §§
1 9 was involved in that conversation, but l don't believe I 1 9 A Correct.
2 0 spoke with Mike Rush on any other time, 2 0 Q Well, did you issue the charge on the 3rd, do
2 1 Q Okay. Fair enough. Do you as you sit here 2 1 you remember? Did you actually tile the charge on the li§
22 now, believe you used the term fast- track with Iviike Rush 2 2 3rd, and maybe he was arrested the next day; does that :
2 3 in that conversation? " 2 3 sound ri ght?
2 4 A No. 7 2 4 A l don't remember if l tiled it the same day he .
2 5 Q Do you believe that you used any words that 2 5 was arrested, or if l filed it the day before. §§
Paqe 82 Page 84
1 could be interpreted to mean fast-track? 1 Q Do you know as you sit here now what §§
2 A Idon't believe so. 2 additional evidence was gathered by law enforcement ‘
3 Q Do you remember talking to the Major Case 3 after Russell Faria's release on the 29th, which, in
4 Squad, anybody in the personnel of Major Case Squad 4 your mind, was sufficient to issue the charge on
5 after Russ Faria's release about any attempt to gather 5 January 3rd or 4th, whatever day you actually filed it?
6 further evidence in the case? _ _ 6 A I don't remember specifically the -- how much
7 MR. HEIGELE: Could you restate that, please? 7 additional information was, was gathered, or was added
8 Q (By Mr` Schock) Sure. After Russell 8 to the probable cause statement
9_ Faria's -- Let me start over. 9 Q At that time did you form a belief as to when
l 0 Al’cer Russ Faria's release, did you talk to 1 0 the murder occurred?
1 1 anybody in the Major Case Squad about gathering further 1 1 A At what tirne?
12 evidence on the question of who had murdered Betsy Faria? 1 2 Q Between the time when Russ was released on the 1§
1 3 A I don't recall speaking with them 1 3 2ch and you issued the murder charge, did you form an
1 4 Q You don't lecall saying we need more evidence 1 4 opinion as to when the murder occurred? 1§
1 5 to charge him or anybody else, to anybody on the Major 1 5 A No.
1 6 Case Squad? _ 1 6 Q Would you say that at that point it was §
1 7 MR. HElGEl_,E: You mean other than the initial 1 7 between, say the earliest time it could have been was
1 8 discussions as to the first probable cause statement? 1 8 that phone call, which was after 7: 00, the phone call
1 9 Q (By Mr, Schock) When you say the first 1 9 between -- when Betsy left the message with Pam Hupp' s
2 0 probable cause statement, are you talking about one that 2 0 husband, and when iii st respondels found her body dead,
2 1 might have been presented to her ~- 2 1 we agreed with that; right?
22 MR. I-[EIGELE: Yeah. 22 § A l would agree that it occurred some time after [;
2 3 Q -~ before his release? 2 3 she spoke with her daughter on the phone, and when Russ
2 4 MR HEIGELE: That's the conversations she's 2 4 Faria called 9- l- 1. 3
already had. 2 5 Q fn the course of' lssuing the charge and

  

 

~ -1.1'€11'\‘:1"'~-1»1¢¢' ‘ .-.-.;1>

 

   

21 (Pages 81 to 84)

 
 

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 n Page: 22 Of 57 Page|D #Z 1314

 

 

 

 

25

statements to that effect had been made by those people?

 

 

Page 85 Page 811
1 thinking -- you didn't think a lot about the ease and 1 A Not with regard to timeline, no. z
2 the evidence, that's your job; right? 2 Q Well, you were at those briefings when the
3 A Correct. 3 first respondesz observation of stifliiess, blood and _`
4 Q Did you form an opinion as to whether -- Did 4 temperature had been stated; right? I mean, you knew
5 you form an opinion based on the evidence as to whether 5 about that; right? l
6 your, in your opinion, Russ Faria had been with Corbin 6 MR. l-[EIGELE: Misstates testimony.
7 between roughly 6:00 and 9:00? 7 A l knew that they had -- someone had said
8 A I didn't have an opinion at that point. 8 something about being cool to the touch, and someone had
9 Q Okay. Did you have an opinion as to whether 9 said something about stiff. lt might have been the same
l 0 the body had been dead for a substantial amount oftirne, 1 0 person, it might have been a different person, I'm not
1 1 being at least half an hour, minimum half an hour, 1 1 sure about that. _ 1
l 2 before Russ Faria called 91 l? l 2 Q (By Mr. Schock) Did you think it was your l
1 3 A I didn't have an opinion at that point. 1 3 duty as a prosecutor to get into the details of when |;
1 4 Q Is it a fair statement that you issued the l 4 the -- when this person you're charging had committed
1 5 murder charge without then having a theory of when Russ 1 5 the crirne, other than that general time frame that we
1 6 Faria murdered Betsy Faria? 1 6 spoke of‘?
17 A No. That's not a fair statementl 1 "1' I'Il use the term general time frame as 7:15,
18 Q Okay. Then help me reconcile those two 1 8 7:20, the call with the daughter and the 91 l cali.
l 9 statements l thought you said you didn't -- 1 9 MR. I-lElGELE: It's argumentative, and it's
2 0 MR. HEIGELE: She just testified as to when 2 0 asked and answered 55
2 1 the murder had to have occurred. 2 1 A l don't understand the question
2 2 Q (By Mr. Schock) Well, you put it between 7:00 _ 2 2 Q (By Mr. Schock) Sure. Let me go back.
2 3 and the time of the call, right, to the 91 l call, after 2 3 _Do you believe it was your duty as a prosecutor
2 4 the call to his daughter? 2 4 ' in issuing a charge of murder to get specific about how
2 5 A Which is about 7:20, l believe. 2 5 the crime had occurred, including the tirne?
sage se rage as=§
1 Q Okay. 1 A No.
2 Al And 9:41 when 911 was called. 2 Q Did you believe these statements that you had
3 Q What I'rn asking is, did you formulate an 3 heard, or were aware of about coolness, stiffness, and
4 opinion, more specific than that, or was it just your 4 blood condition, that it was, first, as to the first _
5 opinion it occurred during that time? 5 two, cool and stiff, and as the second two, that there 13:
6 MR. HEIGELE: At the point of when? 6 was some contradictory evidence; right? Soppiness,
7 Q (By Mr. Schock) When you filed the murder 7 versus coagulant setup?
8 charge 8 MR HEIGELE: lt misstates the testimony as to
9 A When l filed the murder charge, l knew that 9 ' the time frame in which these discussions were had' in lt
1 0 the murder had occurred between the times she spoke on 1 0 context of the filing of the charges, and the Major Case
1 1 the phone, "she" being Betsy, with her daughter, and 1 1 Squad, so it's argumentative and it's vague, so, and I 1
1 2 when Russ Faria came home and called 91 1. 1 2 believe it's been asked and answered.'
1 3 Q And that was the extent of your opinion as to 1 3 But if you want to, l guess, rephrase it in
l 4 the time at that time? 1 4 another way, o_r have her reread it, and she can try to
1 5 A Sure. 1 5 notice it, that's tine. '.:
1 6 Q Not more specific than that? 1 6 Q (By Mr. Schock) First of all, do you remember 'l
1 7 A Correct. 1 7 the question l asked? ':
1 8 Q Were you aware that those first responders, 1 8 A No.
1 9 police, excuse me, fire and ambulance, had indicated, 1 9 MR. SCHOCK: Okay. lane would you please
2 0 based on their observations, that the body had been dead 2 0 reread the question.
2 1 for an hour or so when Russ made the cali? _ 2 1 MR. HEIGELE: Sorry.
22 MR. HEIGELE: Asked and answered ‘ 2 2 [Reporter read back the question on page 88,
2 3 A l wasn't aware of those specific statements 2 3 ' line 2]. "f
2 4 Q (By Mr. Schock) Well, were you aware that 2 4 ' A I didn't understand the question 1

 

25

36

 

 

 

 

 
 

Q (Byl\/lr Schock) Okay. l‘ll ask it again

 

22 (Pages 85 to 88)

CaSe:.4:16-CV-01175-\]`AR DOC. #Z 103--2 Filed: 10/30/18 Page: 23 Of 57 Page|D #Z 1315

 

 

 

 

 

  
 
  
    
  
   
  
   
 
  

Paqe 89 Page 91 15
1 _Were you, when you issued the charge, aware that l three individuals, and then back through law enforcement §
2 the first responders had indicated that the body was stiff 2 and then back to the Major Case Squad.
3 when they arrived? 3 Q Well, there were reports Written, weren't ‘
4 A _Yes. 4 there? About -- By the first responders?
5 Q Were you aware that the first responders had 5 A I don't remember if they wrote reports, 01 if
6 indicated that the body was cool when they airived? 6 law enforcement wrote reports after they spoke with
7 A Yes. 7 them. §§
8 Q Were you aware that there was -- there were 8 Q Did you review _any reports about the condition
9 statements from first responders and police officers 9 of the body before you issued the charge? §§
1 0 that were somewhat contradictory of` the condition of the 1 O A I don't -- l didn't review any reports, ii
1 1 blood when they arrived? 1 1 because there weren't any written reports at that point §
1 2 A Yes. 1 2 that l recall.
13 Q And the contradiction was that some said it 1 3 Q So it was all oral? §
1 4 was soppy, whatever the right word is, and some said it 1 4 A As I recall, yes. l didn't review anything ii
1 5 was setup, and/or co_agulated; true? 1 5 written until much later. 5
1 6 A l don't remember setup, andl or coagulated. l 1 6 Q All right l'd like now to turn to this
l 7 remember soppy, or something like that. 1 7 luminescence test issue. . l
1 8 ' Q Do you remember anybody saying that the blood 1 8 Do you recall that there was something done "
1 9 was settled? 1 9 called a luminescence test? ` 3
2 0 A No. l remember there was contradiction in 2 0 A Yes.
2 1 their understanding of it. 2 1 Q What is your understanding of what was done in r`
2 2 Q Okay. Did that information about stiffness 22 that test?
2 3 and ccolness lead you to any conclusion as to how long 2 3 A Can you be more specific?
2 4 the body had ~- how long Betsy Faria had been dead when 2 4 Q Yeah. What was the test? What were they §
25 the first responders arrived? 2 5 'testing? What did they do? ij
Page 90 Paqe 92 y
1 _ A No. 1 A l don't know how the process works, but l know
2 Q ls that because you didn't consider it? 2 the goal is to, to determine if there was any evidence
3 A lt's because l didn't trust it. 3 of a cleanup, of blood cleanup.
4 - Q Sounds like what McCarrick said. Why didn't 4 Q Was there also a purpose to see if there was
5 you trust it? 5 some kind cfa path to a certain part of the kitchen?
6 A For a variety ofreasons. 6 A ` l don't believe -- l don't recall that there 3
7 Q What were those reasons? 7 was a specific purpose. l wouldn't have known that. l
8 A Well, it was cold outside, the doors were wide 8 That would have been outside my purview.
9 open. There was no indication -- There was indication ~9 Q Did you do anything to pl opose or encourage
1 0 from the first responder that he touched the body for 1 0 law enfoi cement to do the luminescence test? .5
1 l less than a second with two fingers on her forearm. 1 1 MR. HEIGELE: Could you restate that please? '.
1 2 I~Ie was wearing, they were all wearing big parka 1 2 It' s vague. I didn't understand it.
1 3 coats and gloves, so l didn't trust that. 1 3 . Q (By Mr. Schock) Sure. Did you take any
1 4 We knew that the body had, had to be alive at 1 4 action to encourage law enforcement to conduct a z
15' 7:20, and we knew that she was dead at 9:40, so the best 1 5 luminescence test?
1 6 scenario, or the worst scenario is that she had been dead 1 6 A l signed off on the search warrant i
1 7 just over two hours. 1 7 application
1 8 My limited knowledge of rigor mortis and how 1 8 Q Why did you sign off on the search warrant
l 9 long it takes would not have a body be completely stiff in 1 9 application?
2 0' a two-hour window, so l didn't trust the information 2 0 A Because l believed that the four corners of
2 1 Not to mention, one of the first responders 2 1 their affidavit met the requirements sol signed off on
2 2 indicated that once they realized that this was not a _2 2 it, presented it to a judge
23 'suicide, they directed everyone else to go outside, so 2 3 Q Who agreed for the test; right?
2 4 there wasn't a lot of firsthand informationl 2 4 A Correct. §§
Q Well, what about the document made you think

 

lt was all kind of trickling through twow or

  
  

.=es:.'.,.,._-.. . _ ....-» `,_ -::.".'.~.- -~-1 »'~_.- 'e¢s¢~- -.;“-;-r .M'r-=-.,",-."* -.&'=~"__-"“ ~W»~.... .._~~' -=»'»*B*'r , ».`~.--=’" K»-.

   

_23 (Paqes 89 to 92)

(`nQn-A.'16-CV-01175-.]AR DOC.#Z 103-2 Filed:

10/36)/18 Page: 24 Of 57 Page|D #Z 1316

 

 

 

 

Paqe 93 Page 95 g

1 that it was -- l mean, it was your decision to take it 1 the towel drawer to get something to cleanup?
2 to thejudge; right? 2 A I don't know that that was ever a theory.
3 I mean, you -- Let me restate. 3 Q Was something`like that a theory?
4 They take it, but you got to sign it; right? 4 A The theory was, there was a cleanup in the :'?
5 A Correct. And as l sit here today, I'm not 100 5 kitchen, and it appeared that a towel, or something out
6 percent positive that l am the one that signed that 6 of that drawer, or that that drawer was accessed during ii
7 application, but it's likely that l did. 7 that time. §
8 Q Okay. l think you did. 8 Q After her death? '-
9 A Okay. 9 A l don't know that that was -- Well, yeah, §

1 0 Q As you sit here today, do you remember 1 0 sure, after her death.

1 1 discussions with the law enforcement officers about that 1 1 Q Because l mean, there's no blood before her

1 2 search warrant application, which you had in connection 1 2 death; right? ' §§

1 3 with your decision to affix your signature‘? 1 3 ' A Well, l mean, it isn't -~ Yes. Correct. 1

1 4 A I don't remember specific discussions about 1 4 Q Okay. And who came up with that theory?

1 5 that application, no. 1 5 A I don't recall. '

1 6 Q Did they drop it off and you signed it, or did 1 6 Q Was it before the issuance of the probable §

1 7 you talk to them about it? 1 7 cause statement which accompanied the murder charge, ij

1 8 A l don't recall. _ 1 8 that that theory became the subject of discussion?

1 9 Q Did you, did you ever speak to anyone in law 1 9 A No.

2 0 enforcement and suggest that they do such a test? 2 0 Q lt was after?

2 1 A No. 2 1 A I believe so. l

2 2 Q Did you have any theory at that time about -- 22 Q Were you present for the luminescence test?

2 3 that, that Russ Faria had gone directly to a towel 2 3 A No. '

2 4 drawer, and only he would know where the towel drawer 2 4 Q Did you know when it was happening?

25 was? 2 5 A Not specifically -

Page 94 Page 96

1 A No. 1 Q Did you know that the house had not been §
2 Q Have you ever heard anything in this case 2 secure in the interim since Russ Faria's release, and
3 about that theory? ls that new today to you? 3 the test? `
4 A It's not new today. 4 A Yes. §
5 Q Okay. Tell me how you heard about that'theory 5 Q Did you have concern that any evidence that
6 in the past. 6 might be gathered of any kind cf cleanup might have been
7 A l don't think l heard about it. l think that 7 a cleanup that occurred after his release -- '
8 there was a drawer facing that luminesced, one of -- the 8 ' _ A No. '
9 only one in the kitchen, and it happened to be the towel 9 Q -- on the 29th? `1

1 0 drawer. And it wasn't right next to the sink, it was a 1 0 A No. ;

1 1 few drawers over, as l recall, at least one or two 1 1 Q Why not?

12 drawers over. . 1 2 A Because photographs were taken and video, l

1 3 Q So was it a theory of the prosecution that 1 3 think, if l -- if memory serves me correctly, l think

1 4 Russ Faria went to that drawer, and only he would know 1 4 there was even a video taken cf the scene, during the

1 5 what was in that drawer, which is what we're trying to 1 5 time that the Maj or Case was called out, so that would

1 6 show with the luminescence test; does that sound right? 1 6 have captured blood, if you will, on the, on the floor

1 7 MR. l-lElGELE: At what point are you talking? 1 7 in a photograph

1 8 Q (By Mr. Schock) When the decision was made to 1 8 Q Well, there was blood near her body; right?

1 9 make the test. 1 9 A Sure. ' §

2 0 A Not when the decision was made to make the 2 0_ Q There was no blood on his clothes; right? '

2 1 test, no. 2 1 A Correct. i

2 2 Q Tell me when that theory came up. 2 2 Q There was no -- Well, let me retract that. "

2 3 A What theory? 2 3 Do you remember that some law enforcement

2 4 Q The theory that only Russ Faria would know 2 4 personnel in connection with the Major Case Squad had

i_ 25 where the towel drawer was, and he had gone straight to 2 5 concluded that there had been no cleanup?

 

      

 

 
  

  

 

 
 

 

.m._m

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 25 Of 57 Page|D #Z 1317

 

 

statement

qme

MR. l-lElGELE: And a probable cause

_W:::.'W"”' .` ..,__.»

 

 

  
 

Paqe 97 sage 99 §
1 A l didn't -- l did not know that. 1 that was sworn out by the law enforcement officer?
2 Q And when I say cleanup, I mean the Major Case 2 A That's correct. 3
- 3 Squad had found no odor of cleaning materials; correct? 3 Q (By Mr. Schock) lncluding what he said. -
4 Does that ring a bell? 4 A Correct. .
5 A No. 5 MR. I-[EIGELE: Just tlying to keep you honest l,`:
6 Q How about that there had been seen no swiping 6 MR. SCHOCK: l appreciate that. ‘
7 motions on the floor, anything like that? 7 MR. HEIGELE: Iknow.
8 A l don't remember anything about that. § 8 Q (By Mr. Schock) lYou were aware that the
9 Q Do you remember, do you remember anything 9 officers used a camera during luminescence test; is that
1 0 about the condition of the floor, that it was dirty? 1 0 correct?
1 1 MR. HEIGELE: Go ahead, if you know. 1 1 At the time that it occurred, you knew that they
1 2 A l don't remember anything about that, at the 1 2 were going to use a camera; right?
1 3 time, t 1 3 A l don't know if l knew that that was part of
1 4 Q (By Mr. Schock) Right. I'm only asking you 1 4 it, or not, at the time,
1 5 before the probable cause statement I'm asking you 1 5 Q When they talked to you about it, did they say L
1 6 about your decisions to issue the charge now. 1 6 anything about using a camera? §§
1 7. This luminescence test occurred; right? You 1 7 A No.
1 8 were aware it occurred? 1 8 Q Were you aware that they took pictures? §§
1 9 A Correct. 1 9 A I don't know if 1 was at the time, l wouldn't 5
2 0 Q And then did the officers come and talk to you 2 0 have ~- When they do their investigation and they do
2 1 about it? 2 1 different things, l don't necessarily know the protocol
22 A I'm sure they did. 2 2 in which those things occur, `
2 3 Q Who came and talked to you about it? 2 3 l don't know how they work. I'm not trained in
2 4 A l don't recall. 2 4 that area, so I don't know ~~ when they say we want to go §
2 5 Q Does it sound like -- If l told you that ‘_ 2 5 and do -- apply Bluestar and see if we can get, you know,
Page 98 Paqe 100
1 Mr. Merkel, at the end of the table, was involved in the 1 any information, or evidence, gather any evidence, then `
2 tac test, would that ring a bell? 2 okay, let's, you know, give me an affidavit and tell me
.3 A l knew that he was involved in the test, but I 3 why. But they don't say this is how we're going to do it.
4 don't remember if he came and spoke with me about it. 4 l don't know any of those things.
5 Q And his wife, l think she might have had a 5 Q Okay. Well, you are aware now that they took
6 different name then; right? Does that sound right? 6 pictures; right?
7 A Correct. 7 A Correct.
8 Q But she was also involved in the test; right? 7 8 Q And you're aware now that the officers took
9 A I didn't know who was involved in the test. 9 the position that the photographs showed absolutely
1 0 Q And did they submit to you a report? 1 0 ' nothing; right?
1 1 A At some point they did. 1 1 A That's incorrect .
1 2 ` Q Do you remember what the contents of the 1 2 Q Okay. What did they tell you that their
1 3 report was? 1 3 ' pictures showed, at any time in this case?
1 4 A No. 1 4 A They told me that the camera did not capture E
1 5 ` Q 'Did you use that report to -- Let me restate 1 5 what their eyes saw.
1 6 that. Did that report influence your decision to issue 1 6 Q And in fact, in the time of the first trial,
1 7 the charge? ` 1 7 there were no pictures given to the defense counsel
1 8 A l wouldn't have had that report for some time 1 8 team; right? §
1 9 after the charge was made. _ 1 9 A Well, that's incorrect '-
2 0 Q So is it a fair statement that to the extent 2 0 Q Well, tell me about that. "
2 1 that the luminescence test had anything to do with your 2 1 A On at least four separate occasions defense
2 2 decision to charge Mr. Faria, it was based on oral 2 2 counsel was given and provided in discovery, our
23 communications from the people who were involved? 2 3 evidence logs, which included a log for each search
2 4 A That's correct. 2 4 warrant that was conducted

po s and

~ m"""~'""~'~"~r¢,~ .'-~'»,~; ..-.ww'-~,¢»-.v

25 (Pages 97 to 100

   
    
 
  
   
   
  

»-.`1,\~:~:.'.` ,r

 

  
 
 

CaSe: 4216-CV-Oll75-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 26 Of §57 PaQe|D #Z 1318

 

 

 

 

 

Page 101 Page 103_|;§
l disks fo1 photos. That was communicated to them, they 1 whether the pictures accurately showed, and were §
2 were given them. They elected not to go to the evidence 2 representative of the luminescence test results?
3 locker and look at them 3 A Yes.
4 Q When was the first time you saw the 4 Q What was the response?
5 photographs of the luminescence test? 5 A No. 7
6 A I'rn not certain. 6 Q Okay. How were they different?
7 Q Was it between the two trials? 7 A Because the camera did not capture what their
8 A Yes. 8 eyes saw when they performed the test.
9 Q Okay. So you had not seen them before the 9 Q So you think the pictures, when finally they 7
1 0 first trial? 1 0 did show up, when you gave them to l\/h. Swanson, or a
1 1 A Correct. 1 1 representative anyway, is that a fair statement of what §
1 2 Q Do you know how the photographs were delivered 12 they'd seen?
1 3 to defense counsel's oftice? ' 1 3 A They were not representative of what they had
1 4 A § I believe I hand-delivered them to Mr. Swanson _ 1 4 seen while they were there performing the test live
l 5 in my office 1 5 Q And as you sit here now, you believe that?
1 6 Q You elicited testimony in the first trial from 1 6 A Yes. l§
1 7 Mr. Merkel that the camera malfunctioned; is that 1 7 Q Okay. The probable cause statement, which §
1 8 correct? ' 1 8 accompanied the murder chal ge, was prepared by §
1 9 A l don't remember the testimony l elicited from 1 9 Mr. McCarrick; is that right? . §§
2 0 him specifically, but I know that there was a 2 0 § A Probably. 1
2 1 malfunction in the camera and it had to be sent off. 2 1 Q Who was in charge of that investigation before
2 2 Q And the malfunction was that, such a severe 2 2 you issued the murder charge?
2 3 one that there were no pictures; ri ght? 2 3 A At what point?
2 4 MR. HEIGELE: That misstates his testimony, _ 2 4 MR HEIGELE: I was going to say, that' s vague
2 5 but to that event, if you can testify as to that. 2 5 as to what, quote, unquote, "the investigation at that _
_ Page 102 Page 104
l A_ I don't recall what his testimony was. 1 poin. "
. 2 Q (By Mr. Schock) Okay. -Well, we‘ll look at 2 Q (By Mr. Schock) I appreciate that l am
3 that later, and see what the -- the truth will be in the 3 § going to rephrase to make this more clear. Let's bretd<
4 transcript _ 4 it up into some time frames
5 Have you looked at those pictures? Did you look 5 Based on the knowledge that you have right now _
6 at those pictures between the two trials? 6 sitting here today, do you have an opinion as to who was
7 A At some point I did. 7 in charge of the 1nvestigation of the murder of Betsy
8 Q When? 8 Faria 111 the 12 hours after that murder?
9 A l don't know specifically when. 9 A Yes.
1 0 Q Before the trial, second trial started? 1 0 Q Who§?
1 1 A Yes. 1 1 A ln the first four hours would have been the §§
1 2 Q And do you believe that those were all the 1 2 sheriff, and thereafter, would have been the commander §
1 3 pictures that were taken, the ones that were presented 1 3 of the Maj or Case Squad.
1 4 to Mr. Swanson in your office? 1 4 Q Mr. Schimweg? 7
'l 5 lmean, were there any pictures that weren't 1 5 A Correot - §§
1 6 turned-over? Let's put it that way. 1 6 Q Now how long did he remain in charge of that §§
1 7 A I believe a disk was turned over, which was 1 7 investigation?
1 8 the disk from evidence, because they decided they wanted 1 0 A Until the Major Case Squad disband "'§§
l 9 to see it at that point. So that's why l looked at it, '1 9 Q So he was the boss of the mvestigation, and l §§
20 because then they were going to be looking at it. 2 0 think there was testimony that that ended on the 3 lst;
2 1 Q When you looked at it, did you ask Mr; -- Did 2 1 right? _ i’_
22 you, did you talk to Mr. Merkel or anybody else involved 2 2 A Correct. §
2 3 - in the test about it? 2 3 Q Does that sound right?
2 4 A rm sure 1 did 2 4 A Yes.
Q That sounds like the right date to you?

   

.-_u ~r-m=- .,.., _,-.m-..»_w-;'~ W.

 

Q Did you ask the question 111 that conversahon

:=._,.w~ --,r:~… .'. e..».“-“~-f{"- --'-"'l...": _ "'1* ~ ~T’:'-"""'"._. .'_---- _ ..~__ --H-W-_-__'~. ,,:»'“- Nw~;.x§< ~¢

 
   

 

26 (Pages 101 to 104)

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 27 Of 57 Page|D #Z 1319

 

Page 105

Page 107§§

 

 

 

 

_` -...~..`

 

2 5 prints in blood anywhere else m the house.

 

 

there was already diluents that were used on that

   
   
   
  
   
 

 

1 A lt believe it was New Year's Eve, yes. 1 Q And the answer was?
2 Q So he was in charge during that period. Who 2 A No.
3 was in charge of the investigation on the first, 3 Q So why was the, Whether it was a paw print, or
4 second -~ well, until you filed the charge, the murder 4 not, relevant? §
5 charge? 5 A Well, because the dog was outside, according k§
6 A Well, inasmuch -- From like a hierarchy 6 to your client, the dog was outside when he got home. §§
7 position, it would go back to the sheriff. 7 And there appeared to be a paw print in blood on the §
8 Q So the sheriff was in charge? 8 victim' s body, and there wasn't any -- there weren't any
9 A But the case would have been designated to an 9 other paw prints throughout the house. §§

1 0 individual. 1 l 0 So unless the dog had wings and flew out, that

l l Q Do you know who that individual was? 1 1 seemed unlikely

l 2 A I believe it was McCarrick. 12 Q l mean, Russ Faria could have carried him out;

l 3 Q And he worked for Lincoln County; right? 1 3 right? That was one theory; right? i§

l 4 A Correct. l 4 A I don't remember that being a theory.

1 5 Q Did he know about the luminescence test? l 5 Q Okay. Could have been there wasn't a paw

l 6 A Yeah, l think he was present 1 6 print at all; right?

l 7 Q Did you have any meetings with McCarrick over l 7 A That was not my belief..

1 8 the course of the time period after the Major Case Squad 1 8 Q Okay. How were you so Sure it was a paw

1 9 call-out ended, and you received the probable cause 1 9 print?

2 0 statement from him? 2 0 A It looked like a paw print.

2 l Did you speak to him at all? 2 l Q There was -~ Was there a test of that material

2 2 A l would have spoken with him when he applied 2 2 on the clothing? lt was on her clothing; right?

2 3 for a search warrant 2 3 A Correct.

2 4 Q And tell me the substance of that ` 2 4 Q Was there a test to see Whether that was DNA §

2 5 conversation 2 5 bIOOd DNA? ' §

Page 106 Page 108 §

l A l don't recall the substance, other than he l A At what point?

. ' 2 was applying for a search warrant 2 Q At any point. Wel|, before the probable cause _
3 Q He presented you with written materials? 3 statement
4 A Correct. 4 A I mean, lI wasn't aware that one had been §
5 Q You reviewed them? 5 conducted at that point
6 A Correct. 6 Q Okay Let me ask you a question: Do you
7 Q Do you remember now what those materials said? 7 recall that the forensics on the cabinetry and the tiles 7
8 A ' No. 8 of the floor came back no blood ln, say, roughly March g
9 Q I mean, we have a copy of` it; right? 9 of 2012? §

l 0 A Right. l 0 A I don't remember what they specifically said, 1

1 1 Q The copies, you've seen the copy, you remember 1 1 but I know they tested negative for whatever it was we

l 2 § signing it; right? 1` 2 were testing ~- they sent them, or we sent them off to

1 3 A Yeah. l remember him applying, l remember l 3 be tested for. , §§

1 4 signing it, I remember a judge signing off, l remember l 4 Q Do you believe that that negated the §§

l 5 them going and doing that. 1 5 v luminescence test?

l 6 Q Okay. Did you discuss the paw print on the 1 6 A No.

1 7 pos derriere ofBetsy Faria with anybody in law§ 1 7 Q Why not?

l 8 enforcement before you filed the charge against Russ for l 8 A Because the crimina|ist was able to explain

1 9 murder? l 9 why that would happen, and how that could happenl

2 0 A I'm sure I did. 2 0 Q Tell me what the criminalist said.

2 l Q Tell me the substance ofthose conversations, 2 1 A The criminalist said we are already working

2 2 ' who you had them with and what was said. 2 2 with a surface that's ~- l don't know if it was,

2 3 A I don't remember specifically who l had them 2 3 difficult's the right word, but the long and the short

24 with, butl remember asking if there were any other paw 2 4 of i_t is, the surface already appeared to be clean, so

  

 
 

=~..-__11__.~_-.-. Wv»»~;~wmw¢,.,._ _.._.

27 (P§a§ge§§s§§§ §§§105§§ to §1§(§)8§)§

  
 

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 28 Of 57 Page|D #Z 1320

 

 

 

 
 
  
 

Page 109 Page 111 §

l surface. And the test itself requires the use of more 1 Q I mean, you said no, we've established you

2 diluents so that they -~ _ 2 said no on the 29th; right?

3 Q I'm sorry. What's that word you're using? 3 A l said no when the first P.C. was presented,

4 MR. I-IEIGELE: Diluents. 4 or discussed.

5 Q Diluents. 5 Q Right. And then you said yes?

6 A We call it diluents. 6 A Correct. »

7 MR. HEIGELE: Well, l mean, stupid attorney 7 Q A few days later?

8 talk. It's diluents. 8 A [Nodding].

9 A Okay. ln the medical world l think -- 9 Q What evidence was gathered in the intervening
1 0 whatever. They use liquid to clean, if it were cleaned, 1 0 period that led you to change your mind?

l 1 there would have been liquid used to clean. 1 1 A I don't remember what specifically they had

_1 2 Q (By Mr. Schock) Okay. Let‘s, we got to way 1 2 gathered before, or after. ljust, by the time the §

1 3 back up here, because I don't know who "they" is. Let's 1 3 charge was issued, l believed that they had met their iii

1 4 set our time frames, okay. l want to start over in this 1 4 probable cause.

1 5 conversation 1 5 Q Do you agree that the belief as to that they §§

1 6 A Okay. 1 6 had met probable cause had to be based on evidence? 'i~

1 7 Q I got lost on your pronouns. 1 7 A Sure. §§

1 8 A Okay. Sorry. 1 8 Q And so is it a fair statement that there must g

1 9 Q There was a luminescence test done; right? 1 9 be -- there must have been new evidence, or you would

2 0 A Correct. 2 0 have had the same opinion you‘d had a few days earlier;

2 1 Q Mr. Merkel said it shows certain things, and 2 1 right? - _:

2 2 that appeared in Mr. McCarrick's probable cause 2 2 A Or that they included it in their probable

2 3 statement? 2 3 cause. §§

2 4 A True. l believe Mr. McCarrick was present 2 4 Q Oh, so there was information you didn't know

2 5 during the luminescence test. 2 5 on the 29th that had already been gathered that you got
Page 110 Paqe 112 §

1 Q Okay. 1 in the interim? §

2 A So I'm not certain if his probable cause 2 A Perhaps.

3 statement indicated what, what 7Merkel said, or not, or 3 Q Was there any such evidence?

4 whether it wasjust his own observations 4 7 `A I don't know.

5. ' Q But the probable cause statement basically 5 Q Well, on the 29th, didn't you make a strong

6 included information about that luminescence test; 6 and diligent inquiry and try to examine all relevant

7 right? ` 7 evidence to see if there was enough evidence to charge

8 A That's correct. 8 Mr. Faria?

9 Q And in fact, wasn't that the only additional 9 MR. HEIGELE: it"s argumentative, misstates _
1 0 evidence that was gathered between the release of 1 0 testimony.'
1 1 Russell Faria on the 29th, and the filing of the charge 1 1 A It's not --i don't gather evidence, `
1 2 on the 3rd? 1 2 Q (By Mr. Schock) I know. You, you receive _ §
1 3 MR. HEIGELE: Calls for speculation, but you 1 3 _ evidence from law enforcement, and you make a decision 7 1 '
1 4 can answer. 1 4 as to whether to charge; right?

1 5 Q (By Mr. Schock) l need to rephrase then. 1 5 A I receive a statement And if l believe that,
1 6 What evidence do you know of that was gathered, l 6 in the four corners of that statement, or what they are
1 7 between the release of Russell Faria on the 29th, and the 1 7 giving me indicates that there's probable cause, then
1 8 charge on the third of January, that was new during that 1 8 I'il issue a charge If, if it doesn't, then I won't. §§
1 9 'time period? What was gathered, what evidence was 1 9 But oftentimes they don't put all the §
2 0 gathered_against Mr, Faria‘? 2 0 information that they have on the document, and there may
2 1 MR. RETTER: Other than the Bluestar? 2 1 be extra information that theyjust haven‘t included at
2 2 Q (By Mr. Schock) Other than the Bluestar. 2 2 that point.
2 3 A ii don't know. 2 3 Q Wel_l, do you think that law enforcement, when
2 4 Q I mean, you issued the charge; right? 2 4 they're getting ready to approach a prosecutor to issue

A Correct 2 5 a charge, tries to include all the relevant inform ation?

-.» \. i,_.,`.;

 

42

§ '.-"-"::,-m-.z~»-.

 

   

    

T'W “ =-' ';:.»-.- _ '.--W. m-'

28 (Pages 109 to 112)7

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filedi 10/30/18 Page: 29 Of 57 Page|D #Z 1321

 

 

 

 

 

Paqe 113 Page 115
1 MR. I-[EIGELE: Speculation, vague. l the paper, in which case l can't issue. l
2 A Myjob would be much easier if they did that, 2 Q Now you might send them back and say, hey,
3 yes. 3 work harder on this; r1 ght?
4 Q (By Mr. Schock) How otten, in your 4 A Actually, I just refuse it.
5 experience, have they not done that? 5 Q Okay. And in this case, you refused it;
6 MR. HElGELE: Again, same objection 6 right? On the 29th
7 Argumentative. 7 A Correct. '
8 A How often in my experience have they not done 8 Q And we don't have a copy of what they 1
9 what? 9 presented to you; right? 7
1 0 Q Not given you all the information that they 1 0 A Correct. And l don't know if they presented,
1 1 have in some sort of coherent form so you can make an 1 1 or if they just verbally said, this is what we got. I
1 2 evaluation, that they just leave things out, how often 1 2 don't know.
1 3 has that happened to you, as a prosecutor? 1 3 Q Have you ever written a probable cause
l 4 MR. HEIGELE: Same objection 1 4 statement for the ofticer?
1 5 A Often. 1 5 A No.
1 6 Q (By Mr Schock) Tell me about some times when l 6 Q Did you do it in this case?
1 7 that's happened 1 7 A No.
l 8 MR. HEIGELE: Same objection 1 8 Q ln this case, do you believe that what they
l 9 A We want to do a search warrant on this house, 1 9 presented to you was somehow incomplete, and it included §
2 0 there was a rape that was committed in whatever year, we ` 2 0 information other than what was in the luminescence '
2 1 believed that this person is the person that committed 2 1 test?
2 2 the rape, and we believe that he resides in this house, 2 2 Let me restate that. Give me another chance
2 3 and went to go in and search the house for this person 2 3 with that one, okay.
2 4 and bring him out so that we can get his `DNA. 2 4 You' ve indicated that on the 29th they came to
2 5 There's an example 2 5 you, either with a writing or orally, and said he1 e' s what .
Page 114 Pag@ 1169
1 Q (By Mr. Schock) Well -- 1 we got against Russ Faria, and you refused it; right?
2 MR. H]:`,IGELE: Which` ls totally unrelated to 2 n A' Correct. _
3 this case. 3 Q You've also indicated a few days later on the
4 A Correct. 4 3rd they approached you with a probable cause statement,
5 Q (By Mr Schock) I understand that. It's not 5 and you accepted it and issued the charge; right?
6 exactly my question 6 A Some time thereafter, yes.
7 You told me a moment ago that it was a common 7 Q What do you mean some time thereaiter? ,_
8 event that law enforcement, when coming to you seeking to 8 A I don't know if it was 3rd or the 4th.
9 have a charge issued, which is different than getting a 9 Q Okay_ Third or the 4th, Whi¢hever jt iS?
l 0 search warrant, right, and sometimes they wouldn't present 1 0 A Correct. . §
1 1 all the relevant evidence in favor of issuing the charge; 1 1 Q y And they came to you with a probable cause 5
1 2 is that what you meant to say to me a moment ago? 1 2 statement, and you said I will' lssue the charge; right?
1 3 MR. HEIGELE: It misstates her testimony. Now 1 3 A l issued the charge. §
1 4 it's argumentative 1 4 Q Right. And I'm asking you, what evidence did §
1 5 Q (By Mr. Schock) But that's why I'm asking her 1 5 they have that they hadn't had on the 29th? :‘
1 6 what her testimony was. l want to understand her l 6 MR I-[EIGELE: Asked and answered
1 7 testimony. 1 7 Q (By Mr. Schock) I'm asking it again Please
1 8 A My testimony is that oftentimes law 1 8 provide me that info1mation.
1 9 enforcement, when they come to me, they may talk to me 1 9 A I don't remember
2 0 about a case, they may talk to me about the situation, 2 0 Q Okay. Well, we know the luminescence test;
2 1 but when it comes down to the brass tacks of putting it 2 l right?
2 2 on the paper, they miss connecting elements that would 2 2 A Well the luminescence test was not performed
2 3 warrant probable cause. 2 3 on the 29th
2 4 They may have it in their mind, and they may 2 4 Q Right. So they had the luminescence test;

J.` N
it m

 

have articulated it verbally, but they haven't put it on

r1 ght‘?

 

 

    
   
  

 

 
  

 
   

29 (Paqes 119 to 116)

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filedi 10/30/18 Page: 30 Of 57 Page|D #Z 1322

 

 

 

 

 

  
  

Paqe 117 Page 119 §
1 A Correct.- 1 A Okay. §§
2 Q What else -- 2 Q Do you remember directing CSI lnvestigator
3 A lt was my understanding that a luminescence 3 Pratt to take an impression of the dog's paw?
4 test had been performed I didn't know that it hadn't . 4 A No. .
5 been until they applied for a search warrant asking for 5 Q Do you think you did that? l
6 one. - 6 A l know that I didn't do that.
7 Q So on the 29th you thought it had already been 7 Q You know that you did not.
8 done? 8 Did you speak to the sheriff about the
9 A Correct. 9 investigation after the conclusion of the Major Case Squad
1 0 Q Who told you that? 1 0 - call-out, and your filing of the probable cause statement
1 1 A Nobody. Ijust assumed that that was part of l 1 and the charge of murder?
1 2 it, ` 1 2 A I don't remember speaking to him. §
1 3 Q Well, when they showed up with the request for 1 3 Q Why don't you look at that probable cause
1 4 the search warrant, you sure knew it hadn't been done; 1 4 statement
1 5 correct? 1 5 And it's not in that book, it's in, it's in book §§
1 6 A Correct. l 6 seven. Can we grab book seven? §
1 7 Q As you sit here now, just -- l don't mean to 1 7' We can put five back in the lett column there.
1 8 ask this question one more time, but l'm going to, you 1 8 Go to page 1968, if _my math is right l§§
1 9 don't know of any evidence, other than the luminescence 1 9 MR. BRUNTRAGER: Let the record reflect that l '
2 0 test, which was given to you on January 3rd or-.4th that 2 0 got the book.
2 1 hadn't been given to you on the 29th; is that true? 2 1 _MR. HEIGELE: What's your tab?
2 2 A l don't know that that's true. 2 2 MR. SCHOCK: Tell me when you're at that pagel -'
2 3 Q Okay. Well, then try to help me with what 2 3 MR. HEIGELE: I-Iold on.
2 4 additional evidence you had, other than the luminescence 2 4 MR. SWANSON: Back to 54.
2 5 test on the 3rd. 2 5 MR. HEIGELE: He's at 1968 starting, yeah. §
Pa§l€ 118 Page 120
1 MR. HEIGELE: It's asked and answered _ 1 Q (By Mr. Schock) As you examined the evidence
2 MR- SCHOCK: Well, but She, Sh€ Sald there 2 and the probable cause statement, and decided that there §§
3 might be more, so that's why I'm asking it again. 3 was probable cause to issue the charge, did you consider
4 MR. HEIGELE: She doesn't know. 4 any of the details of his initial entry of the house, §§
5 A l don't remember. 5 into the house to be relevant, particularly, the putting "»`
6 Q (By Mr Schock) Let' s let her testify. You 6 ' down of the dog food where the jacket was, how long 11
7 don't remember? 7 took to see the body, and this initial statement that he §
' 8 A I said l didn't believe there was probable 8 thought it was suicide; was any of that relevant to you?
9 cause on the 29th, and when l issued the charge l did 9 A l didn't review any of the evidence, l only f
1 0 believe there was probable cause, so there was 1 0 reviewed the probable cause statement as it was ' §
1 1 additional information provided to me between those two 1 1 submitted to me.
12 dates. 1 2 Q Okay. So your whole analysis, decision to jj
1 3 Idon't remember what additional information, 1 3 issue the charge was based on what was in the probable
1 4 but I remember that I believed it met the standard and 1 4 cause statement?
1 5 therefor,e l issued the charge. 1 5 A That's always my decision when, when l tile a §
1 6 Q Fair enough 1 6 charge, is always based on what‘S in the probable cause lig
1 7 MR. HE`.IGELE: You at a breaking point? l 7 statement `i
1 8 MR. SCHOCK: Sure. 1 8 Q Well, in this case you had additional l
1 9 MR. I-[EIGELE: I figured that was a -- 1 9 knowledge, because you'd been to several of those Major
2 0 MR. SCHOCK: Let's go off record. 2 0 Case Squad br1ef ngs right? h
2 l [Whereupon, there was a short break]. 2 1 A I had been to several of the briefings. l §
2 2 Q (By Mr. Schock) Back on the record. 2 2 don't know if there was additional knowledge than what §
2 3 So Miss Askey, now what I'm going to do is kind 2 3 was included in the P,C_, or not
2 4 ofgo through my notes and some of these questions will be 2 4 Q Okay. But anything that was said' m the
a little disjomted okay'? 2 5 briel'in s that you attended that isn't in the probable

    

 

44_

'.;~,r-'~w~

 
 

98 (Paqes 117 to 128)

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 31 Of 57 Page|D #Z 1323

 

 

 

 

 

 

Page 121 Page 123 §§
1 cause statement was in your mind; fair? 1 being Betsy, and Elizabeth`said she was thinking of the '§
2 A lt's fair. But l wouldn't have considered it 2 leaving Russell. Do you see that?
3 with regard to issuing a charge. 3 A Yes.
4 Q Okay. Now the -- ln D, which is on 16 -- 4 Q Did you have any concern that Pame[a Hupp was §§
5 1969, it talks about this cap; right? 5 framing Russell Faria? _;
6 ln the middle of D. 6 _ A No.
7 A Uh-huh. Yes. I'm looking at it. 7 Q Why not? §
8 Q And that was something that you think he 8 A Weli, because it would have been a pretty bad §
9 either had on at some point, or there it was and it was 9 frame job, is the best -- if she were fraining, or if '
1 0 found; right? 1 0 anybody were framing Russ Faria, l don' t think they
1 1 l mean, it says it was found there. 1 1 would make it look like a suicide. l don't think they
1 2 A Coriect. 1 2 would stab someone 55 times. I don' t think they would
1 3 Q Did it seem odd to you that they were focusing 1 3 clean up the floor, l don't think they would do it with |§.
1 4 on this cap, but his clothes didn't have any blood? 1 4 the dog` in the house. l don't think they would give a _
1 5 A No 1 5 hoot if there was blood on someone else's slippers.
1 6 Q Did you-consider at all the concern that they 1 6 They would just leave them there. _ li
1 7 never found a fabric that matched the fabric mark on the 1 7 l think the only person that cares about those
1 B plate, the light plate? 1 8 things is your client,_so it didn't concern me, orl never
l 9 MR. HEIGELE: It's argumentative Assumes 1 9 thought that someone was framing him.
2 8 facts not in evidence at this point. 2 0 Q As you sit here now, do you think Russ Faria
2 1 ~ A What was the question? 2 1 killed Betsy Faria?
2 2 Q (By Mr. Schock) Do you remember there was 2 2 A My personal opinion?
2 3 some fabric mark on the light plate? 2 3 Q Yes.
2 4 A l remember there was a pattern on the light 2 4 A Yes, 1 do. ‘
2 5 plate. - 2_5 Q Does the fact that Pamela Hupp killed
Fage 122 Page 124
1 Q Yeah, as though a piece of fabric had touched, 1 Gumpenberger affect that analysis at all?
2 wasn't that what the thought of the Maj or Case Squad and 2 A No, it doesn't.
3 others working on it? 3 Q ln E. it talks about the life insurance
4 A l don't reinembei the Major Case Quad having 4 policies; right? The bottom cf E.
5 any thought as to what had touched the light switch. 5 A Yeah.
6 Q Do you remember that there was no evidence of 6 Q Okay. And do you agree that in all criminal _
7 cleanup, such as towels? There were no dirty towels, or 7 investigations motive is relevant?
8 anything like that? 8 A Sure.
9 A I remember that there were not any towels with 9 Q And was it your understanding at the time you _
1 0 blood on them. 1 0 filed the charge that Parnela Hupp had made herself the 7
1 1 Q Right. 1 1 beneficiary of the life insurance policy? §
1 2 _A Visible blood. 1 2 A No.
1 3 Q Right. And you remember that his clothing had 1 3 Q You didn't know about that at that time?
1 4 no blood; right? 1 4 A lt was my understanding that Betsy Faria had
1 5 A That's correct 1 5 made Pam Hupp the beneficiary of one of her policies 4
1 6 Q Okay. We sort of didn't finish talking 1 6 Q Right. One of her policies; right? i
1 7 about ~- just backup a second ln, in March or so when 1 7 A Correct.
1 8 the cabinets and the floor came back negative for blood, 1 8 Q Right. I should have been more specificl
1 9 did you think that probable cause had dissipated? 1 9 Thank you
2 0 A Idon't remember what they came back negative 2 0 MR. I-[EIGELE: YeS, you Should have.
2 1 for, but 1 remember that they came back negative 2 1 Q (By Mr. Schock) But you did know that?
22 I don't ~- That did not change my opinion as to 2 2 A I did. §
2 3 probable cause. 2 3 Q And that created a motive for Pamela Hupp to iii
2 4 Q oi<ay. Aii right 111 a 11 says Hupp Saici 24 1<111 easy Fa~,ia do you agree with than 5
2 5 Russell was tve ice to El`zabeth, "Elizabeth" 2 5 A l disagree with that.

   
 

       

 

 

 

 
 

31 (Pages 121 to 124)

  

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 32 Of 57 Page|D #Z 1324

 

 

 

 

 
 

Page 125 Page 127
1 Q Why? 1 Q And you believe it was fair and reasonable to
2 A Because -- Well, because she was going-to die 2 rely on that probable cause statement from McCarrick,
3 soon anyway. And because, if that was her motive, I 3 butl mean, it's based on hearsay, but that's how it
4 would have expected someone who was savvy ,_in the 4 works; right? ,
5 insurance business to have at least waited long enough 5 A l rely on officers' testimony all the time
6 to make sure that change was complete before they killed 6 when l -- 5
7 her. 7 Q Of course And McCarrick, you didn't think _':
8 Q Okay. Now we go down to G. 8 that McCarrick was the poly examiner, did you?
9 A On the following page? 9 A I don't know that l knew. ll
1 0 Q Yes. 1 0 Q You, l think you've told us that he was the §§
1 1 A Yes. 1 1 report writer. He wasn't the guy going out and §
1 2 Q And this taIks about the illuminating 1 2 interviewing people and doing the polygraph?
l 3 materials; right? 1 3 A Right. 7
1 4 lt goes into the dog. Why don't you read G and 1 4 Q You knew he wasn't the polygraph guy; right?
1 5 tell me When you're done. 1 5 A Based on the date, I would assume that he was
1 6 A Okay. 1 6 not the polygraph person,
1 7 Q Okay. So there's all this stuff about the 17 Q Right. So he relied on another person in law l§
1 B luminescence, and the theory of the going to the towel 1 8 enforcement's conclusion; right?
1 9 drawer in there; right? Right? Blood? 1 9 A § Correct.
2 0 A Correct. 2 0 Q Do you think that it was fair that he was
2 1 § Q But the blood came up negative three months 2 1 ignoring other evidence,- particularly, this first
22 fater; right? There was no blood? ` 2 2 responder evidence?
2 3 A T he samples that were submitted tested, and 2 3 MR. HEIGELE: That's argumentative lt, it
2 4 were tested, I'm not sure what they were tested for, but 2 4 assumes facts not in evidence. lt misstates prior
2 5 the test came back negative 2 5 testimony, and that's my objection
Page 126 Page 128
1 And l believe there was a presumptive -~ I don't 1 A I think that when Detective Sergeant McCarriclc §
2 remember exactly what they said. 2 submitted me a probable cause statement, it was
3 ' Q But I mean, once they came back negative, 3 ' sufficient to issue charges §
4 didn't everything about G disappear? 4 MR. SCHOCK: Okay. That' s fine I'm getting `
5 MR. HEIGELE: Argumentative. Misstates her 5 near the end now
6 past testimony, especially in regards to the diluents. 6 MR. BRUNTRAGER: Of the depo now, or of things
7. A It's diluent, by the way. 7 generally? §
8 MR I-IEIGELE: It's diluent. Sorry. That 8 MR. SCHOCK: We're just warming up on things l§§
9 she' s already testified to. 9 generally
1 0 A Does G go away'? 1 0 MR. SWANSON: Good times.
1 1 Q (By Mr. Schock) Yeah. That's my question. 1 1 Q (By Mr. Schock) Do you remember that there
1 2 A No. 1 2 was a -- Go ahead.
1 3 Q Why not? 1 3 MR. SWANSON: No, I wasjoking with her.
1 4 A IfI build a snowman in the morning and it's 1 4 Q (By Mr. Schock) Okay. There's -- There was a
1 5 gone when l get home, it doesn't mean the snowman never 1 5 hearing before the first trial on the question of _
1 6 existed. 1 6 whether the insurance policy beneficiary change would §
l 7 Q That's your best answer? 1 7 come into evidence.
1 8 A That's my answer. 1 5 Do you remember that hearing? '
1 9 MR. HEIGELE: That's my client. 1 9 A l do.
2 0 Q (By Mr. Schock) That's fine. Now in H 2 0 Q Okay. Did you take the position that it 4
2 1 there's a poly; right? Reference tc the poly? 2 1 should not come in? To evidence at the trial. ' §
2 2 A Correct. 2 2 A That what should not come in?
2 3 Q You said it` showed extreme deception; right? 2 3 Q The beneficiary change from -.- of the policy,
2 4 A Correct. That he, Russell _Faria, showed 2 4 the State Farm policy, from Russ to Pam Hupp?
2 5 e1ctreme deception 2 5 A As I recall, the assistant attorney general

 

 

 

 
  

 

  

32 (Pages 125 to 128)

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 33 Of 57 Page|D #Z 1325

1 .’1-:*:::¢;_""'¢1~11.-»1.:.,..';t

if

 

 

Page 129 Pago 131
1 argued the state's position on that motion hearing, and 1 ruled the insurance beneficiary change to Pam Hupp would
2 the position of the state was that a change of 2 come into evidence, that you would drop the case; did `
3 beneficiary is hearsay, and that in the event the court 3 you ever say that?
4 ' wanted to allow that in, they needed to allow in the 4 A No.
5 other evidence with regard to her life insurance 5 Q Did you ever say to anybody that dropping the
6 policies. 6 case would present problems for you politically?
7 And the other hearsay evidence, which would be 7 A No. l actually encouraged the family to drop
8 statements from the deceased to other people regarding 8 the case and allow me to drop the case, and be
9 changing of her policies, that if they were going to argue 9 supportive of that before the first trial.
1 0 that it's motive for Pam Hupp, then it had to also be 1 0 Q So let's go into that a little bit. So you
1 1 motive for Russ Faria, and that if that hearsay document l 1 asked the family to drop the case?
1 2 was allowed, the rest of the hearsay should be allowed 1 2 A I told the family that I thought the case
1`3 That was the state's position, so I believe"` it l 3 would be stronger down the road when more technology
1 4 was argued by assistant attorney general. 1 4 improved, and maybe there were more evidence gathered; l
1 5 Q But you were responsible for the state's 1 5 thought it would be a stronger case later.
1 6 position; right? ` 1 6 I didn't think it was a case that was winnable.
1 7 A We were dual]y responsible 1 7 Q So before the first trial you did not think
1 8 7 Q Were you leading the prosecution, or was Mr. 1 8 the case was winnable?
1 9 -- What was his name? Hicks, Richard Hicks? 1 9 A l thought that there ~- that it would be
2 0 A Hicks. 2 0 difficult, it would be a difficult swing
2 1 Q Was he leading the prosecution, or were you? 2 1 Q Who did you tell that to exactly?
22 A I think it was a dual effort. l mean, 2 2 A Idon't remember.
2 3 obviously, the murder occurred in Lincoln County, but l 2 3 Q The gir|s, Leah and Mariah?
2 4 requested, through the governor's office, the assistance 2 4 A Idon't remember if it was Betsy's mom, or her
2 5 of the attorney general. 2 5 sisters, or maybe all of them. I`don't remember
Page 130 Page 132
1 Q And that's routine; right? l mean, a lot of 1 Q They all were convinced Russ had done it;
2 prosecutors do that on a big case; right? y 2 right? 4
3 A Idon't know if they do, or they don't. :l 3 A Correct. We all were, yes. And l think they
4 just knew that I needed someone with more experience 4 asked me a question lil<e, do you think you can win it,
5 than l had -- 5 do you think you're going to win it?
6 Q Right. 6 And I was honest with them.
7 7 A -- to assist in that case. And so the 7 Q Let's go into this issue of the trust fund for
8 attorney general, the governor approved it and the 8 the insurance proceeds.
9 attorney general 's office sent down several individuals _9 Do you remember that issue, first trial?
l 0 at different times to review it, and assign themselves 1 0 A Specifically, what are you talking about?
1 1 to the case, and then ultimately, they were with me 1_1 Q Let's go over the details. So Pam Hupp l
1 2 through every process throughout the case, including 1 2 testified in the first trial; right? ,
1 3 trial. - 1 3 A l believe so, yes.
1 4 Q Okay. Did you ever tell Mr. Schwartz that if 1 4 Q And she testified that she had put the money
1 5 thejudge rules that the beneficiary change was coming 1 5 from the insurance, from State Farm, it was $_150,000.00;
1 6 in, you would drop the case against Faria and not to go 1 6 right?
1 7 to tri al? ` 1 7 A Idon't remember what she testified to,
1 8 A No. _ 1 8 frankly, but I know that at some point she said that she l
1 9 Q Did you ever say to Joel Schwartz -- Well, did -1 9 put money into a trust, _
2 0 you make such a statement to anybody? 2 0 Q Okay. Did you have any knowledge of officers
2 1 l asked you about Joel Schwartz. Did you make ` 2 1 ' suggesting to Miss Hupp that she make that -- that she
2 2 the statement, like l just said, to anybody? 2 2 put that money into a trust ii.ind?
2 3 MR. HEIGELE: Could you please restate the 2 3 A No.
2 4 statement that you're attributing? 2 4 Q lf you elicited testimony about whether it was
2 5

 

Q (By Mr. Schock) Sure That if the judge

     

 

in a trust fund, how did you know that that was a fact?

~..-=,qw;-Wa=-~w.e. _¢ \W~WW,.W,__.-_

 

33 trages 129 to 132

 

 

'1

 

`-W-:m»\» 1. . 1 -1 .t ,. o-_v,.. ». orr

 

 
  

     

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 34 Of 57 Page|D #Z 1326

 

 

 

  

 

 

. .1= W"-w»....-_. §,_W.:.._,,~n.,§

 

 

 

 

 

Page 133 Page 1351§
1 A l believe Pam Hupp was Richard Hick's witness, 1 Q Did you have help from the AG in the second j
2 so he would have had any meetings with her prior to 2 trial?
3 - trial, 3 A No. i-
4 Q You didn't know before the trial anything 4 Q You had access to some conversations between
' 5 about the trust iimd issue? 5 Mr. Faria and his counsel which were recorded by the §§
6 A I'rn sure he and I discussed it, but he would 6 jail; is that right? §§
7 have been the one meeting with her ahead of trial to 7 A No, not the jail.
8 talk about his questions, and, you know, how to answer 8 Q Did you have access to any conversations
9 questions, and where to go, and all those things. 9 between Russ Faria and his defense counsel? _§
1 0 Q Yeah. Did the second trial, do you believe 1 0 A At what period? § §
1 1 that her credibility as a witness had been destroyed 1 1 Q At any period, any recorded statements. "
1 2 before the second trial, by her statements about him 1 2 A We had access to any of the call logs that
13 seeing Russ Faria hiding in his car, and all that? 1 3 happened while he was in the department of correctionsl
1 4 A I don't know that 1 thought her credibility 1 4 Q Right. And in fact, those calls were ..
1 5 had been destroyed I thought she had issues. 1 5 recorded; right?
1 6 Q What issues did she have? 1 6 A Sure. l mean, they specifically say that over
1 7 A A lot of them. She was just kind of all over l 7 and over. §
1 8 ' the place. 1 8 Q Right And you listened to those calls; is §
1 9 Q Right. 1 9 that right? i;l:
2 0 A lt was like she was hard to track. 2 0 _ A Some of them I did.
2 1 Q I mean, she said in reference in -- she told 2 1 Q . Did you think that was improper, ]egally, when
2 2 law enforcement before the second trial that she.»had 2 2 you were listening to the-calls between a criminal §
2 3 some kind of a memory recovery, and that she'd seen Russ 2 3 defendant and his counsel? l§§
2 4 Faria hiding in the Nissan at the location of the murder 2 4 A No. §;
2 5 when she got there with Betsy a` little after 7:00 on the § 2 5 Q Because?
Pase 134 Page 136
1 27th of December; right? 1 A Well, because there was -- It was said on the iij
2 A I remember that she said something about 2 calls, this is a recorded line, these calls are ‘
3 seeing a car in the area with two men in it, but I don't 3 recorded There wasn't any request, it wasn't on an
4 remember specifically who she said was in it. 4 attorney line to have a private call, it was on the
5 ' Q And she'd never said anything about that 5 public line in the department of corrections that puts
6 before; right? 6 everyone on notice that if you think you have a
7 A That's correct. That' s my understandingl 7 privilege you leally don't, because these calls are §§
8 Q Did you consider that to damage her 8 being recorded
9 credibility? 9 Q Are you familiar with what' s called the §
1 0 A Not to the point of ~- not, not being able to 1 0 Third- -Party Doctrine, which relates to a situation where
1 1 be rehabilitated 1 1 the party has no other choice but to talk to their §
1 2 Q You said she was sort of all over the place, 1 2 lawyer over a phone? `
1 3 if l remember your testimony correctly a moment ago? 1 3 - A I'm familiar with that.
1 4 A Correct. 1 4 Q Did you think that applied in this case‘?
1 5 §Q Tell me what issues, on what issues she was 1 5 A No. §
1 6 all over the place. 1 6 Q Why not? § h
1 7 A I don't remember specific issues. l just 1 7 A Because the department of corrections has the 7
1 8 remember that she was the type of person that she would 1 8 ability for lawyers to call on a p§rivate line, and they
1 9 only answer the question that was asked And so if you y1 9 chose not to.
2 0 didn't follow up the question, or ask for more detail, 2 0 Q Okay. Did you tell defense counsel
`2 1 she likely wouldn't give it to you. 2 1 Mr. Swanson and Mr. Schwartz, that you were listening to
2 2 So it didn't necessarily mean that she was 2 2 their client's phone calls with him? :
2 3 inconsistent, she just answered questions in a way that 2 3 § A l didn't listen to the calls until much later.
'2 4 was difficult for me, because you never really knew which 2 4 Q When you did listen to the calls, did you tell
direction i§t was g `§ng to §g§o them that you were listening t§o§ the calls between

34 (Paqu 133 to 136)

 
    

Case: 4:16-CV-01175-.]AR Doc. #: 103-2 Filed: 10/30/18 Page: 35 of`57 Page|D #: 1327

 

 

 

 

 

 

A§ I remember several of those hearlngs

 

Paqe 137 Page 139 '-
1 defendant and their counsel? 1 Q Okay. And you argued that you should not have 5
2 ` A We provided them with the calls. 2 to state when the crime occurred; is that right? "
3 Q Did you tell them that you had listened to 3 A l argued that I shouldn‘t have to narrow the
4 them? 4 time from between 7:20 and 9:41.
5 MR. HEIGELE: Asked and answered 5 Q Why did you take that position?
6 MR. SCHOCK: No, she hasn't answered it. 6 A Because it would be impossible to know exactly :
7 A Did I call them up myself -- 7 when it occurred.
8 Q Yes. 8 Q Don't you think defense counsel needed to know '
9 A ~~ and say I've been listening to these calls? 9 your theory of the case under the rules?
1 0 Q Yes_ 1 0 A Well, l think thejudge didn't agree with
1 1 A No. But that's because l didn't listen to 1 1 defense counsel on any of the times, whether it was in
12 them until right before the trial. My staff had been 1 2 _ the first trial, or the second, any of the times defense
1 3 listening, and I told them they needed to put them 1 3 counsel filed requests for a bill of particulars, the
1 4 together and send them out. 1 4 judge denied the request, So regardless of what l
1 5 I didn't have time to listen to them I started 1 5 thought, the judge agreed
1 6 listening to them just before the second trial. 1 6 Q Okay. In the insurance case, you were present
1 7 Q Okay. When you see the probable cause 1 7 for the testimony of Corbin a few days ago, yes or no?
1 8 statement, did you look at the pictures of the 1 8 I can't remember.
1 9 luminescence test yourself`? 1 9 A Oh, for the Argonaut case in this?
2 0 MR. HEIGELE: Objection. She did not issue 20 Q Yes
2 1 the probable cause statement It's argumentative. 2 l A Yes, I was present
2 2 Q (By Mr. Schock) I'm sorry. _ When you issued 2 2 Q There was a document presented as an Exhibit
2 3 the charge against Russ Faria for murder, did you look 2 3 A, I don't remember what exhibit it was, that is related
2 4 at the pictures that were made at the luminescence test? 2 4 to the -- a case, and let me -~ Let's go off the record
2 5 A I didn't look at the pictures until before the 2 5 for one second.
` Page 138 Page 140
1 second trial, 1 [Whereupon, there was a discussion off the
2 Q Do you remember whether any officers told you 2 'record]
3 at the end -- In the course of the Major Case Squad 3 Q (By Mr. Schock) We' re going back on the
4 call-out that they were convinced that, that Russ Faria 4 record. -
5 killed Betsy after he got home from game night? 5 Ma'am, let me ask you about your law license.
6 MR. HEIGELE: To the extent it calls for 6 Has your law license ever been disciplined?
7 hearsay, l object. But you can answer. 7 A Yes
8 A l don't remember that anyone during the 8 Q Tell me about that, please.
9 call-out specified when they thought he killed Betsy. 9 A I mean, by discipline, I've had bar
1 0 Q (By Mr. Schock) Okay. 1 0 complaints
1 1 A l know that they, the consensus was that they 1 1 Q I don't care about the complaints l care _
1 2 believed he killed Betsy, but I don't remember them 1 2 about the outcome of the complaints.
1 3 specifically saying when they thought it had occurred. 1 3 A Okay Yes. I'm not sure what ~- l think it i
1 4 Q When did you decide to argue to the jury in 1 4 was called_a private admonishment
1 5 the closing of the first trial that Russ Faria killed 1 5 Q Okay. And when did that occur? §
1 6 Betsy earlier in the evening and the alibi witnesses 1 6 A ' I think in 201 l. F
1 7 were lying? ' 1 7 Q Did that relate to this case in any way?
1 8 A After Mr. Schwartz made his closing argument. 1 8 A No. ;
1 9 Q Do you remember a hearing on the alibi defense 1 9 Q Okay Have you evel had any discipline, not, "
2 0 and a bill of particulars? 2 0 not complaints, but disciplines about this case? v
2 1 So in other words, defense counsel gave an alibi 2 1 A No.
2 2 in response to discovery request, and then filed a bill of 2 2 Q Are there complaints against you pending at
2 3 particulars asking the state to state when the crime 2 3 this time regarding this case?
2 4 occurred Do you remember that hearing? 2 4 A Complaints?

  
  
  
  
 
     
    

 

 

_g@rgp-A-ia-m/_mWB-JAR Doc.#:103-2 Filed:

10/30/18 Page: 36 Of 57 Page|D #Z 1328

 

 

 

 

 

 

Paqe 141 Page 1¢;|§
1 A Yes. 1 first volume of the depo. It's all l have, unless you
2 v Q Okay. Will you do me the favor', that if those 2 all want to ask further questions, let's do that.
3 are resolved before trial, you'll tell your attorney, so 3 MR. RETTER: I don't have any further questions §
4 we can either reopen the depo, or get -~ sometimes it .4 MR. PLEBAN: No questions '
5 might be something private that we wouldn't know about, 5 MR. BRETT: No questions
6 but I think I have a right to know it. 6 MR. BRUNTRAGER: l have no role, other than
7 MR. HEIGELE: Joel Schwartz made it. ` 7 personal counsel. ' §
8 MR. SCHOCK: l know he did, but he might not 8 MR. SCHOCK: You could ask a question, though.
9 know the outcome. 9 MR. BRUNTRAGER: Where is a good place for
1 0 MR. I-IEIGELE: Okay. 1 O lunch?
1 1 Q (By Mr. Schock) Do_ you agree to tell your l 1 MR. HEIGELE: There's a couple down the way. -
1 2 attorney if§ that is resolved before the trial of this 1 2 l'll reserve questions Then we go off'?
1 3 case? - 1 3 MR. SCHOCK: One second. When you say you
1 4 A Yes. One of them has been resolved. 1 4 reserve questions, are you reserving questions because
1 5 Q Okay. I'm only interested -~ Did that result 1 5 they might be about what we're talking about next, or
1 6 in any discipline? - 1 6 because you don't want to ask her questions about what's
1 7 A No. 1 7 come before?
18 Q If any of them are, you will tell your 1 8 § l think this is your shot on what we‘ve talked
1 9 attorney? 1 9 about up until now because we're going to do this other
2 0 A Correct. 2 0 part wholly separately
2 1 Q Thank you. Let me ask you this: Have you had 2 1 MR. I-IEIGELE: I don't have any follow-up with
2 2 any discussions with the U.S. Attorney, or any 2 2 her.
23 § representatives ofthe U.S. Attorney, or the FBI-_about 2 3 MR. SCHOCK: Okay. As to what we‘ve already
2 4 this case? Any aspect of it. 2 4 done? `
2 5 A Yes. 2 5 MR. HEIGELE: Yeah. §I'll reserve it for
Page 142 Page 144
1 Q Tell me about those conversations, when they l trial- 11
2 happened, who they were with, and what was said? 2 MR- SCHOCK: Oh, Okay- , Thaf'S Wth you mean
3 A 1 gpoke With the U_S_ Attorney'g Of['jce in 3 ldidn't understand what you meant. Okay.
4 January, I_ think it was January, of2016, after he had 4 Okay- le'S go 03th l'EOOFd- Cfm€ludins
5 received a call from Joel Schwartz wanting to review the 5 \’Olum@ One-
6 file. And sol said, sure, come on out. And I gave him 5 §
7 my file. - ' 7 O'U~O
8 Q Did you have any follgw..up Convgysatf()n? 8 COMES NOW THE WITNESS, LEAH L. ASKEY, and having
9 A Yeah. I've talked to him whenever he's called 9 read the TOF€BOiHB transcrin vfth deposition taken 011
1 0 or needed more information, or needed my secretary to 1 0 the 23rd day Of OCfOb€r, 2017, acknowledg@§ br Sisnature
1 1 Send him Somethjng that maybe he didn't have jnitially, 1 l hereto that it is a true and accurate transcript of the
1 2 Ol- __ 1 2 testimony given on the date hereinabove mentioned
13 Q Who is "he"? 13
1 4 A Torn Dittmeier. l 4 LEAH Ll ASKEY ,;
1 5 Q And do you know if his investigation is 15 Subscribed and sworn to before me this L day 2
1 6 complete? ' 1 6 OF ' 2011-
1 7 A ] do not know 1 7 My commission expires:
1 8 Q Do you know whether he's reached a conclusion 1 3
1 9 whether to charge anybody with murder in this case? 1 9 _…__1__.
2 0 A l do not know. 2 9 NO*HW P\Jbiic
2 1 Q You agree that, due to double jeopardy, Russ 2 1
2 2 Faria ca11 no longer be prosecuted for the murder of 22
2 3 Betsy Faria? 2 3
2 4 A> I agree that jeopardy has attached. 2 4
2 5 MR. SCHOCK: All right. That concludes the

 

   

,,;; »-,.v~:w.w,»;;',-,-~m

 

 

 

 

 

 
    

 

CaSe:'4:16-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 37 Of 57 Page|D #Z 1329

 

 

 

Page 1 4 5 §§

1 cER'nFICATE
2 1, JANE M. RICH, a Certiiied Court Reporter,
3 within and for the State of Missouri, license #41 1, do n 1
4 hereby certify that pursuant to notice there came before §
5 me in the law offices of Barklage, Brett & Hamill, 21 1 N. ii
6 Third, St. Charles, Missouri, l t
7 LEAH 1_.. ASKEY,
8 who was first duly sworn to testify to the truth and
9 nothing but the truth of all'kncwled ge touching and

1 0 concerning the matters in controversy in this cause; that t

1 1 the witness was thereupon examined, and said examination ' s

1 2 was reduced to writing by me and signed by the witness, §

1 3 and that-this deposition is a true and accurate record of

1 4 the testimony given by the witness

l 5 1 further certify that I am not of counsel, nor _`

1 6 attorney for either of the parties to said suit, nor n

1 7 related, nor interested in any of the parties or their

1 8 attorneys

1 9 IN WlTNESS WHEREOF, I have hereunto set my hand

2 0 this 2nd day ofNovember, 2017.

2 1 .

_2 2 lane M. Rich, CCR No. 411.

2 3 '

2 4

2 5

 

 

trith Y....

»:»';rz`?tt,. t .

 

 

 

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 38 Of 57 Page|D #Z 1330

 

 

agencies 11:12
agency 37:25 3'8:1
ago 29:1 51:23
77:5 114:7,12
134:13139:17
agreell:1816:8

 

answers 73;16,19

anybody 8:21
25:25 26:8 28:2
45:11,19 61:3,9
65:15,17 70:10

 

' arm 68:19,21,24

arrested 77:14,16
83:18,22,25

arrived 22:20,20
61 :24,25 66:16

 

52

 

assumes 121 :19
127:24
attached 142:24
attempt 82:5
attend 23 : 12

 

bad 32:2_123:8

 

 

1
_ A 16:14 17:3 76:15,18,21 66:19 69:9 89:3 attended 27:6
ability 53113 44:24 49117 80:21 81:2 82:4 89:6,11,25 120:25
' i36:i8 53:23 54:18 82:11,15,15 83:3 article 78:19 attorney 2:19 .
able3i:io,23 60:2,13 61:24 83:5,8 89:18 articulated 8:21 10:15 11:3
log:lg 134210 67:14 71112 102:22106:17 114:25 12:6,1613:4
absent 70:15 77:13 84:22 123:10 130:20 aside70:20 14:10,11 37:20
absolute 2524 111:15 124:6,24 130:22 131:5 asked 28:12,17 109:7 128:25
absolutely 56:9 139:10 141:11 142:19 29:'7 36:13 129114,25 130:8
75:21 l00:9 142:21,24 anymore 25:22 38:17 79:5 130:9 136:4
abusive 42:3’11 agreed 84:21 54: 14 _ 86:22 87:20 141 :3,12,19,22
accept 77:24,24 92:23 139:15 anyway43:8 88:12,17 116:16 141:23 145:16
acccnted 1165 agreement39:3 103:11 125:3 118:1 130:21 attorneys 9:13
access 135:4’8,12 ahead 60:16 97:11 apparently 24:10_ 131:11 132:4 11:23 12:7
accessed 95:6 ' 128:12133:7 appearSl:lS 134:19137:5 13:11 14:5,12
accompanied al 1:6 2:6 appeared 95:5 askey 1213 2:9,25 142:3 145:18
95:17 103:18 alibi 24:24 43 :9 107:7 108:24 3:3,4 4:2,8,12,22_ attributed 78:1
accurate 64311 49:18 50:2,6 109:22 4:23 58:24 attributes 36:12
l44:il i45:l3 51:1,8 52:1 55:2 application 92:17 78:11 118:23 attributing
accui.ately 103_.l 138:16,19,21 92:19 93:7,12,15 144:8,14 145:7 130:24
acknowledges alive 47:23,24 applied 105 :22 asking 36:24 available 22:25
144510 48:10 52:22,23 117:5 136:14 37:20 56:21 24:1
action 92:14 90: 14 applies 25:19 66:11 69:25 avenues 33:21
actual 75:i6 allow 129:4,4 apply 99:25 70:1,5,6 83:2 average 8:3
added 34:7 131:8 applying`106:2,l3 86:3 97:14,15 awakened 19:25
additional 84:2,7 allowed 129:12,12 appointments 106:24 114:15 aware 16:23 20:8
110:9117:24 ambiguity 32:1 16:5 _ 116:14,17117:5 48:18,24 49:1,2
iig:i l,i:i ambulance 62:5 appreciate 12:9 118:3 138:23 79:9 83:11,13
120:18,22 64:14 66:3,9,17 99:6 104:2 aspect 141:24 86:18,23,24 88:3
address lgiil 86:19 approach 112:24 assemble 57:23 89:1,5,8 97:18
administration amiss 17:17 approached 116:4 asserted 48:18,19 99:8,18 100:5,8
13:16 amount58:4 approved 130:8 assign 130:10 - 108:4
admitted 5113 85:10 area 99:24 134:3 assigned 62:10,17
admonishment analysis 120112 " argonaut 139:19 assigning 14:24 B
140:14' 124:1 argue 129;9 assist 130:7 bach 50:21
advice 73:8 announcements 138:14 assistance 129:24 back12319 1652
affect 124:1 4:13 argued 129:1,14 assistant 128:25 3812,3 403
affidavit 92:21 answer 12:11 139:1,3 1_29:14 ' 41:23 51:21
1002 107:1 110:14 argument 138:18 associates 1:23 55=25 59=14,15
affix 93:13 126:17,18 133:`8 argumentative association 9:12 62¢17»20 6438=10
afternoon 23:9 134;19133;7 87:19 san 9:12 67114 87=22
27a 355 70:24 answered 86;22 _ 112:9113:7 assume 7:19 41:7 88=22 91 r1,2
ag 135:1 87;20 83:12 114:14121:19 127;15 10517108:8
acute 116;16118:1 126;5 127;23 assumed 9;1,3 109113 115:2
134:23137:5,6 137;21 1213 117;11 118:22119:17

-119:24122:18
122:20,21
125:25 126:3
140:3

backup 122117

 

 

CaSe: 4216-CV-Oll75-'.]AR DOC. #Z 103-`2 Filed: 10/30/18

Page: 39 of 57 Page|D #: 1331

 

 

s bank28:l4
bar5:14140:9
barklage2:13 3:6
145:5

based 11:1,2
32:1147:6 61:4
72:19 85:5 `
86:20 98:22
104:5 111:16
120:13,16127:3
127:15

basically 18.'17
110:5

basis 14:22 1617
beat25:23
bed_19:22
began 29:2
beginning 8:8

39:2,3
behalf1:15 2:10
4:5 -

belief 47:3,6
51:15 59:13
61:4 76:23,25
77:1 84:9
107:17111:15

believe 10:20,22
14:6 15:11 -
16:19 2027
33:13,20 38:15
38:17 45:12
46:4,5,7 53:12
53:18 54:21
63':23 65:6 72:1
81:14,15,19,22
81:25 82:2
85:25 87:23
88:2,12 92:6
95:21101:14 "
102:12,17

103:15105:1,12 `

108:14109:24
112:15113:22
115:18118:8,10
126:1 127:1
129:13132:13
133:1,10
believed 39: 13
46:1051:8 52:7

 

55:6 60:21
61:20 64:22,24
92:20111:13
113:21118:14
138112

bell33:1640:15
47:13 66:25
67:1,2 97:4 98:2

bend 3:11

beneficiary
124:11,15
128:16,23 129:3
130:15 131:1

best11:13,15
60:17 90:15
123:9`126:17

bet20:15

betsy 29:14 32:9
33:25 34:7,23
41:12 47:11,14
52:18 58:2 72:2
82:12 84:19
85:16 86:11
89:24104:7
106:17123:1,21

7 124:14,24
133:25 138:5,9
138:12,16
142:23

betsys 131:24

bevis 2:18 4:8

big3:1190:12
130:2

bill 138:20,22
139:13

binders 43:2

» bit5:3 6:4,1611:4

42:1 131:10
blood 30:1,6
32:'23-36:6 65:5
65:9 66:13,16,20
\87:3 88:4 89:11
89:18 92:3
95:1196:16,18
96:20 106:25
107:7,25 108:8
121:14122:10‘
122:12,14,18 "
123:15125:19

 

125:21,22
bluestar 99_:25
110:21,22
blvd 3:11
bodily 36:22
body32:10 36:12
61:24 62:6
64:16 65:13,17
65:19,21 68:5,8
68:13,16,20,21
68:25 69:8
84:2{) 85:10
86:20 89:2,6,24
90:10,14,19 91:9
96:18 107:8
120:7
bodys 64:16
bonhomme 2:19
book 74:2 119:15
119:15,16,20
books 73:25
boss 14:15,19,21
104:19
bottom 124:4
box 1:23
boyfriend 33:13
brass 114:21
break 58:16,23 .
104:3 118:21
breaking 5 8 :21
118:17
brentwood 1:24
brett2:13 3:6,6
4:20,20 67:12
143:5 145:5
briefing 23 :25
24:7 29:19
30:23 34:6,18
40:21 42:8
briefings 23 :9, 12
23:18 26:12,17

' 27:6,22 32:25

33:4,24 46;3
49;5 55:13,15
56:1`7,18,20 59:5
59;15,17 68:1
69:3,4,5 87;2
120:20,21,25
briefly6:17

 

bring 113:24
brought 14:10
64:10
bruntrager 3:4
19:15 58:17
67:9 74:14
119:19 128:6
143:6,9
build 126:14
building 23 :24
burdensome 16:6
business 125:5

C

4:18 111:3
120:23
cabinetry 108:7
cabinets 122:18
call 17:14 18:4,8
18:2519:11,18
20:18 35:5
42:25 47:11
84:18,18 85:23
85:23,24 86:21
87:18,18 109:6
135:12136:4,18
137:7 142:5
called 17:12 18:5
18:2219:5 20:6
20:9,14 71:4
84:24 85:12
86:2,12 91:19
96:15 136:9 ,
-140:14142:9
callout25:20 26:1
29:6 30:15
32:20 35:16

39:12,13 40:12`

42:23 45:15,23
46:1,19 49:2,24
52:12,14 56:17
64:2 79:15
105:19119:10
138:4,9

calls 36:23 45:5
66:10 69:23
79:16 110:13
135:14,18,22
136:2,2,7,22,23

 

136:24,25 137:2
137:.`9 138:6
camera 67:5 99:9
99:12,16100:14
101:17,21 103:7
campaign 8:7,15
canned 73:16,18
cant 7:22,24
30:15 37:22
45:14 48:3
49:16,17 50:21
53:6,10115:1
139:18
cap 121:5,14

capture 100:14

103:7
captured 96:16
car81:5133:13
134:3
care28:8,9140:11
140:11
careful 34:16
cares 123:17
carried 107: 12
case6:14,15 9:15
15:7 20:8,11
21:9,19,23 22:23
23:8 24:18,23
25:20 26:1 29:¢6 `
29:11 30:4,15,22
32:13,20 33:1,5
33:23 34:6,19
37:5 39:12,12
40:12,22 42:8
43:14 44:16
45:23,25 46:19
50:2,14 51:11,14
52:12,17 $3:2
55:3,13,20 56:16
58:25 60:3,14,20
62:4,20,21_ 63:21
64:1,8 6_6:4,7,15
68:1 69:3,8 70:9
73:22 75:10
79:14,15,16,17
82:3,4,6,11,16
83:3,8 85:1
88:10 91:2 94:2
96:15,24 97:2

 

53

 

CaSe: 4216-CV-Oll75-.]AR DOC. #Z 103-2 Filed: 10/30/18

Page: 40 of 57 Page|D #: 1332

 

 

100:13 104:13
104:18105:9,18
114:3,20115:1,5
115:16,18119:9
120:18,20 122:2
122:4130:2,7,11
130:12,16131:2
131:6,8,8,11,12
131:15,16,18
136:14138:3
139:9,16,19,24
140:17,20,23
141:13,24
142:19

cases 6:2,11 7:20
14:2416:5

cause 1:4 234
53:11,17`,21
71:10,1672:1,6
72:19,20 82:18
82:2() 83:11,15
84:8 95:17
97:15 98:25
103:17105:19
108:2109:22
110:2,5111:14
11'1:16,23
112:17114:23
115:13116:4,11
118:9,10119;10
119:13 120:2,3
120:10,14,16
121:1 122:19,23
127:2128:2
137:17,21
145:10

ccr1:22 2:15
145:22

cell 1:25 76:8 78:7
79:4

certain 25:1 1
36:19 92:5
101:6109:21
110:2

certainly 49:1 1
60:17

certificate 145:1

certified 145:2

certify 145`:4,15

 

chance 115:22
change 111:10
122:22 125:6
128:16,23129:2
130:15 131:1
changes 9:15
changing 129:9

charge 16:17 53:__6

53:10,18 71:6,13
72:8 75:11 76:6
77:7 78:3 82:15
83:5,20,21 84:4
84:13,25 85:15
86:8,9 87:24
89:191:995:17
97:16 98:17,19
98:_22103:18,21
‘ 103:22 104:7,16
105:2,3,4,5,8
106:18110:11
110:18,24
111:13112:7,14
112:18,25 114:9
114:11116:5,12
116:13118:9,15
119:11120:3,13
120:16121:3
124:10137:23
142:19
charged 83:16
charges 70:16,17
88:10128:3
charging87:14

_ charles 2:14 3:7

145:6

check 36:6 38:1

45:7 54:4
checked 30:1,6
36:15,18 54:3,7
checking 32:22
45:3
checks 36:12
choice 136:11
chose 13:18
136:19
chris 4:21
christopher 3:1
cigarettes 45:21
circumstances

 

17:23,24
city 3:2 9:10
civil 6:15
class 10: 14
classes 8:21
clayton 2:20
clean 108:24
109:10,11
123:13
cleaned 109:10
cleaning 97:3
cleanup 92:3,3
95:1,4 96:6,7,25
97:2 122:7
clear 25:24 31:2
31:25 32:1
104:3
cleared 31:10,16
31 :23 '
clearing 32:5,6
client 107:6
123:18126:19
clients 136:22
close 52:24 62:1
closely 43:16
closing 138:15,18
clothes 96:20
121 :14
clothing 107:22
107:22 122:13
coagulant 88:7
coagulated 66:24
89:15,16
coats 90:13
cocounsel 2:21
coherent 113:11
cold 65:18 90:8
colder 65:19
collection 6:20
collective 58:25
college 514
column 75:25
119:17
com 74:21
come 22:25 24:2
30:18 43:4
‘ 55:25 67:6 81:3
97:20 1'14:19
128:17,21,22'

 

131:2 142:6
143 : 1 7
comes 14:22
114:21 144:8
coming 57:16
114:8 130:15
commander 23:8
31:6 56:21 80:8
104: 12
comments 29:21
29:24 41 : 12
commission 11:13
144:17
commit 54:20,22
58: 13 63 :24
committed 33 :24
39:15 53:3,17,18_
54:9 63:12
87:14113:20,21
common 114:7
communicated
101 :1
communicating
27:24
communications
98:23
community 11:6
11:10
compared 64:22
comparing 65:20
competently
64: 10
complaints
140:10,11,12,20
140:22,24
complete 125:6
142: 16 _
completely 28:22
28:23 76:24
90: 19
complicated
54:25
computer 38:7,7,8
38: 14
computers 38:21
45:5
concensus 55:12
concern 96:5
121:16123:4,18

 

concerning
145:10
concluded 35:19
96:25
concludes 142:25
concluding 144:4
conclusion 16:16
51:10 63: 12
89:23 119:9
127:18142:18
conclusions 58:8
64:6
condition 61 :23
62:5 64:16
66:13,15 88:4
89:10 91:8
97:10
conduct 25: 16
92:14 .
conducted 100:24
108:5
conducting 31:20
conference 2: 12
‘79:11,16 80:6
conferences 91 13
confident 24: 12
conflicting 64:20
64:25
confusion 65:8
connecting
114:22
connection 21 :4
93:12 96:24
consensus 24:13
51:11,14 67:14
138: 11
consider 15: 12
90:2 120:3
121:16 134:8
considered 121 :2
considering 33:5
33:8
consistent 23_:7
24:19 53:8,14
contact 18:3 20:2
contained 100:25
contaminate 32:7
contents 81 : 16
98:12

 

54

 

 

CaSe: 4216-CV-Oll75-.]AR DOC. #Z 103-2 Filed: 10/30/18

Page: 41 of 57 Page|D #: 1333

 

 

a
contested 12:4,20 coronado 3 :1 correctly 20:18 12:7 deceased 69:9
12:24 correct 5:9 6:25 96: 13 134:13 custody 34:10,13 129:8
conteit57:1 7:3,12,21 8:14 couldnt31:21 69:18 70:19,19 december 17:2
77:12 80:`12 10:6 12:12,15 49:14 customary 56:6 44:6,7,17 61:17
81:2 88:10 13:8 15:3 17:4 counsel3:4 39:4 74:22 80:1,17
contexts 81:16 17:21 19:6 20:1 100:17,22135:5 D 134:1
continue 57:1 1 20:9,10,24 21:3 135:9,23 136:20 d 316 121 =4,6 deception 126;23
continuing 78;14 - 21:18,23,24 137;1 138:21 deily14r22 126;25
contract 16;7 23;17 24:5,16 139:8,11,13 demeae134r8 decide 57;11
contradiction 26:21 27;8 32;5 143:7 145:15 dark 80¢14,20 133;14
89:13,20 39:8,10 40:19 counsels 101;13 date 35123 3614»5 decided 8:12 73;5
contradictory _41:19 44:21 counted 10:3 38=22,24,24 102:18 120;2
esso 89;10 45:6 47:9 48;6,9 county 3:5 4;20 39119,23 decision 30524 '
controversy 48:12,17 49;3,4 11;12,13,15 1617 defe16:25 1_7:3 .35;10 69;22
145;10 50;451;17 16:24 63:9 76;5 104=25127=15 71:12 93;1,13
conversation 52119 53:1,5,15 76;9 105113 144:12 94:18,20 esso
37.~15,18 39:16 53:15 54:6,13,1'5 129;23 dated 74121 98;22112;13
41;170;12 54;17 55:21 couple ozlo 10;2 defe8118112 120;12,15
30:22 81:17,19 56:2,5,11 57;18 81;13 143:11 deughter33=12 decisions 97;16
81:23 102:25 57:21,23 59;13 course 18110 84=23 85=24 declined 72;7
105:25 109:15 60;5,12 63le 34;22 48:20 36=11 87=13 deiendant2:22,25
142:8 64:11,12 66:4,5 53;23 78aa , daughters 33-‘11 3:5,9 4:21 16:16
conversations 68;15,17,13 73:1 84;25 105;18 day2=10,12 21¢16 135123 137:1
71;8,9 82:24 73:4,7 78;5 ~127;7 138:3 _22=23 23=1,18,23 defendants 1;7
83:3,9106:21 79:23 83:17,19 court 1;1,23 2:1 2416 2514,11,12 2:7 4;16
135:4,8 142:1 85:3 86:17 11;19 24;1 25=13,14 26¢22 defense 37.-20
convictions 16:13 92:24 93;5 30;22 39;6 30=13,16 34111 39:4 100117,21
convinced 132:1 95:13 96:21 129;3 145;2 34114 43=10,17 101:13135;9
_ 138:4 97;3,19 93;7,24 cover 63:5 44:22 45=2,17 136:20 138;19
cool 65;22,24 sees 99:2,4,10100:7 covered 27;3 51:1 71=19,20 138;21 139;3,11
37:8 ss;s 89;6 101:11,18 craay72;4 79:`12,13,13 139:12
coolness 88:3 104:15,22 __ created 124:23 80517 83 322>24 definitely 52:7
89:23 105:14 106:4,6 credibility 59:24 83:25 84:5 delivered 101;12
cooperating 34:24 107:23 109:20 60:1,15 133:11 144310»15 democrat 12:25
cooperative 41:2 110:8,25 11116 133;14 134:9 145:20 democrats 13;1,2

41:24 43:7
copies 106: 11
copy 72:6 106:9

106:11 115:8
corbin 50:20 55:7

59:21 85:6

139:17
corbins 51:9 52:2

52:11 55:8 59:5

59:18,20 60:21

61:6
corner 74:5
corners 92:20

112:16

 

114:4115:7,10
116:2,10117:1,9
117:15,16
121:12122:15
124:17125;20
126:22,24
127:19 132:3
134:7,14 140:25
141:20
corrected 12:11
correcting 12:9`
correction 17:9
corrections :
135:13136:5,17

 

crime 7:19 30:11
30:19,23,24 31:9
31 :10,16,22
46:2153:16,18
53:19,25 87:15
87:25 138:23
139:2

crimina16:5 7:20
124:6 135:22

criminalist 108:18
108:20,21

csi 119:2

curious 10:8

currently 11:25

 

days 9:22,24 10:2
10:3 25:20 26:9
44:8 52:15
81:13111:7,20
116:3 139:17

daytime 27:2

dead 52:24 64:17
68:20 84:20
85:10 86:20
89:24 90:15,16

death 17:8,9,13
17:16,18,22 2429
68:13,16 95:8,10
95:12

debt 6:20

 

denied 139:14

deny 78:4

department 70:9
135:13136:5,17

depending 15:6,7
44:1

depo 24:15 65:2
128:6 141:4
143:1

_ deposes 4:5 ‘

deposition 1:13
2:912:15 23:3
51:7,23 59:9,10
59:12 70:21

 

55

 

CaSe: 4216-CV-Oll75-.]AR DOC. #Z 103-2 Filed: 10/30/1_8 Page: 42 Of 57 Page|D #Z 1334

 

 

144:9 145:13
deputies 62:16
deputy 19:12
derriere 291 13

106:17
designated 105:9
destroyed 133 : 11

133:15
detail 134:20-
details 41:11

87:13 120:4

132:11
detective 51:15

128:1
y determine 57:4

58:2,6 92:2
determined 58:1
didnt6:22 13:21

13124 23:23

2418 25:12

27:24 31:21

34:11,13 35:97

38:11 54:20,22

55:18 58:13

60125 85:1,8,13

85:19 88:24

9012,3,4,13,20

91:10,14 92:12

97:1 98:9

111:24 112:5

117:4 118:8

119:6 12019

121:14122:16

123:18124:13

126:4 127:_7

131116 133:4

134:20,22

136:23137:11

137115,25

139:10142:11

14413
die 125:2
diego 515 -
dies 17:19 1819
different 16:5

26:5 28:13

33:21 37:24,25

57:12 66:14

79:24 87:10

 

98:6 99:21
103:6 114:9
130:10
difficult 131120
131:20 134:24
difficults 108123
diligent 112:6
diluent126:7,8
diluents108:25 _
109:2,4,5,6,8 '
12616 o
direct4:6 26:2
directed 90:23
directing 11912
direction 57:12
61:13 134:25
directives 25:15
25117,25 2617
directly 93:23
dirty 97:10 122:7
disagree 81116
124:25
disappear 126:4

'disband104:18

discipline 140:9
140:19141:16
disciplined 140:6
disciplines 140:20
disclosures 74:9
discovery 100:22
138:22 `
discuss 57:6 60:14
60117 70:8,8

1061 16
discussed 37110
371 12 49:11
691 10 111:4
133:6
discussing 58:25
discussion 29:12
33:23 34:5,8
43111 4918
50:13 52:10
56125 57:13,14
59:19,21,24,25
61:12 95:18
140:1
discussions 32119
32:22 34121

 

46:20 50:25
51:3 52:12
56:16,19 57:22
59:16 61:16,18
61122 6213 71:3
82:18 88:9
93:11,14141:22
disjointcd 1 18:25
disk 102:17,18
disks 101:1
dismissed 16:17
dispatch 17:14
19:8,13
dispositive 391 14
disputed 70:18
dissipated'122:19
distinction 16:12
district 1:1,1 2:1,1
dittmeier 1421 14
division 112 212
dna 76:7 78:6,20 -
78:22 107:24,25
113124 `
docket21:15
doctrine 136:10
document 73124
74119 75110,16
77120,21 78:10
92:25 112:20
129:11 139:22
doesnt32:7 77115
77:2178:11,12
81:18 112:18
118:4 124:2
126115
dog 29113 45121
48:15 10715,6,10
120:6 123:14
125:14
dogs 30:1,5 11913
doing 16113 2411
31:24 56112
106:15127:12
dollar11:7,14
domestic 617
dont 7:15 9:23
10:2,10,131212
. 13:24,2514:16
1711218:2,18

 

19:1,5,11,11,12
20:4,5,7,14 21:7
21:13,15,1622:3
22:6,12,19,21,21
23:22 24:8 2518
25:11,13,22 \
26:15,17,18,24
27:1,3,6,13,16
27:16,2128:6,8
28:11,23 29:5,6
29:23 30:9,20
31:1,5,5,13
32:17 33:3,17
34:8,14,14 35:3
35:15 36:9,18
37:1,23 38:10,23
39:1,16,24 40:11
41:2142:7,10,19
43:13 44:12,14
45:1,18,18 46:77
46:14,18 49:21
50:11,17,25 51:3
51:5452:5,13
55':14,17 57:8
58:9,9,11,15
59:25 60:24 '
6111,9,15 62:15
65:3,14,20 66:12
66:18,22 6812,4
68:22 69:5,10,11
69:19 70:12
71:1,1,2,9,15
72:3,11,12,21,23
73:15 74:20
77:4,9,24 79:14
79:17 80:19,23
81:14,19 82:2,13
82:14 83:24
84:6 87:21
89:16 91:5,10
92:1,6,6 93:14
93:18 94:7 95:2
95:9,15 9718,12
97:24 98:4
99113,19,21,23
99:24 100:3,4
101:19102:1,9
106:1,23 107114
108:10,22

` drawer 93124,24

 

109:13110:23
111:1111214,11
112:19115:8,10
_115:12116:8,19
117:17,19,22
118:5,7,13
119:12,13
120:22.122:4,20
122:22123:10
123:11,12,13,14
7 125114126:1
127:9 130:3,3
131 :22,24,25
132:17133:14
134:3,17 136:7
138:8,12 139:8
139123 140:11
143:3,16,21
doors 9018
double 142121
doubt38:1644:12
draw 16:12 58:8

94:8,10,14,15,25
9511,6,6125:19
drawers 94:11,12
drive 16124
drop21:193;16
130:16131:2,7,8_
131:11
dropping 131 15
dry 66:23
dual 129:22
dually129117
due 142:21
duly4:3 145:8
duties 10:22,23
21:17
duty 10121 87113
87:23

E
e2:l7,17122:24
124:3,4 `

earlier 111:20
138:16
earliest 84117
early 1514 24:18
40:5 80:16
easier 1 1312

 

 

 

56

 

CaSe: 4116-CV-Oll75-.]AR DOC. #1 103-2 Filed: 10/30/18

Page: 43 of 57 Page|D #1 1335

 

 

1 eastern 1:1,2 211
212
edited 67:18
educate 1119
effect37:22 73:20
75:19 76:12,15
76:18,21 86125
effort 129122
eight2:114815
either8:6 17113
30:14 38124
60124 61:15
66:6 72:12
115:25 12119
141:4 145116

- elected 611 711 815 _

9:8,21 10112
election 818,20,25

12:4,19,20
elective 919
electives 9:20
elements'114:22

- eleven 715

elicited 101116,19
132:24
elizabeth 122:25
122125 12311
elses123:15 7
employer 45 :4,5
encourage 92:9
92:14
encouraged 131:7
ended 104:207
105:19
_ enforcement
11:11 17:14
2211024:13 \
25115,18 2611,9
27:15 34:21
46121 64:23
'7114 73:8 76`119
83:9 8412 91:1,6
92110,14 93:11
93:20 96:23
9911 106:18
112:13,2311418
114:19133:22
enforcements
127:18

 

engaged 4518
ensure 1 119
entered 19115
entry 120:4
especially 12616
essence 561 12

- essentially 18:18

20122

established 43118
49123 5913_
111:1

'et1:6 216

evaluation 1 13112

eve 105:1

evening 2112 1711
17:10 18:19
20:11 2711
59122 80117
138:16

event48:22 81:1
101125 114:8
129:3

evidence 4714
5319,14,15 71124
72123,25 73:21
82:6,12,14 83:4
8315 8412 85:2,5`
88:6 9212 9615
100:1,1,2310112
102118110_.110
110:16,19111:9
111116,1911213
112;7,7,11,13 `
114:11 116:14
117:19,2412011
120:9121120 ,
122:6 127:21,22
127124 128:17
128:21 12915,7
131:2,14

evolved 17 125

evolving 1516

ex 33:15

exact 1417 26:18

exactly 17112
19:13 23120
37:23 66:22
114:6 12612
131:21 13916

 

examination 416
145111
examine 11216
examined 37:5
12011 145:11
examiner 36:3,21
37:5,16127:8
example 14:25
27114 50:25
68:19 113:25
exclude 58113
excuse 26:4,4
86:19
exhibit 139122,23
exhusband 33:13
54:5 58114
exist 38113
existed 1261 16

expected 1619

125:4
experience 1113,3
15:17113:5,8

13014
expires 144117
explain 108:18
explaining 3619
explanation 38:20
extensively 6511
extent 26113 43:7
75:15 86:13_
98:20 13816
extinguished
70115
extra 1 12121
extreme 126:23
126:25

eyes 100115 103:8

F

fabric 121:17,17

121:23 12211

facing 94:8

fact 1816 4518,15
45118 46125
4712,16,19,20,22
47124 48:11
51:8 52:1156:6
61:6 63:24 64:5
68:16 70:10,18
100:16 110:9

 

123125 132:25
135:14~

facts 121:20
127124

failed 38:21,23
39:1

fair 12117,18
20115 26118,19
28:19 33122
39:25 41:8 43:9
44:15 46115
47:22 49:12
71:17,18 81:21
85:14,17 98:20
103:11111:18
118:16121:1,2
127:1,20

false 512

familiar 551 19
64:2,5 136:9,13

family 13117,11
131:12

far10:2513115

faria 113 213 4114
25:4`,1028119
29:13,14 33125
34:7,10,20 35:6
35:20 3716
41:12 42:3
44:1148:14,18
49:13,22 51:8
52:2,4,11,18,20
5313 55:7 58:2'
59:5,17 60:21
61:6 69114,17
70:10 71:6,25
72:1,2 77:8,17
77:22 78112
80:1,2 82:12
83:5,16 84124
85:6,12,16,16
86:12 89:24
93:23 94:14,24
9812210418 _
106:17107:12
110111,17,20
112:8 116:1
12315,10,20,21
124:14,24

 

126:24129111
130:16133:13
133:24135:5,9
137:23 138:4,15
142:22,23

farias 32:9 34123
35:2 43:11
44116 59:1
61116 80:13
8215,9,10 8413
9612

farm 128:24

132:15

fasttrack 79:9
81:22 82:1

fasttracked 7918

fasttracking 7617
7816,20,22

favor 1 14:11
14112

fbi 141:23

feel 1418

field 5:16

figure 6019

figured 12:10
118119

file 7116 72:8
83121 120115

' 142:6,7

filed 70117 83:24
83:25 84:5 86:7
8619 10514
106118124:10'
138122139:13

filing70:15 88:10
110:11119:10

finally 103:9

find 2419 57:23

fine 1914 22:22
67:18 78115
88:15 126:20
12814

fingerprint 76:7
78:7 7911

fingers 90:11 '

finish 78:8 122:16

finished 3213 57:9

fire 6215 64:14
66:8,16 86119

 

57

 

C'aSei 4116-CV-01175-.]AR DOC. #1 103-2 Filed: 10/30/18 Page: 44 Of 57 Page|D #1 1336

 

 

 

 

7
firemen 6613 followed 5114 further 20:16 32:20,23 90:13 4711,12
firm 2123 3:1,6,10 following 125:9 82:6,11 14312,3 go 4:24 8:20 11:17 governor 13018
first4:3 7114,17 follows 415 145:15 12:19 16:2,22 governors 129124
9;4,7,17 1021 follovvup 1422 ' 17.»9 1922 grab 119;16
12:1,3,4 16123 143121 _ -_-G_H_ 20:20 2417 grew 28:15
17:6,7,8 21:15 food45214s:15 g13=10125=8,14 29;103024 group 57:1
24:6 25:10,12,14 120:6 12614,10 312,3,4,7,9,10 guess 27:13 382
26:9 30:10,16 footage 462 gain 22=8 31;15,21,23 402 592 60:6 88:13
34:11,14,24 forearm 90;11 gained 42120 _ 43:9 48;15 guessing 82
. 37:14,17 3325 foregoing 144:9 game 48=22 49:13 5121 5320,22 guilt 78:13
40:3,9 43;10 forenoon 2111 60:11 138=5 5524 56:7 guilty 16:16 6324
442 5025 forensic 53;3 gas 28=13 45222 ' 57;12 58:13,22 gumpenbcrger
6123 62;4,16 forensies 103:7 46113 48115 59;14,15 60;16 124:_1 '
63:5,7 642,14 forget 1'2;14 gather 58:3,7 6013 7325 7525 gandy 1522
65:13 66.»3,16,19 forgot67:4 73:21 82:5 83=4 81:5 8722 guy 6:18 2122
6723 6824 form 84:9,13 85;4 10011 112:11 9023 97:11 3520 54;11
69;7 7325 85;5 113;11 gathered 61=5 99241012 127;11,14
75:20 762 forma13621 8412,7 9616 105:7 11323 guys 322
77:19 82:13,19 79;1131;1 110110,16,19,20 11820,24
8420 86.-18 formally 70;19 111:9,12,25 119;13 1252 H
87:3 88:4,4,16 formulate 862 131114 126;10 128:12 h126120
892,5,9,25 fortylive 74:14 gathering60=8 130;16 131:10 hadnt116;15
90:10,21 91;4 found 56:1 57:4 82111 132;7,11 133;9 11714,14,21
100.-16101:4,10 6323 3420 generalS=Zl 13425 1392-4 half 85=11,11
101:16104:11 97:3121;10,11 12:22 87115,17 143:12144;4 hami112:13 3:7
105;3111;3 121:17 ,‘ 128¢25 129-14 goa153:10,10_922 145:5
12721 123:15 four 12:6,7 25;19 129=25 130=8 goes 75:6 125:14 hand 145:19
131:9,17 1322 262 442 52;15 generally 12317,9 going 5:1 18:5 handdelivered
132:12133:15 69:16 9220 generale 13019 20;12 2325 101114
139;12 143:1 10021 104:11 geographically 24;4 27:4 3023 handle 16:6 57:25
14518 112:16 28:16 33;1() 46;20 handled 612
firsthand 9024 fourday 4223,24 george 15 r22 542 57:19 hang 73123
fit 57:1 fourteen 741 14 getting 5=1O 16113 5820 67:12 hanley 2124
five srs 1125 frame 832,14 20:18,2122=20 70;10 72:5 . happen 22:15
12;81323 87;15,17 832 7918 112124 7323,25 75;11 23:1 103:19,19
4425 452,9,17 123:9 1 1419 128:4 7353,9 33;1 - happened 7;10
622 63:174;12 frames 104;4 giggling 62=15 99:12100;3 13:1517:121:4
1.19117 ' 109:14 girls131:23 102;2[) 103;24 56:7 6018 63:6
fievv107:10 framing 123.-5,9 give 9:25 16125 1042 106;15 63:17 94:9
floor96:16 97:7. 123;10,19 26:7,8 6212 73=8 117:1311823 113:13,17
97:10108:8 franchise 6;19 100:2115122 ` 1252,18 127;11 135:13 142:2
122:18 123:13 frankly 132:18 123=14134=21 129:9132:5 happening 95:24
florida 33.-14 friends 4822 given 8=21 57=12 13425 140:3 hard 133:20
53;25 54;1 49;]4,24 100117,22101:2 143:19 harder 1 1513
53;14 front 7324 113-110 117120 good 11;6,14 17:9_ harney 4=17
focusing121;13 full 762 117:21 144=12 43;15 123:10 hasn1137:6
follow 11:19 function 819 145?14 143_»9 havent'1-12:21
16:20 55118 ' fund 132:7,22,25 giving18119,20 gosh 61:13 114125
13420 133:5 112:17 gotten 3824 432 head21:22

 

 

gloves 32:9,15,17

 

 

headed 17115

 

 

58

CaSe: 4116-CV-01175-.]AR DOC. #1 103-2 _ Filed: 10/30/18 Page: 45 Of 57 Page|D #1 1337

 

 

headquarters
34:19

headsup18:19,20

hear 2412

heard 1518 41:20
41:21 8813 94:2
94:5,7

hearing4217
128:15,18129:1
138:19,24

hearings 138:25

hearsay 74125
78:10 127:3
129:3,7,11,12
138:7

heart 36:6

bed 43:17,18
45117 48:21
49:24 _

heigele3:1 4121
4:21 10:25 2614
26113 36:23
3713 40114214

'50:15 51:13,19

- 54:4 58120 59:8
59:15 60:16
65:6 66110 6717
67:18,21 6912,23
72:14 74:6,10,24
75115 76:4
77118 78:8,17
82:7,17,22,24
85:20 86:6,22
8716,`19 8818,21
92:11 94:17
97111 98:25
99:5,7 101:24
103:24 109:4,7
110113 11219
113:1,6,14,18
11412,13116:16
118:1,4,17,19
119:21,23,25
121:19124:20
126:5,8,19`
127123 130123
137:5,2013816
14117,10143:11
143:21,25

 

held 10:15
hell 12116
hellmich 2124
help 16:25 51:20
85118 117:23
135:1`
hereinabove
144:12
heres 115125
hereto 144:11
hereunto 145119
hes 26114 67:21
119:2514219,18
hey 80:25 11512
hicks 129:19,19
129:20 133:1
hiding 32:2
133:13,24
hierarchy 10516
higher31:15,18
hire 1519,14 1619
hired 1413,4,10
1518,16,25
hold 34115 70:14
71123 119123
holian 50121
home 43:18 46124
47:1 48:14
49:14 86:12
107:6 126115
138:5
honest 99:5 13216
hoot123:15
hope 60110 67:12__
7812 '
hopeful 73120
hopes 7615
horse 25124
hospital 17:19
hotel 1011
hour 64:17 68:20
69:1185:11,11
86:21
hours 2111 1013
9011710418,11
house 3212 51:9
52:2,11 55:8
5915,18,20 60:21
6117 69:9 96:1

 

106125 10719
113:19,22,23
.120:4,5123:14

hundred 25123

hundreds 33:9

hupp 24123 33124
3411,6 40:5,10
41:11,18 42113
42:18 43:7 47:8
47111 122:24
12314,25 124:10
124:15,23
128:24129:10
'131:1132:11,21
13311

hupps 47:14
84119

husband 34123
47:11,15 77:12
84:20

husbands 47:18

I

id 28:8 91:16

idea 27113 77:10

ideas 33121

identified 33:1

ignoring 127121

ill36:1142:1
5_1:16 81:1
87:17 88:25_
112:18143112
143125

illuminating `
125112 `

im 1215 14:7,8,8
18:23 21:9,10,10
21:13 22:16
23:20 25123
2715 2811,12,22
29:3,4 36:24
3819 41:7,10,10
43113,25 4411
4911 51:3,19
62:14 66:11
69125 70:1 72:5
72121 731`17,23
75115 77:5 83:1
83:13 8613
87:10 93:5

 

97:14,15,22
99:23 101:6
102:24 106120
10913 110:2
114:15116:14
116:17117:18
118:3,23 121:7
125:24 128:4
133:6 136:13
137:22140:13
141:15
important 44119
55:3
impossible 139:6
impression 119:3
improper 135:21
improved 131114
inaccurate 14:23
inadmissible 39:6
inasmuch 105:6
inclination 66:6
include 112125
included 5312
100:23 11016
111122112:21
115119120123

' including 4718,.10

7911 87125 99:3
130:12
incomplete
115119
inconsistent
134123
incorrect 100:1 1
100:19
indicate 7711 1
indicated 64116
86:19 89:2,6
90:22 110:3
115 :24 116:3
indicates 112:17
indication 9019,9
individual 105110
105111 ,
individuals 64121
91:1 130:9
influence 35110
69:22 98:16
information

 

57:10,23 58:4,6
58:7 60:4,9 61 14
621 17 72:19
84:7 89:22
90:20,24 100:1
11016 11 1124
112120,21,25
113:10115:20
116:18118111
118113142:10
informations 56:3
initial 8211'7 120:4
120:7
initially 142:11
injury 619
inquiry 11216
insurance 12413
124111.125:5
128:16 12915
13111132:8,15
139:16
interested 2913
43125 4411,16
141115145:17
interfere 31 121
interim 9612
11211
interpretation
77:24
interpreted 82:1
intervening 11 119
interview 1411
4019,15,2141117
42:18 43:24
44:1,3
interviewed 1412
40:5 50:6 51:1
interviewing
127112
interviews 24123
2512 48:20
investigate 521 18
55:25 56:8
investigated

. 46:21

investigating
57:19

investigation
25:16 26:2 2815 _

 

59

 

 

CaSe: 4115-CV-01175-.]AR DOC. #1 103-2 Filed: 10/30/18 Page: 46 Of 57 Page|D #1 1338

 

 

31:20,22 48:11
53:2 57:2 63:12
99:20 103:21,25
104:7,17,19
10513 119:9
142115
investigations
62:22 124:7
investigator 1 1912
investigators
47:17 77:14
involved 201 12
32125 33:4
56:20 57113
62:22 70:3
76119 81119
98:1,3,8,9,23
102:22
involvement
20:16 2115 35:2
7011,7
isnt 1217 54121
79:9 95113
120:25
issuance 951 16
issue 30:4,8 46:16
46120,23 70120
71113 83:20
84:4 91:17
97:16 98:16
112118,2411511
116:12120:3,13l
1281.3 132:7,9
133:5 137:20
issued 84:13
85:14 89:19119
103:22110:24
111:13 114:9
116:5,13118:9
118:15137122
issues 6120 133:15
133116134:15
134:15,17
issuing 84125
87:24 114:11
12113 _
ive 42:16,20 43123
73124 13719
14019 142:9

 

J

jacket 120:6

jail 44:11 13516,7

jane 1122 2:14
67:19 88119
145:2,22

january 717,8,17
9:7,18 44110
83:12 8415
_110118 117120
14214,4

jason 2123 4116

jefferson 919

jeopardy 142:21
142124

job 1112,5,6,7,13
11:17 1216 45:8
55:15 85:2 '
11312 123:9

jobs 11118

joel3:6 4120 6718
67:11 130:19,21
141:7 142:5

john 13110

join 51:16

joking 128113 .

judge 15119 92:22
9312 106114

' 130115,25
139110,14,15

jury 6111,24 712
7113 138114

justice 8110,_23
10112,21 1117
16110,13,14
73:21

K

40120 4113,16

42114,18 43:6
kansas 312
katz312 _
keep 17:16 9915
kept 19:24
kids 20:21 2111
kill 124:24
killed 48:14 5812

 

123:21,25125:6
13815,9,12,15

kind 512 6:2,14
17:25 28116
41125 43:5
46125 47:10
7214,13 81:1
90125 92:5 96:6
118:23133:17
133:23

kinds 2918

king2123

kitchen 92:5 94:9
9515

knew 19:10 23124
31:15 34:10,11
34115 49:23
50:5,8,9 56118
8619 87:4,7
90114,15 98:3
99:11,13117:14
127:9,14130:4
134124

know 418 7:15
1011 11:15
12:16,1613:24
13:24,25 17115
18:6_,9,1819:11
19:12,13 20:11
20122 21:13,16
21125 22:1,14,21
23122 26:24,25
2711 28111,12,14

. 28116 2918,18

31:1,9,14 32:14
32:16 33:20
3411,14,15 35:8
3519 36:1,3,9,18
36118,25 37:1,23
38:10,23 39:1,22
40:7 42:9,19
43:13,21,22,24
44:22 45:1,1,18
45:22 46:14
5011158:11,15
59:3 62115
66112 68:22
69:20 7111,1,2 '
71:19,20 72110

 

72:11 74:20
7719 80:19,24
8411 9211,1
93:24 94:14,24
9512,9,24 96:1
9711,11 98:9
99:7,13,19,21,23
99124,25 100:2,4
101112,20102:9
105:11,15
108:11,22 _
109:13110116
.110:23111:24
112:4,12115:10
115112116:8,20
11714,19,22
1'18:4 119:6,7
120:22 124:13
124:21 127:9
130:3 132:18,25
13314,8,14
13811113916,8
141:5,6,8,9
142115,17,18,20

knowledge 1112
2218 28:15
321'13 39:19'
42117,20 80:13
90118 104:5
120119,22
132120 145:9

known 2219 24124
45115,18 46125
4712,16,19,20
48:11 53:8 92:7

knows 36:24 '
66:11

krehbiel 2123

ksd 74:21

ksdk78:2

2___1»___

11:13 219 311 412
14418,1414517

lady 52:22

lake 3516

larger 57:1

1ate7:10 18119
19:20

law2113,19,23 311

 

3:6,10,10 517
9115,1511:11
15115 17114
2219 24:13
25:15,17 26:1,9
27114 34:21
46:20 64:22
70116 7114 73:8
76119 8319 84:2
91:1,6 92:10,14
93:11,19 96:23
99:1 106117
112:13,2311418
114:18127117
133122 140:5,6
145:5

lawful4:3

lawn 4124

lawyer 15:18,19
136112

lawyers 136:18

lead 23:10 2618
51:5 55125 5618
57:5,7,10,12
64:7,10 7417
89:23

leading 129118,21

leads 33:9,10
55:18 56:22
57:16,25 60:15
60117 83:7

leah 1113 219 313
4:2,12 78:11 '
131:2314418,14
145:7

learn 17:11 2514
25:10,12 34119
35:13,16 40:9
45125

learned 1716,7,8
2517,13 34123,24
35:150:11,17
56:22

learning 2511

leave 27118
113:12123:16

leaving 123:2

led 30124 3111
5715 111:10

 

 

60

CaS€Z 4116-CV-01175-`.]AR DOC. #1 103-2

Fi|_ed: 10/30/18_ Page: 47 of 57 Page|D #1 1339

 

 

live 11:10 65118
765120103114
llc 3:2,10
load 1517
located 33:17
location 37124
133124
locations 28:13
locker 101:3
log 100:23
logical 54124
logs 100:23,25
135:12
long 5125 9:25

 

109:19,25 110:`6
115120116:20
116:22,24117:3
117:19,24
125:18137119
137124

lunch 143110

lying138117

M
m2:14 45122
74:22 145:2,22
maam 513 74:19
140:5
major 1018 2018

 

manage 57124
manpower 57125
march 10818
122117.
mariah 131:23
mark 121117,23
matched 121:17
material 2714
107:21
materials 9713
10613,7125113
math 74:12
119:18
matter 19114

12613,15 127:3
129:22 130:1
133:21 134122
135116 14019
144:2
meaning 57:6
means 16:14 3211
32:3 53:12
meant 114:12
144:3
measurements
32:3
mechanical 3 8114
38:21

 

 

10
aleft47114,19,21 4415 69:6 89123 20111 21:9,19,23 46:16 53:16 medical,10919
47125 48114 89124 90:19 22:23 2318 61121 76:6 7717 meeting 918 35121
84:19119117 104:16108:23 24118,23 25:20 78:2 42113 13317
legal5:l6 120:6 12515 26:1 2916 30:15 matters 145:10 meetings 22123,25
legally 135:21 longer 142122 30:22 32:19 mccarrick 116 216 24:18 27110
lenay4112 look 10113 102:2 3311,5,23 3416 2:22 4117 2215,5 2817 35121
liaison 11111 102:5119:13 _ 34119 39:12,12 22:16,22 23:15 55:10 60:20
license2:1515:16 123:11 137118 40:11,22 42:7 24:1231:12,14 6112,10 6214
'140:5,6 145:3 137123,25 44116 45:23,25 33:18 35118 66:15 6917
lieutenant22:19 looked47117,17 4611949187 39:13,175117,15 10511713312
life 514 1113 124:3 7712010215,19 50113,13,16 55:6,9,14 5914 member 78122
124:11 12915 102:21 107120 51111,14 52:11 60:20 61:1 6511 members 6918
light 121 :18,23,24 looking 27115 52:17 55113,20 90:4 103:19 memories 42:1
122:5 34:143116 56116 58:25 105:12,17 memory 20117
limited 90118 74:15 102120 60:3,14,20 6214 109:24 127:2,7,8 2317 24117
lincoln 315 4:20 12117 62:20,21 6411,8 12811 29:11 43:7 73:2
16124 63:9 7615 looks 67:4 6614,7,15 6811 mccarricks 51:22 96:13 133:23
76:9105:13 lost 38:25 109:17 6912,8 70:9 55:11 109122 men 13413
129123 lot11116,1648:13 75:1079:15,16 -mean 812 9124,24 mention 90121
line 88123 13612,4 53120 8114 8511 8213,4,11,15 14:14,16,18 2117 mentioned 36116
136:5,18 ' 90:24 130:1 8313,8 88:10 27:3,16,23,24 144112
lines 65:4 75:22 133117 91:2 96:15,24 2816 30114 merkel 319,12
liquid 109:10,11 lots 57:16 9712104:13,18 311-18,20 33:9 4:17,18,19,19
listen24:2136:23 louis 2124 3111517 105:18 119:9 3411136:5 9811 101117
136124137111 5110 3516 - 120119122:2,4 38:15 4517 102122109121
137:15 lovely 67:9,10,11 138:3 46:114714 110:3
listened 135:18 lower 74:4 making 29:23 48120 5316 6012 message 47:14,19
137:3 luminesced 9418 40:20 73:11 7013 82:1,17 . 47:21,25 84:19
listening 135122 luminescence 76123 77:1 8714 93:1,3 met 92:21 111113
' 136:21,2513719 91:17,19 92110 malfunction ' 95:11,13 9712 111:16118_:14
137113,16 92:15 94116 101:21,22 102:15 106:9 michae155:7
little 513 6:4,16 95122 97:17 malfunctioned 107112 108:4 middle 12116
41:25 47:23 98:219919 101:17 10917110:24 mike 3112 4:19
118:25131:10 _ 101:5103:2 'man 67111,21 111:1116:7 77:10 78:2,21
.133:25 105115108:15 77:14 117117121:11 79118015,9,10

81120,22

mind 72118 84:4
111:10114124
12111

minimum 851 11

minute 30:23

minutes 48:2 6212
67:5 `

mis 76125

misquoting 76:24
7712

missouri 111 211
2114,15,20,24
3:3,8,11- 8:10,23

 

 

61

 

_ CaSe: 4216-CV-Oll75-.]AR DOC. #Z 103-2 Filed: 10/30/18

Page: 48 of 57 Page|D #1'1340

ll

 

 

9112 11:19
14513,6
' misstates 50115
51113 5918
75:16 8716 8818
101124 11219
114113 12615
127124
mix 5613 57111
mo 1124 '
mom131124
moment2911
30121 7715
114:7,12134113
monday 1116
money 132114,19'
132122
month 811
months 4313
125121
morning 9125
20115,18 2116
2319 24:22 2711l
4015,6 42:14
50:9 126114
mortis 65113
67:2_4 6811,3,9
68110,12 90118
mortise 68111
motion 12911
motions 9717
motive 124:7,23
12513129110,11
move 68:21
moved 68124,25
moves 68119
mower4:24
murder 7:10
16122,23 171_1,7
21123 22111
24:10,14,19
30:13 33124
3417 35:2 39:15
43112 44:8
48121 50:10
52118 5313,7,10
53114 5419,19,20
54122,23 5512
58113 6313,8,11

 

63:13,24,24 7116
7616 78:4 80:2
83116 84110,13
84114 85:15,21
8617,9,10 87124
95117103118,22
10417,8 10514
106119119:11
129123 133124
137:23142119
142122
murdered 54119`_
7212 82112 `
85116
murderer 5816

N
n2117 145:5
name 4:11,12
18113 9816
129:19
named 21122
40114,14 4114
names 418
narrow 139:3
nathan 2120 4115
near 32:9 96118
128:5 '_
necessarily 28:21
99121 134122
need 82114110115
needed 73:9 12914
13014 137:13
139:8142:10,10
needs 12:11
negated 108114
negative 108111
122118,20,21
1125121,25 12613
neil3:419115
never25117 39:2
78124 7918
121117123:18
126:15 13415,24
new 1414 1519
8312 94:3,4
10511 110118
111119
newly 919,21
nextdoor2118,10

 

nice 122125
nicer 6717
night 19120 20:6,9
20114 28:19
34122 43112
46:17 48121,22
49113 50:19
60:22 138:5
nissan 133:24
nodding11118
normal 3919
normally 1817
36121 66:7
north 2114,24 317
notary 144:20
notes 118124
notice 88115 13616
14514
november 145 120
number 1417
26117,18
numbers 74:4

0
o 1123
000 411 14417
object 26114
60111 7215
' 74:25 75:16
78:_9 13817
objection 37:3
74125 7511
77119 78:13,14
11316,14,18
127:25 137:20
objections 7614
objective 581-14
objectives 58:12
observation 8713
observations 6618
66120 86120
11014
observer 26 : 11
obtain 39119 60:7
obtained 3614
42117
obviously 15115
8015 129123
occasions 100121
occur 99122

 

140:15
occurred 56116
6019 84110,14,22
85:21 8615,'10
87125 9617
97:17,18 99111
129123 138:13
138:2413912,7
occurs 3711
oclock2:11,12
3516 43119
44:25 4512,9,17
69:17
october1:16 2110
5115 144110
odd 121:13
odor 9713
offense 6718
offered 1216
offering 55:14,17
office 818 911,3
10115 11:23
1213 1317 1418
14113,20,20,21
1616 19:8,9,12
20123 2118,15
,30121 42115
43118 50:5
67:10101113,15
102:14129124
13019 14213
officer 40:13 4114
64:7,9 99:1
115:14
officers 4014 50:6
511155122 5617
64:23 8919
93111 97:20
9919 10018 _
12715 132:20
138:2
offices 2113 14515
oftentimes 112119
114:18
oh 4417 61:13
111124139119
144:2
okay 511 7122
8:19 91612:3,12

 

1518 1613 17:18
1914 22:22
24117 27112
28:25 29110,25
3318,22 34:16
36:11,20 3712,14
40113 41:9,25
42:22 43:1,15
44:5 4513,20‘
46115,25 4714
49112 5015,24
52:10,24 5416,24
5516 56115 6113
6213,21 63:5
6611,21 70120,22
73114118,23,24 `
74:18 7512,5,8,9
7619 77123
78:17 79:11 7
8019 81:218318
85:9,18 8611

' 88:19,25 89122
9318,9 94:5
95114 10012,`5,12
10119 10212
10316,17106116
107115,18 10816
109:9,12,14,16
109118 11011
11515,2311619
116:20 117:23
118:25 119:1
120112,2412114
122116,24 124:6
12518,16,17
12814,14,20
130114 132120
136120137117
13811013911,16
140113,15,19
14112,10,15
143123 144:2,3,4

old 17:19

once31:23 35118
49:16,17 90122
12613

ones 1412 102113

open 74116 90:9

opinion 10125

 

62

 

 

CaSe: 4216-CV-Oll75-.]AR DOC. #Z 103-2 Filed: 10/30/18

Page: 49 of 57 Page|D #1 1341

12

 

 

51:25 55111,12
55115,17 5914
84114 8514,5,6,8
8519,13 8614,5
86113 10416
111:20122:22
123:22
opportunity 1411
opposed 26112
60:8
oral 40:20 41117
4214,6 4315,8
53115 72:20
91113 98:22
orally 115125
ordinarily 79115
outcome 140:12 .
141:9
outside 80114,20
9018,23 9218
10715,6
overly 1616
overreaching
74:24
overriding 5811,3

__J_PW__

p 1123 2:13,17,17
317 45:22 74122
11113 120:23

page 74:1,6,8,12
7513,6,7 88122
119:18,22 125:`9

pages 74111

paid 6715,7

pals 48:23`

pam 24123 33124
3411,6 4015 43:7
4718,11,14 84119
124:15128124
129110 13111
132:11 13311

pamela 12314,25

124110,23
paper 114:22

11511
paragraph 75120

76:2
paragraphs 77111
parka 90112

 

parking 8114
part 1115,6,7,8,10
11112 32:13
50:16 7312 92:5
99113117111 ~
143120
participant 2611 2
participated
79112
particularly
12015 127121
particulars
138120,23
139:13
parties 145116,17
party 136111
path 92:5
pattern 121124
pause 4:25
paw29112,15,16
29121 106:16,24
10713,7,9,15,18
107:20 11913
paws 3011,5
pay 6122
pending 140:22
people 13115 1414
14112 15:25
16:19 22125
24124 73216
33110 40117
50118 51:5,11
55:12 56124
57:19 58:13
60114 6418 6617
66114 79:4
86125 98:23
127112 12918
percent 9316
perfect 12113
56123
performed 103:8
116122 11714
performing
103114

period 3718 4415

4518105:2,18
110119111110
135110,11

 

person 6121 1313
131914119 '
15113,16 1619

, 17:1936:12

53118,24 5412,2
54119,2163:15
63123 68119
87110,10,14
113121,21,23
'123117127:16
127117134118
personal3:4 619
16115 28:15
123:22 14317
personally 18121_
54:22
personnel 22:24
7019 8214 96:24
persons 53113,21
perspectives
64:21
petruska 3110
phone 19117,24
4515 47:10,12,18
7618 79:4 84118
84118,23 86111
` 136112,22
phones 18:17
photograph 32:17
96117
photographs
32116 96112
10019 10115,12
photos 3214 10111
physical 5318,14
pictures 99118
10016,13,17
101123 102:5,6
102113,1510311
10319137118,24
137125
piece 12211
pillow 41 :13,22
place 1512,4 18124
1911 2512
133118 134112
134116 14319
placed 34115
places 45121 46:6

 

49116,17

plaintiff 114,15
2:4,10,18 415,14
4115

plaintiffs 7418

plate 121118,18
121:23,25

played 3019

plea 63119

please 4111 67120
7514 7613 82:7
88119 92:11
116117130123l -
14018

pleban 3110,10
4118,18 143:4

plenty 72:15

point 8113 21:13
2219 37125
49111 5018
52:21 55124
57:3,22 6115
69123 70:15 `
73121 80:6
84:16 8518,13
8616_ 91111
94:17 98111
10217,19103123
104:1 108:1,2,5
112122118117
121:9,20132:18
134:10

pointed 4714

police 34:20 66116
69`:18 70:8
86:19 8919

policies 12414,15
124:16 12916,9

policy 14119
124111 128116
128123,24

politically 13116

poly 126121,21
12718

polygraph 3517,8
.35111,14,19,24
36:3,5,12,20
3715,7,10,10,13
37115 39:5,14,17

 

39120127112,14
127:16

polygraphs 36110
39:6

pos291]3106117

position 1412
19124 25:25
77125 10019
10517 128120
12911,2,13,16
139:5

positive 93:6

possibility 7919

possible 27115

_ 58:4

possibly 8018

posted 17116

powerful 67121

practice 5121 613
6112

pratt 11913

prepared 43:1
103118

present2:20 313
3112 2313 51122
56120 95122 1
105116109124
114110 13116
139116,21

presentation 7115

presented 7-1 124
72:24,24 82121
92122 102113
106:3 11113 '
11519,10,19
139122

press 73:12,14
76:16 78:22,25
79111,16,20,25
8016

pressure 3616

presumed 6419

presumption 1917

presumptive
12611

pretty 1514 20125
24112 41110
43117 44119
4712,22 54124

 

63

 

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18

Page: 50 of.57 Page|D #1 1342

 

13
6211 12318 prosecuting 9113 quad 122:4 realized 90122 redact 67:19 t
prevailed 63118 10115 1314 qualifications really 7122 1812 reduced 145112
primary 10:23 prosecution 9:14 15:12 26:15 43125 reference 1715
12:22,23,24 33:2 16115 63:17,18 question 2519 48113 54114 39:4 126121
print29:12,15,17 94:13 129118,21 2615 27119 3013 61:9 72:23 133:21
29122 106:16 prosecutions 3015,7,20 34:3 134124 136:7 referred 6819
10713,7,16,19,20 11121 44124 49121 reason 38116 reflect 119119
prints 106125 prosecutor 611` 52113' 5718 39110 refuse 11514
10719 711 816,9,22 59117 7215,18 reasonable 12711 refused 11515
prior 22:20 34122 10:24 13113 7819 7916,24 reasons 90:6,7 116:1
77:11 127124 15:5,13,18,19 82112 87121 recall20117 2518 regard 1813 1912
133:2 18:23 31:8 88117,20,22,24 2816 29:2 3115 28113 3018
private 613,12 62:23 7615,7,10 102125 10816 3218,18,19,22 66118 7719 7917
136:4,18140114 78119 87113,237 114:6_117118 3313,12 3513 87:1 121:3
14115 112124113:13 121:21 126111 41115 43110,13 12915
privilege 136:7 prosecutors 714 128115 13214 43115 45114 regarding 10:14
probable 53:11,17 918,12 10120 134119,20143:8 46115,18,23 2012 32120
53:21 71:10,16 130:2 questions 417 47115 57:15 59125 129:8
7211,6,18,20 protected 1118 25122 28:12,17 64:18,19,20,24 _ 140123
82:18,20 83111 protocol 99121 28118 2917,8 65114 67122 regardless 139:14
83115 8418 provide 1119 36:13 72114,16 69116,19 70:12 regards 12616
95:16 97:15 73121 116118 118:24133:8,9 70114 7113,9 register36:19
98125 103:17 provided 4618 134123 14312,3,4 75113,24 77:4 regular21:17
105:19108:2 100122118111 143:5,12,14,14 79:5,14 80110,14 48:22
109122 110:2,5 13712 143116 ' 80:23 82113,14 rehabilitated
111:14,16,22 public 13615 quickly 24114 8313,6 91:12,14 134111
112:17114:23 144120 _ quote 50116 91:18 9216 ~ relate28118
115113 11614,11 pumping46:13 103125 93:18 94111 140117
11818,10 119:10 purchased 6121 95115 97124 related 139123
119:13 12012,3 purpose 52:17 R 10211 106:1 ' 145117
120;.10,13,16,25 57:24 58;1,3,5 112:17 103:7128;25 relates 30:5 31;16

122119,23 12712
12812137:17,21
probably 812,3
1912,20 22117
3116 43 13
103:20
probe 41125
problems 13116
procedure 18124
1911
procedures 64:3
proceeds 13218
process 6612 7313
9211 130112
pronouns 109:17
propose 92:9 _
prosecuted 63115
142122

6013 92:4,7
purposes 3216
pursuant 83:15

145:4
pursue 57111
pursued 64:7,9
purview 9218
put 1512,4 42:15

5613 57110

80112 85122

102:16112119

114:25119117

132114,19,22

137113
puts 13615
putting 114:21

12015

 

Hh

 

rainbow 6122
ran 8:7,15 12:25
1313 3319
range 23121
rank3l115,18
rape 113120,22
rate 3617 3818
raw 35123 3614,5
39:19,23
reach 16115 63112
reached 1421'18
read 42116,24
7513,6 7613
88122 125114
144:9
reading 42:22
7514
ready 20119,21
112124

 

recalling 2914
receive 112:12,15
received 72119
105:19 142:5
recollection 32111
reconcile 85118
record 36121
58119,22 67113
67115,19 7613
118:20,22
119:`19139:24
14012,4 14414
145:13
recorded 13515,11
135115 13612,3,8
records 3816,9,13
45:4 7618 7914
recovery 133:23

 

136:10

relative 33114
53125 54:2,5

release 40:2 69114
69122 70:4,13,23
71120 73112
80:13,18 8215,10
82123 8312 8413
9612,7110110,17

released 69117,19
70111,16 7319
84:12

relevant 10714
112:6,25114111
12015,8 124:7

relied 64:6 6618
127117

rely 55122 56:6

 

64`

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18

Page: 51 of 57 Page|D #1 1343

14

 

 

12712,5
relying 6612
remain 104116
remark28:3 7716
remarks 61123
67116,20
remember 9:23
10:2,10,13 1212
12:15 17112
18:2,4 1915 2014
2015,14 2117,15
21120 22:3,6,12
22119 2312,5
24:8,15 25:1,11
25:13,14 26118
2717,16,22 28:2
2819,11 2915,6
29:15,16,20,23
29125 30:2,7,9
30115 31113
32117 33:17,22
3415,8,1_4 35:15
35121 39:16
40111,13,16,20
40:23,25 4113,11
41114,21,22 4212
42:7,10,19,22
43:4,6,23 44:14
44115 46:7
50117,21,25 5113
5116,10 5213,4,5
52110 55114,17
56115 5917,16,19
59:20,23,25
60119,24,25 6111
6113,9,12,15,18
61:22 62:3,8,9,9
62:14,19 64115
6513,9,10,12,15
65:17,20,22,24
66:6,14,18,19,22
67125 6812,4,23
6916,10,1171115
71124 7213,12,17
72121,23,24 ‘
73111,15 75:18
79117,19,25
80111,15,20 8213
83121,24 84:6

 

88116 89116,17
89:18,20 9115
93110,14 96:23
97:8,9,9,12 9814
98:12 101119
106:7,11,13,13'-
106114,14,23,24
107114108110
111111116:19
11815,7,13,14
11912,12121122
121:24 12214,6,9
122113,20,21
126:2128111,18
131:22,24,25
13219,17 13412,4
134:13,17,18
13812,8,12,19,24
138125139118
139123
remembered 6817
7315
reopen 141:4
rephrase 8111
3013 41114
88:13 104:3
110:15
report 14113,14
14:17,18 22117
'4012141:16,17
41121,23 4213,4
4216,22 4315,8
55115,25 5714,10
57115 64111
74:21 81:15
98110,13,15,16
'98:18127:11
reported 1122
4612 6418,15
reporter 75113,19
75123 76:13,23
7712 88122
14512 _
reporters 7711
reporting 1123
reports 14:22
37119 62113
6917 9113,5,6,8
91110,11100125

' resolved 14113,12

 

represent 41 14
1 1114
representative
10312,11,13
representatives
141123
represented 2118
2122,25 315,9
6118,23
request 39:3
117113 136:3
138122_139:14
requested 39:2
129124
requests 139113
requirements
92121
requires 10911
reread 88114,20
reserve 143:12,14
143:25
reserving 143114
residence 1815
3215
resides 113122
resolve 31125

141:14
respiration 3616`
responded 2813
responder 90110

127122
responders 61123

6215 64:14

65113 6618,16,19

67123 68124

6917 84120

86:18 87:3 8912

8915,9,25 90121

91:4 '
response 19:17

10314 138122
responses 36:22
responsible 14124

129115,17
rest 129112
restate 51:18 82:7

92111 9313

98115 115122

 

130:23
result 141:15
results 35:13,19
35123 39:14
103:2
retain 38:21,-23
3911,10
retained 15110
3818,10,11
retention 13:16
rethinking 1215
retired 15 124 1614
retract 96122
retter 2123 4116
4116 51116
110:21 14313
returned 23110
review 91:8,10,14
120:9 130:10
142:5
reviewed 10615
120:10
rich 1122 2115
14512,22
richard 129:19
133:1
richards 13110,11
rid 38124
right5:5,16 712
71118:13 9119
10:16 11:21
1415,9,13,20
1519,1016:22
1713,2018:1,10
1919 211123115,
23119,21 26:23
2_7:7 32:4,8
33111,14,19
34112 3617,13,16
3917,9,18 40118
41:5,7,10,18,20
4219,13,14 43119
43120 44:13,15
44123 4515
46:14 4711,5,8
47:12,16,23 4818
48111,16 49:5,9
49114,16,20,25
5013,7,10,22

 

51120,22 5217,8
52118,20,22,25
5314 5411,3,3,9
54114,16,24 5518
55120,22 5611,4
5618,10,13 5717
57113,17`,20 5812
591116011],11
62:11 64:3,6
65:2 6815,14,16
6914 70125
72112,25 73:6
7413,5,22 76110
77:8,12,17 79122
80118 8311,16,18
83123 84121
8512,23 8714,5
8816 89114
91116 92123
9312,4 94110,16
95112 96118,20
97114,17 9816,6
9818 99112
10016,10,18
101123103119
10415,21,23,25
105113106:9,10
106:12 107113
107113,16,22
108123 109:19
11017,24 `111:2,5
111121112114
11411011513,6,9
11611,5,12,14,21
116;24,25
119:18 120120
12115,10122111
122113,14,24
124:4,16,16,18
125113,19,19,22
126121,23 12714
127113,14,17,18
129116130:1,2,6
13212,12,16
13311913411,6
13516,14,15,18
135119137:12
13912 14116
142125

 

65

 

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18

Page: 52 of 57 Page|D #1 1344

15

 

 

righthand 75125
rigor 65:13 67123
6811,2,9,10,11

68111 90118
ring33115 40115
47:13 66124
67:1,2 97:4 98:2'
road 131113
role 2715 2914
30:8,9 62122
14316
rookies 9118
room 2112 19116
2217 6718,9
roughly 23118
26:2_2 35:5 4016
49:19 61124,25
69116 85:7
108:8
routine 13011
rrainbow 6119
ruled 131:1
rules 11119
130115 139:9
run 811214120
running 83:6
rush 77:10 7812
78:21 7911 8015
8019,10 81:20,22
russ 2514,10 28119
34110,20 3511,19
3716 41:12 42:3
4311148114,18
49122 50118
52:1,20 5313
5517 5915 60:21
61:6 70:10 7116
77121 80:12
82:5,10 83:5,16
84112,23 85:6,12
85:15 86112,21
93123 94114,24
96:2 106118
107112 11611
123110,20
128:24129:11
13211133113,23
13519 137:23
13814,15142121

 

russell 113 213
4114 49113 5911
59:17 71125
7211 77:8,17
78:12 8218 8413
110:11,17
122:25 12312,5
126124

ryan 116 216

S

s2117 3111141122

141123 14213

safety 1119,9,10
3215 "

samples 125:23

san 514

savvy12514

saw 4619,14 80124
100115 10114
103:8 '

saying 23120
26114 2812
42110 43:6
56118 6119
65114,15,17
75115,18 7814
82114 89:18
138:13

says 415 45:2 75:9
75;10 77;6,14,1"`8
77119 78:6 .
121:11 122124

scenario 90116,16

scene 17115 30111
30119,24,25 3119
31110,16,22 3217
3219,12 62116
64123 96:14

schimweg 21122
22119 31111,13
104114

schock 2119 417,9
4113,23 51111:1
2615,16 36124
3714 4012 4215

50:20 51:17,20" '

51;21 54:6
58;16,18,22,24
59;10 60:19

 

6517 6611167:4
67110,14,19,22
69:4,25 7016
72115,17 7418,11
74116,18 7512,18
77123 78116,18
8218,19 83:1
85:22 8617,24
87112,22 88116
88:19,25 92:13
94118 97114
99:3,6,8 10212
104:2 109112
110:15,22 `
112112_11314,16
11411,5,15
116:17118:2,6
118118,20,22
119122 12011
121122 124121
126111,2012814
128:8,11,14
130125_ 13716,22
138110 14013
14118,11 142125
14318,13,23
14412
sch001517
schwartz 130114
130119,21
136121 138':18
14117 142:5
schwartzs 42115
scott 113 213
scrupulously
11119
search 92116,18
93112 100123
105123 10612
113119,23
11411011715,14
second 30116
37117 6314
73123 75125
80:25 8815
90111 102:10
10514 122117
133110,12,22
135:1 137116

 

13811 139:12,25
143113 '
secretary 142:10

secure 9612

see11:7 29111
30:6 44:6,10
4517 74:4 92:4
99125102:3,19
107124 11217
712017 12312
137117

seeing 32:18
133:13 134:3

seeking 11418

seen 35123 74118
97:6 10119
103:12,14
106:11 133123

semantics 34117
53:16

seminars 1014

send 11512 137114
142:11

sense 9125 55:11

sent 7917 101 121
108:12,1213019

separate 100:21

separately 143120

. sergeant 116 216

12811 _

serve 1115,11
15113

served 1118

serves 20117
96113

set 14119 2119
6712 7011'9
109114 145119

setting 4218

settled 89:19

setup 8817 89115
89:16

seven 10116,17,18
4812,3119:16,16

' severe 101:22

shed '133123 _13415

sheriff 19111
22:16 31114
8018 104112

 

10517,8 11918

sheriffs 1918,9,12
2118 7019

shes 82124 12619

shop 2119

short4125 5814,23
108123118121

shortly 30117

shot 143118

shouldnt 139:3

show 94116
103110

showed 10019,13
10311 117113
126123,24

shows 109121

sift5815

sign 92118 93:4

signature 931 13
144110

signed 92116,21
9316,16145112

signing 106112,14
106114

silently 27125

silly 72:14,15

sink 94110

sir74116

sisters 131:25

sit 23123 27124
32114 35:4
38112 39118
50124 64113,15
79120 81121
84:1 93:5,10
103:15117117
123120

sitting 1314 27121
10416

situation 1813,16
2013,16 2115
2915 114120
136:10

six211181310116
74:2

sleep 1819,18

slightly 2615
79124

slippers 123:15

 

 

66

 

CaS€Z 4216-CV-Oll75-.]AR DOC. #Z 103-2

Filed: 10/30/13 Page: 53 of 57 Page|D #1 1345

16

 

 

slowly 7613

smith 40114 4114
41:16 42114,18

smothering 41:13

snowman 126114
126115

sofa 3219,15,17

solid 47122,24

solo 5121

somebody 1918,10
28:3 33:14,15,18
46:2 5114 5316
5418 67:6

somebodys 3818

somewhat 6414
89110

soon 20125 2111
21114 12513

soppiness 8816

sopping 65 :.6,7

_ soppy 89114,17

sorry 1218 1312
88:21 109:3,18
12618 137122

sort 1014 28:3
32:4 38113
41:16 55112
79122 80124 .
113:11122:16
134:12

sound 18118 1919
23115,2136:13
36116 4115
43120 48:8
70124 80118
83123 94116
97:25 9816
104:23

sounds 23117 48:9
9014 104125

speak31123 3419
62118 8116
93:19 105:21
11918

speakers 1014

speaking 22112
61:1 80:10
82113119112

special 816,20

 

1614
specialize 91 14
specific 1017,14
22113 23125
27:23 2916
37123 5113,6
56122 8614,16,23
87:24 91123
92:7 93:14
124:18134117
specifically 10110
10113 20:4,5
2216,12 27117
28:5,11 2915
31:5 34:4 41123
42119 57114
62118 70113
72:3,21 73115
7714 78110,11
79:17 80119
84:6 95125
10112010219 `_
106123108110`
111111132110
13414 135116
138:13
specifics 2117
29:10 4111
specified 138:9
speculate 28 124
speculating 1913
22115 28122
38:9`58110
72113
speculation 36123
36125 66110
69124 7011,2
11011311311
spoke 2719 2814
33118 71115
80:5,9 81:20
84123 86:10
87116 91:6 9814
14213
spoken 3714,12
8017 105122
spot 58121
squad 20:8,12
21:9,19,23 22124

 

2318 24:18,23
25:20 26:1
30:22 32:20
33:1,5,23 3416
34119 39113
40122 44116
45123 46:1,19
50114 51111,14
52112,17 55:13
55:20 56116
58125 6013,14,20
6214,20,21 6411
16419 6614,7,15 .
68:1 6913,8
70110 75:10
79116 82:4,4,11
82:16 8314,8
88111 9112
96124 9713
104113,18
105118 11919
120:20 12212
13813

squads 5312

st 2114,24 317,11
517,10 3516
14516

stab 123112

staff137112

stages 68115

standard 73116,18
118114

standing 56118

start4123 512 8219
109114

started 5121 714
12116016 67:16
102110137115

starting 4215
119125

state4:11 8122
54:12 78110,11
128124 129:2
132115_138:23
138123 13912
14513

stated 35118 5219
59:4 6917 8714

statement 1618

 

28120 49112
53123 5514
60:13 61:6
65:22,24 71:10
71:16,17,18 72:6
72120 78:1,12,19
78:21,24 79121
79:25 82118,20
1 83112,16 84:8
85114,17 95:17
97:15 98120,25
103111,17
105:20 10813
109:23 110:3,5
111118112115
112116115114
116:4,12119:10
`119:14120:2,7
120110,14,17
12111 127:2
12812 130:20,22
130:24 137118
137121
statements 2618
41:11 47:7
49123 59124
62:15,20 67123
73111 78125'
79:3,4,20 85119
86123,25 88:2 '
8919 12918
133112135:11
states 111 211
129:1,13,15
stating 6113
station 28:14
34120
stay 13:21,2_5
stayele:l 13117
13119 1416
stephanie 40116
43:6
steward 1116,14
stiff68:l7 8719
8815 8912 90:19
stiffness 68:10,13
87:3 88:3 89:22
stop 12:11
stopped 6017

 

stopping 4124
story 76:24 7711
straight 94:25
street2: 14 312,7
strong 1 1215
stronger 131113
131115
stuff 125117
stupid 10917
subject 4918 6317
95118 .
submit361114114
70123 98110
submitted 71110
71116 72:7,11
83:12,13120111
125123 12812 ,
subscribed
144115
substance 371 18
105:2410611,21
substantial 85110
sued 6119,21
sufficient 8414
12813
suggest 77:21
93120
suggesting 132121
suggestion 7115
suggestions 29121
291`2-3 3011
suicide 1816,7
24114,20 90123
120:8 123111
suit 145116
suite 2119 312
sumac 16123
support 71125
supportive 13119
supposed 819
10111
sure8:1211120
1_1122 16111
18117 21113
22116 23:20
26116 27111,20
28112 3014,21
-38119 39:22
41:10,15 43113-

 

67

 

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18

Page: 54 of 57 Page|D #1 1346

17

 

46:10,1147;8
49122 5114
52114 59:11
60110 62114
70:17 7111
72:22 73117
77:5_8119 8218
86:15 87111,22
92113 95:10
96119 97122
102124 106:20
107118111117
117114118:18
124:8 12516,24
130:25 13316
135:16140113
14216
surely 58:13
surface 108122,24
10911
suspect 2515,10
3312,6 34:7,9
52120 53124
5412,14 5513
suspects 27115
3318
suspicious 17:22
17124
swanson 2121
4:15,15 74113
101114102114
-103110119124
128110,13
136121
swearing 818
sweating 3617
sweeney 50121
swing131:20 _
swiping 97:6
switch 122:5
sworn 413 99:1
144115 145:8
system 8110,23
15:2,6
systems 38121

m___T___

tab 74:10,10,11
119121

table 56121 9811

 

 

tac 98:2

tacks 114:21

take 8120 9117
53125,25 58116
6212 67115
92113 9311,4
11913 128120
139:5

takeaways 1018

taken 1115 219
2512 35111
96112,14102113
144:9

takes 90119

talk17118 22111
2416 50118
62110 6611
78118 80:25
8111,3,12 82110

‘ 93:17 97120
102122 10918
114119,2013318
136111

talked 5115 6511
79121 81110
97123 99115
14219 143:18

talking 17120 1811
2911 31111
40123 41122
50120 59:9
64113 67117
6912 82:3,20
94117 122116
132110143115

talks 12115 12413
125112

tax 1117,14

team 100:18

technology
131113

te115113 612,16
7122 916 15:25

' 1715 27112 2816
37114 42117
4813 6315 71:8'
73114 7512,3 "
9415,22 100:2,12
100120 105124

 

106121 108120
113116119122
125:15130114
131121134115
136120,24 13713
1401814113,11
141118 142:1

telling 49118 5211
5216 7013,4
75113

temperature
65:18 6815 87:4

term 35120 81:22
87117

terms 80111

test 78:7 91117,19
91122,24 92110
92115,23 93:20
94116,19,21 7
9_51_22 9613
97117 9812,3,8,9
98121 9919
10115 102:23
103:2,8,14
105115107121
107124 108115
10911,19,25
11016 115121
116:20,22,24
11714,20,25
125125 137119
137:24

tested 108:11,13

125123,24,24

testified 85 120

12619 132:12,14
132117

testify 413 101125

118:614518

testimony 50115

51;13,22 55:2
59:8 37:6 sss
101:16,19,24
102;1 104;20
112;1011_4;13
114:16,17,18
126:6 127:5,25
132;24134;13
139;17144:12

 

145114
testing 91 125
108:12
tests 7618 79:1

thank51118 59:14

124:19141:21
thats 713 10122
1711918181914
22122 24116
2913 3012 3118,8
34:24 36125,25

38:17 42:9 43:7 7
43115,21,22 4716

50:2,2,23 51:14
5_1:17,19 52:9,9
54124 55:1,2,9
5612,5,11,12
6016,1162:16
64:18 67:18
68120 7011,4,20
71118 72112
7312 74:4,25
77123,25 78113
78115 80:14
82124 8512,17
88:15 98124
9912100111,19
102:19103:24
108122110:8
113117 114115
117122 11813
120115122:15
126:11,17,18,19
126120 12713,23
127125 128:4
13011 13417,7
137111 14412

theory 71125
85115 93122
9413,5,13,22,23
94124 95 :2,3,4
95114,18107113
107:14125118
1391_9

therell 72115

theres 1017 12:24
1817 29112`3014
30110 32:_1
42:12,12 5513

 

62113 70117
79115 95111
112:17113125
125117126:21
128114143111

theyll 17116

theyre 7119 17115
26:22 32:3
56112 60118
112:24

theyve 3911

thing 1015 32:4
351141122
53122 77118

thingsll:16
15120 22121
2711228:7,13,16
2912 31124 3616
3617,15,16,19
53:20 57120
60115 77:19
99121,22 10014
109121113112
123:1812816,8
13319

think 6:10,20,7:17
7:25 10121115
11116 14110
1511718121
1911,2,5 2016
21125 22117,24
2517,9 2719 2818
2819 30112
34113 35:20
37124 41115
44:12 4612,8
48:5 51117
53116,25 54:4
5819,9,12 6311
70:18 77:18 '
8019 8511 87112
92:25 9318 9417
9417 96113,13
9815 10319
104:20105:16,
10919112123
11915 12118
122119123110
123111,12,13,14

 

 

68

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 55 Of 57 Pag€|D #Z 1347

18

 

 

123:17,20 12717
127110,20128:1
129122131116
13111713213,4,5
135121 13616,14
13918,10140113
140116 14116
14214 143:18

thinking 8511
12311

third 2:14 312,7
30116 110118
11619 14516

thirdparty 136:10

thirtythree 74113

thought29:1
39117 46:8
48113 5214,6
58125 5911 69:8
77110 85119
11717 12018
12212,5 123119
131112,15,19
133114,15138:9
138113 139115

thoughts 64:6

thousand 714

three 9124 13120
1415 2311 59:21
69116 91:1
125:21

tiles 10817

time 8:19 1214,10
1715 23125 2413
24111 271.19
30110,15,17 37:8
37:9 401114415
4519 4617 47125
4814,7 52123
54:19,22 57117

- 58:4 621163:2
6411,2 69:10,20
71:13 72:7 76:6
77:7,19 7813
81:12,20 8312,14
8419,11,12,17,22
85:10,23 8615,14
86114 87115,17
87125 8819

 

93122 9517
- 9611597113
98118 99111,14
99119100113,16
1011410414
105118109114
110119111112__
11616,7117:18'
12419,13 127:5
13711_5 139:4
140123
timeline 8711
times 2311 86110
113:16123112
128:10130:10
139:11,12
today 11:2,24
1211027121
361138112
62125 9315,10
94:3,410416
told 18115 3116,13.
31113,14 60:18,;
61:18 97125
10011411417
117:10127110
131112133121
137:1313812
tom 142114 '
top 7413
tota11218

' totally 11412

touch 65123,25
6818 8718
touched 90110
122:1,5
touching 14519
towel 93123,24
9419,25 9511,5
125118
towels 12217,7,9
town 33118
track 133120
trained 99123
training 514 816
8120 9:7,8,15
1114
transcript 42112
10214 14419,11

 

treat 14119
trial7:2,17 37117
38125 44:4
`63119,20100116
101:10,16
102110,10
128115,21
130113,1713119
13111713219,12
133:3,4,7,10,12
133122 135:2
137112,16138:1
138:15139112 .
14113,1214411
trials 7113 4415
10117 10216
trickled 62:17
trickling 90125
tries 112125
trigger4211
triggers 29:11
troy 5124
true 5112 5319
54120 55:1,4,5
89115 109124
117121,22
144111 145:13
trust 56110 9013,5
90113,20 13217
132119,22,25
13315
truth 414,4,4
49119 52:1,6
57:23 60:7
10213 145:8,9
truthful 61121,21
try61117113,16
2618 3413 57122
57:24 63121
75111 88:14
11216 117:23
trying 1418,9
25:23 2715 2811
8314 94115 99:5
turn 6714 69114
91116
turned 54111
1021'16,17
turns 24122

 

two 7:4,25,9113,24
1018 13:22,24
2311,18 26122
3515 4014 49116
49:17 64:17
68120 69112
85118 88:5_,5
90111,17,25
94:11 10117
10216 118:11
13413

twohour 90120

type 9114 134118

types 1615

typical3118

typically 17113
22115 26125
29:4,8 37:1 57:3

__1]5__
u141:22,23 14213
uhhuh 719 20121
121:7
ultimate 60110
ultimately 130:11
understand 815
9122 14117
18110 26114,15
281130120 3514
3618,20 39112
4014 49121
52113 5718 6612
70118 77125
87121 88124
92:1211415,16
144:3
understanding
11:138112 4811
89121 9112_1
11713 12419,14
13417`
understood 39111
unfair 6120
united 111 211
university 518,11
unquote50116
103;25
unrelated 11412
unseated 1316
updates 9115

 

use 73:25 87117
98115 99112
109:1,10

usually 2319

V
vacuum 6119,22
vague 26113 60:16

88111 92:12
103:2411311'
vaguely 6217

 

 

' variety 9016

various 1014
33:10 45120
56115

verbally 114125
115111

verdict 611 1,24

verify 60118

versus 8817

victim 29:13
54121 73122

victims 10718

video 1113 219
46:8 96112,14

visible 122112

visited 30111
volume 1114

143:1 14415
vs 115 215

W

 

 

w2118

wait 3012

waited 12515

waiting4:24

walk31117 3216

walked 8114

want4123 5:3
12115 16112
25124 28123
31:2,2141:25
51118 58:16
5913 69114
88:13 99124
109114113119
11411614312,16

Wanted 1412 31:7
31:15 102118
12914

 

 

69

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 56 Of 57 Page|D #Z 1348

'19

 

 

. wanting 14215
warming12818
Warrant 92116,18
93:12 100124
105123 10612
113119114110
114123 117:5,14
wasnt 23120,23
44120 45119
48113 50114'
54114,16 57:14
61:13 6412
66123 86123 t
90124 94:10
'107:8,15108:4
11019 12212
127111,14 13613
13613
watch 44:3
watched 43124
4412
way 11:15 18115
39:19,22 53:7,12
60124 61:15
6617 67:21
72113 78123
88114 102116
109112 12617
134123 140117
143:11
wearing 90112,12
wednesday 77`:15
weekend 75111
weeks 51:23
Weigh 60115
Weighed 72125
weighing 72117
went 5:4,7 6124
919 21:2,14,19
2218 23114
26:17,20 28119
28121 30118
3312135:6,8,9
4014 45:20 4915
5114 52114
56122 64:7,9
-94114113123
west312
wet 6519

 

weve 1914 2713
49123 5913 68:4
7411 111:1
143118,23

whats 351136118
74:6,6,10 8112
10913 119121
120116 136:9
143116

whereabouts
43111,16 44117

~46116,22 53113
53:21 59:1
61116

Whereof145119

whichever 1 1619-

wholly 143120

whos 1517

wide 9018

wife 42:3 46124
48114 9815

win 132:4,5

window 90120

wings 107110

winnable 131116
131:18

wintertime 80116

wish 78:23

_ witness 34124

47:7 51:913311
133111 14418
145111,12,14,19
witnessed 64121
64122,23,24
witnesses 1118
24125 43:10
49118 5016 51:2
5211 60115
138116
womack4:12
won 8:17
wont112118
word 2413 31125
3211 65:8,8
66122,24 6712
68110,11 89114
108123 10913
words 16:12
75:16,18,22

 

76112,15,18,21
81125 138:21
work5116,19
11:12,13,23
14112 15123
'20:20 2115
36:10 43118
44:22 56:'13
75111 99123
11513
worked 13:17
45:4,17105113
working 1217
13112 1517
51111 108121
122:3
works 8122 55120
92:1 12714
world 109:9
Worried 1417
worst 90116
wouldnt 17124
42124 4312 92:7
98118 99119
114110 121:2
134121 14115
writer22:17
55116 7519
1271_11
writing 115125
145112
written 36121
9113,11,15106:3
115113
wrong 74112
wrote 42123 9115
9116

1 X

_.m_l_m_

yeah 6110 10117
1011914:10
1811720117,21
23122 33111
4215 4312 6817
82122 91124
9519 105116

` 106113119125
12211 124:5

 

126111133110
14219143:25
year7:14 814 914
9113 113120
years 10116 15116

4212010511
youd111:20
120119 7
youll7215 14113
youre9:1810111
14115 16115
2018 25:11
26:15 27:21
30:7,22,22,23
31:11 36:9
50124 55119
59:9 67:10 6912
70:4 74:15 7513
7619 7816 87114
10018 10913
119122125115
13012413215
youve7125 10115
12:10 41115
79120 106:11
11512411613
127110

Z
0

46:17,17,22,22
47:1,23 48:10,19
48119 49113,13
49120,25,25 5119
5119 52:2,2,23
55:8,8 5911,2,5,6
59:18,18,20,20
61116,17 84118
8517,7,22 132115
133125
000132115

1
10 58:18 6212
100 9315
1158118
1210418

A13 9118

 

1300 2119

13th 917

14 312

1445 7411,8,17

1547:1,12 49:14
52122 6715
87:17

150132115

16 74122 12114

16cv01175jar 114
214

1968119118,25

196912115

1st 717

 

2
288123
20 85125 87118
90115 13914
200312
20002124
2006 5112,15
201144116
2010311113112
2011 7110,18 914,7
1211,201518
1712 1811,2 4416
44117 61117
8011 140116
201210819
201614214
2017 1116 2110
144110145120
2112113 31714515
231116
23rd2110144110
24hou'r 34115
70114L 71123
2515116
2654602 1125-
27th17:1,10
4411745122
61:17,2513411
28th 23:142417
24111,18 2511
30112,14 3515
3716 40:5 42114
29th23114 69115
69:17 70111,24
79113 8011,3,17

 

 

70

 

CaSe: 4216-CV-01175-.]AR DOC. #Z 103-2 Filed: 10/30/18 Page: 57 Of 57 Page|D #Z 1349

20

 

 

8413,13 9619
110111,1711112
111125 11215
11516,24116115
116123 117:7,21

74711,1,12,23
4817,10,10 49:14
49120,20 52122
52123 74122
84118 85:22,25

 

11-819 87117,18 90115

2ntl 145120 133125 13914
7777 2119
3

30 4016 4817,10 3
- 49120 88 88122
seth 23;14 74:22 _

30;1,4 _-~L__
314.1:25 946117,22 48219

31st23115 104120

3rd 83112,20,22
8415 110112
11614,8 117120
117125

4
4114 214
40 52125 90115
41 8612 13914
411 1122 2115
14513,22
4400141123
4th' 44:10 8415
11618,9117120

5
545122
50 61125
54119124
' 55123112

6
6 40:6,6 45122
‘ 46:17,22 48119
49:13,25 5119
52:2 5518 59:1,5
59118,20 61:16
- 8517
631.05 2120
63117 3111
63144 1124 2124
63301 318
64105 313

7

 

49:13,25 5119
52:2,25 5518
5912,6,18,20
61117,25 8517
8612 90115
13914

911 84124 85:12
85123 8612,12
87118

96163061125

 

 

 

 

 

71

 

